Exhibit 10.1

 

 

 

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of June 11, 2015

among

ECLIPSE RESOURCES CORPORATION,

as Borrower,

BANK OF MONTREAL,

as Administrative Agent,

KEYBANK NATIONAL ASSOCIATION,

as Syndication Agent,

and

The Lenders Party Hereto

BMO CAPITAL MARKETS CORP.

Lead Arranger and Sole Bookrunner

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS      1   
Section 1.01  

Terms Defined Above

     1    Section 1.02  

Certain Defined Terms

     1    Section 1.03  

Types of Loans and Borrowings

     31    Section 1.04  

Terms Generally; Rules of Construction

     31    Section 1.05  

Accounting Terms and Determinations; GAAP

     32    ARTICLE II THE CREDITS      32    Section 2.01  

Commitments

     32    Section 2.02  

Loans and Borrowings

     32    Section 2.03  

Requests for Borrowings

     33    Section 2.04  

Interest Elections

     34    Section 2.05  

Funding of Borrowings

     35    Section 2.06  

Termination and Reduction of Aggregate Maximum Credit Amounts; Optional Increase
and Reduction of Aggregate Elected Commitment Amounts

     36    Section 2.07  

Borrowing Base

     39    Section 2.08  

Letters of Credit

     42    Section 2.09  

Defaulting Lenders

     48    ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES   
  51    Section 3.01  

Repayment of Loans

     51    Section 3.02  

Interest

     51    Section 3.03  

Alternate Rate of Interest

     52    Section 3.04  

Prepayments

     52    Section 3.05  

Fees

     54    ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS      55
   Section 4.01  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     55    Section 4.02  

Presumption of Payment by the Borrower

     56    Section 4.03  

Disposition of Proceeds

     57    ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY
     57    Section 5.01  

Increased Costs

     57    Section 5.02  

Break Funding Payments

     58    Section 5.03  

Taxes

     59   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   Section 5.04  

Mitigation Obligations; Replacement of Lenders

     63    Section 5.05  

Illegality

     63    ARTICLE VI CONDITIONS PRECEDENT      64    Section 6.01  

Effective Date

     64    Section 6.02  

Each Credit Event

     66    ARTICLE VII REPRESENTATIONS AND WARRANTIES      67    Section 7.01  

Organization; Powers

     67    Section 7.02  

Authority; Enforceability

     67    Section 7.03  

Approvals; No Conflicts

     67    Section 7.04  

Financial Condition; No Material Adverse Change

     68    Section 7.05  

Litigation

     68    Section 7.06  

Environmental Matters

     69    Section 7.07  

Compliance with the Laws and Agreements; No Defaults

     70    Section 7.08  

Investment Company Act

     70    Section 7.09  

Taxes

     70    Section 7.10  

ERISA

     71    Section 7.11  

Disclosure; No Material Misstatements

     71    Section 7.12  

Insurance

     72    Section 7.13  

Restriction on Liens

     72    Section 7.14  

Subsidiaries

     72    Section 7.15  

Location of Business and Offices

     72    Section 7.16  

Properties; Titles, Etc.

     72    Section 7.17  

Maintenance of Properties

     73    Section 7.18  

Gas Imbalances, Prepayments

     74    Section 7.19  

Marketing of Production

     74    Section 7.20  

Swap Agreements and Eligible Contract Participant

     74    Section 7.21  

Use of Loans and Letters of Credit

     74    Section 7.22  

Solvency

     75    Section 7.23  

Foreign Corrupt Practices

     75    Section 7.24  

OFAC

     75    Section 7.25  

Money Laundering

     76    ARTICLE VIII AFFIRMATIVE COVENANTS      76    Section 8.01  

Financial Statements; Other Information

     76    Section 8.02  

Notices of Material Events

     79    Section 8.03  

Existence; Conduct of Business

     79    Section 8.04  

Payment of Obligations

     80    Section 8.05  

Performance of Obligations under Loan Documents

     80    Section 8.06  

Operation and Maintenance of Properties

     80   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   Section 8.07  

Insurance

     81    Section 8.08  

Books and Records; Inspection Rights

     81    Section 8.09  

Compliance with Laws

     81    Section 8.10  

Environmental Matters

     81    Section 8.11  

Further Assurances

     82    Section 8.12  

Reserve Reports

     83    Section 8.13  

Title Information

     84    Section 8.14  

Collateral and Guaranty Agreements

     85    Section 8.15  

ERISA

     87    Section 8.16  

Unrestricted Subsidiaries

     87    ARTICLE IX NEGATIVE COVENANTS      88    Section 9.01  

Financial Covenants

     88    Section 9.02  

Debt

     88    Section 9.03  

Liens

     90    Section 9.04  

Dividends and Distributions; Redemptions of Permitted 2015 Bond Debt

     91    Section 9.05  

Investments, Loans and Advances

     91    Section 9.06  

Nature of Business; No International Operations

     93    Section 9.07  

Limitation on Leases

     93    Section 9.08  

Proceeds of Notes

     93    Section 9.09  

ERISA Compliance

     93    Section 9.10  

Sale or Discount of Receivables

     94    Section 9.11  

Mergers, Etc.

     94    Section 9.12  

Sale of Properties and Termination of Swap Agreements

     94    Section 9.13  

Environmental Matters

     97    Section 9.14  

Transactions with Affiliates

     97    Section 9.15  

Subsidiaries

     97    Section 9.16  

Negative Pledge Agreements; Dividend Restrictions

     97    Section 9.17  

Gas Imbalances, Take-or-Pay or Other Prepayments

     98    Section 9.18  

Swap Agreements

     98    Section 9.19  

Marketing Activities

     100    Section 9.20  

Designation and Conversion of Restricted and Unrestricted Subsidiaries

     101    Section 9.21  

Permitted Bond Documents

     101    ARTICLE X EVENTS OF DEFAULT; REMEDIES      102    Section 10.01  

Events of Default

     102    Section 10.02  

Remedies

     104    ARTICLE XI THE ADMINISTRATIVE AGENT      105    Section 11.01  

Appointment; Powers

     105    Section 11.02  

Duties and Obligations of Administrative Agent

     105   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   Section 11.03  

Action by Administrative Agent

     106    Section 11.04  

Reliance by Administrative Agent

     107    Section 11.05  

Subagents

     107    Section 11.06  

Resignation of Administrative Agent

     107    Section 11.07  

Administrative Agent as Lender

     108    Section 11.08  

No Reliance

     108    Section 11.09  

Administrative Agent May File Proofs of Claim

     108    Section 11.10  

Authority of Administrative Agent to Release Collateral and Liens

     109    Section 11.11  

Agents

     109    ARTICLE XII MISCELLANEOUS      110    Section 12.01  

Notices

     110    Section 12.02  

Waivers; Amendments

     110    Section 12.03  

Expenses, Indemnity; Damage Waiver

     112    Section 12.04  

Successors and Assigns

     115    Section 12.05  

Survival; Revival; Reinstatement

     118    Section 12.06  

Counterparts; Integration; Effectiveness

     119    Section 12.07  

Severability

     119    Section 12.08  

Right of Setoff

     119    Section 12.09  

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     120    Section 12.10  

Headings

     121    Section 12.11  

Confidentiality

     121    Section 12.12  

Interest Rate Limitation

     122    Section 12.13  

EXCULPATION PROVISIONS

     123    Section 12.14  

Collateral Matters; Swap Agreements

     123    Section 12.15  

No Third Party Beneficiaries

     124    Section 12.16  

USA Patriot Act Notice

     124    Section 12.17  

Waiver of Prior Notice Under Existing Credit Agreement.

     124   

 

-iv-



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I

List of Maximum Credit Amounts

Exhibit A

Form of Note

Exhibit B

Form of Borrowing Request

Exhibit C

Form of Interest Election Request

Exhibit D

Form of Compliance Certificate

Exhibit E

Security Instruments

Exhibit F

Form of Guarantee and Collateral Agreement

Exhibit G

Form of Assignment and Assumption

Exhibit H-1

Form of U.S. Tax Compliance Certificate (Foreign Lenders; not partnerships)

Exhibit H-2

Form of U.S. Tax Compliance Certificate (Foreign Participants; not partnerships)

Exhibit H-3

Form of U.S. Tax Compliance Certificate (Foreign Participants; partnerships)

Exhibit H-4

Form of U.S. Tax Compliance Certificate (Foreign Lenders; partnerships)

Exhibit I

Form of Elected Commitment Increase Certificate

Exhibit J

Form of Additional Lender Certificate

Schedule 1.01

Existing Letters of Credit

Schedule 7.05

Litigation

Schedule 7.06

Environmental Matters

Schedule 7.14

Subsidiaries

Schedule 7.18

Gas Imbalances

Schedule 7.19

Marketing Contracts

Schedule 7.20

Swap Agreements

Schedule 9.02

Existing Debt

Schedule 9.03

Existing Liens

Schedule 9.05

Investments

Schedule 9.14

Affiliate Transactions

 

-v-



--------------------------------------------------------------------------------

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 11, 2015, is
among: ECLIPSE RESOURCES CORPORATION, a Delaware corporation (the “Borrower”),
each of the Persons from time to time a lender party hereto and BANK OF MONTREAL
(in its individual capacity, “BMO”), as administrative agent for the Lenders (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”).

R E C I T A L S

A. Eclipse Resources I, LP, a Delaware limited partnership (the “Existing
Borrower”) entered into the Amended and Restated Credit Agreement dated as of
January 12, 2015 (as amended, restated or otherwise modified from time to time
prior to the date hereof, the “Existing Credit Agreement”), among the Existing
Borrower, the Borrower, the lenders party thereto (the “Existing Lenders”) and
BMO, as administrative agent for the Existing Lenders (in such capacity, the
“Existing Administrative Agent”).

B. The Borrower desires to assume all obligations and rights of the Existing
Borrower under the Existing Credit Agreement and amend and restate such Existing
Credit Agreement, and the parties hereto have agreed to amend and restate the
Existing Credit Agreement as provided in this Agreement, which Agreement shall
become effective upon the satisfaction of the conditions precedent set forth in
Section 6.01 hereof.

C. In consideration of the mutual covenants and agreements herein contained and
of the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto agree that on the Effective Date (as defined below), the Existing
Credit Agreement shall be amended and restated in its entirety as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“2013 Indenture” has the meaning assigned to such term in the Existing Credit
Agreement.

“2015 Indenture” means that certain Indenture to be dated on or about July 6,
2015 among the Borrower, the guarantors party thereto and Deutsche Bank Trust
Company Americas, as trustee.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Additional Lender” has the meaning assigned to such term in Section 2.06(c)(i).

 

1



--------------------------------------------------------------------------------

“Additional Lender Certificate” has the meaning assigned to such term in
Section 2.06(c)(ii)(G).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the LIBO Rate for such Interest Period multiplied
by the Statutory Reserve Rate.

“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph hereof.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning assigned such term in Section 5.05.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. With respect
to the Borrower, Affiliates shall include, but shall not be limited to, the
Permitted Investors, but shall exclude any operating portfolio company of any
Permitted Investor.

“Aggregate Elected Commitment Amounts” at any time shall equal the sum of the
Elected Commitments, as the same may be increased, reduced or terminated
pursuant to Section 2.06(c) or Section 10.02(a). As of the Effective Date, the
Aggregate Elected Commitment Amounts are $125,000,000.

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06 or Section 10.02(a).

“Agreement” means this Second Amended and Restated Credit Agreement, as the same
may be amended, restated, supplemented, or modified from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0%, provided that, for the avoidance
of doubt, the Adjusted LIBO Rate for any day shall be based on the rate (rounded
upwards, if necessary, to the next 1/100 of 1%) at which dollar deposits of
$5,000,000 with a one month maturity are offered by the principal London office
of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, on such day (or the
immediately preceding Business Day if such day is not a day on which banks are
open for dealings in dollar deposits in the London interbank market). Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Undrawn Facility Fee Rate, as the case
may be, the rate per annum set forth in the Total Commitments Utilization Grid
below based upon the Total Commitments Utilization Percentage then in effect:

 

Total Commitments Utilization Grid

Total Commitments Utilization Percentage

   £ 25%    > 25% £ 50%    > 50% £ 75%    > 75% < 90%    £ 90%

Eurodollar Loans

   1.500%    1.750%    2.000%    2.250%    2.500%

ABR Loans

   0.500%    0.750%    1.000%    1.250%    1.500%

Undrawn Facility Fee Rate

   0.375%    0.375%    0.500%    0.500%    0.500%

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided that if at any time the
Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a), then the
“Applicable Margin” means the rate per annum set forth on the grid when the
Total Commitments Utilization Percentage is at its highest level until such
Reserve Report is delivered.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount. Each Lender’s Applicable Percentage as of the date of this Agreement is
set forth on Annex I.

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender,
(b) any other Person whose long term senior unsecured debt rating is A-/A3 by
S&P or Moody’s (or their equivalent) or higher and (c) any other Person approved
by the Majority Lenders in their sole discretion.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Approved Petroleum Engineers” means (a) Netherland, Sewell & Associates, Inc.,
(b) Ryder Scott Company Petroleum Consultants, L.P. and (c) any other
independent petroleum engineers selected by the Borrower and reasonably
acceptable to the Administrative Agent.

“Arranger” means BMO Capital Markets Corp. in its capacities as the lead
arranger and sole bookrunner hereunder.

“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time.

 

3



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit G or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“Bank Products” means any of the following bank services: (a) commercial credit
cards, (b) stored value cards, and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Bank Products Provider” means any Lender or Affiliate of a Lender that is then
providing or, pursuant to an agreement then in effect, is obligated to provide,
Bank Products to the Borrower, any Guarantor or any other Restricted Subsidiary.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Securities Exchange Act of 1934, as amended, except that in
calculating the beneficial ownership of any particular “person” (as that term is
used in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended),
such “person’ will be deemed to have beneficial ownership of all securities that
such “person” has the right to acquire by conversion or exercise of other
securities, whether such right is currently exercisable or is exercisable only
after the passage of time. The terms “Beneficially Owns” and “Beneficially
Owned” have a corresponding meaning.

“BMO” has the meaning assigned to such term in the introductory paragraph
hereof.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrower” has the meaning assigned to such term in the introductory paragraph
hereof.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 8.13(c).

“Borrowing Base Deficiency” occurs if at any time the total Revolving Credit
Exposures exceeds the Borrowing Base then in effect.

“Borrowing Base Increase Requisite Lenders” means, (a) if there are less than
three Lenders at such time, all Lenders, and (b) if there are three or more
Lenders at such time, (i) at any time while no Loans or LC Exposure is
outstanding, Lenders having more than ninety-five percent (95%) of the Aggregate
Maximum Credit Amounts; and (ii) at any time while any Loans or LC Exposure is
outstanding, Lenders holding more than ninety-five percent (95%) of the
outstanding aggregate principal amount of the Loans and participation interests
in Letters of Credit (without regard to any sale by a Lender of a participation
in any Loan under Section 12.04(c)).

 

4



--------------------------------------------------------------------------------

“Borrowing Base Super Majority Lenders” means, (a) if there are less than three
Lenders at such time, all Lenders and (b) if there are three or more Lenders at
such time, (i) at any time while no Loans or LC Exposure is outstanding, Lenders
having more than eighty percent (80%) of the Aggregate Maximum Credit Amounts;
and (ii) at any time while any Loans or LC Exposure is outstanding, Lenders
holding more than eighty percent (80%) of the outstanding aggregate principal
amount of the Loans and participation interests in Letters of Credit (without
regard to any sale by a Lender of a participation in any Loan under
Section 12.04(c)).

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
banks are open for dealings in dollar deposits in the London interbank market.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder other than any Operating Lease.

“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests, and
(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or the
Lenders, as collateral for the LC Exposure or obligations of the Lenders to fund
participations in respect of Letters of Credit, as applicable, cash or deposit
account balances or, if the Administrative Agent and each applicable Issuing
Bank shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable Issuing Bank. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds and
other credit support of such cash collateral.

“Cash Interest Expense” means with respect to the Borrower and the Consolidated
Restricted Subsidiaries on a consolidated basis, for any period, the sum of
(a) the aggregate net

 

5



--------------------------------------------------------------------------------

interest expense of the Borrower and the Consolidated Restricted Subsidiaries
during such period determined in accordance with GAAP to the extent paid in
cash, less the portion thereof for which the Borrower or any Consolidated
Restricted Subsidiary had the option to pay such interest other than in cash,
whether or not such interest was paid in cash, (b) to the extent included in
interest expense under GAAP, the portion of any payments under Capital Leases
allocable to interest expense of the Borrower and the Consolidated Restricted
Subsidiaries during such period and (c) the portion of any payments under
Synthetic Leases allocable to interest expense of the Borrower and the
Consolidated Restricted Subsidiaries during such period, whether or not the same
constitutes interest expense under GAAP.

“Casualty Event” means any loss, casualty or other damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Restricted
Subsidiaries having a fair market value in excess of the Threshold Amount.

“Change in Control” means (a) the consummation of any transaction (including,
without limitation, any merger or consolidation), the result of which is that
any Person (including any “person” (as that term is used in Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended)) other than one or more
Permitted Investors, becomes the Beneficial Owner, directly or indirectly, of
more than 35% of the Voting Stock of the Borrower, measured by voting power
rather than number of shares or (b) without duplication, a “change in control”
or “change of control” (or similar event) as defined in the 2015 Indenture, but
only to the extent the occurrence of any such event gives rise to an obligation
of the Borrower or any other Credit Party to redeem, repay, or repurchase, or
otherwise offer to redeem, repay or repurchase, all or any portion of the
Permitted 2015 Bond Debt.

Notwithstanding the preceding, but subject to the terms and provisions of this
Agreement including, without limitation, Section 8.01(j) and Section 9.11,
(a) any merger or consolidation of the Borrower with or into an Affiliate, where
the Borrower is the surviving entity following such merger or consolidation,
solely for the purpose of reorganizing the Borrower in another jurisdiction or
(b) a conversion of the Borrower or any Restricted Subsidiary from a limited
partnership, corporation, limited liability company or other form of entity to a
limited liability company, corporation, limited partnership or other form of
entity or an exchange of all of the outstanding Equity Interests in one form of
entity for Equity Interests in another form of entity shall, in each case, not
constitute a Change in Control, so long as following such merger, consolidation,
conversion or exchange the “persons” (as that term is used in Section 13(d)(3)
of the Securities Exchange Act of 1934, as amended) who Beneficially Owned the
Equity Interests of the Borrower immediately prior to such transactions continue
to Beneficially Own in the aggregate more than 35% of the Voting Stock of such
entity, or continue to Beneficially Own sufficient Equity Interests in such
entity to elect a majority of its directors, managers, trustees or other persons
serving in a similar capacity for such entity or its general partner, as
applicable, and, in either case no other “person” Beneficially Owns more than
35% of the Voting Stock of such entity or its general partner, as applicable.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c)

 

6



--------------------------------------------------------------------------------

compliance by any Lender or the Issuing Bank (or, for purposes of
Section 5.01(b)), by any lending office of such Lender or by such Lender’s or
the Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided, however, for the
purposes of this Agreement, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, guidelines or directives in connection
therewith or promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision or the United States or foreign regulatory
authorities, in each case, pursuant to Basel III, are deemed to have gone into
effect and to have been adopted after the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) modified from time to time pursuant to Section 2.06 or Section 10.02(a) and
(b) modified from time to time pursuant to assignments by or to such Lender
pursuant to Section 12.04(a). The amount representing each Lender’s Commitment
shall at any time be the least of (i) such Lender’s Maximum Credit Amount,
(ii) such Lender’s Applicable Percentage of the then effective Borrowing Base
and (iii) such Lender’s Elected Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income or profits (however denominated) or that are franchise
Taxes or branch profits Taxes.

“Consolidated Net Income” means with respect to the Borrower and the
Consolidated Restricted Subsidiaries, for any period, the aggregate of the net
income (or loss) of the Borrower and the Consolidated Restricted Subsidiaries
after allowances for taxes for such period determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(or loss) (to the extent otherwise included therein) the following: (a) the net
income (or loss) of any Person in which the Borrower or any Consolidated
Restricted Subsidiary has an interest (which interest does not cause the net
income of such other Person to be consolidated with the net income of the
Borrower and the Consolidated Restricted Subsidiaries in accordance with GAAP),
except to the extent of the amount of dividends or distributions actually paid
in cash during such period by such other Person to the Borrower or to a
Consolidated Restricted Subsidiary, as the case may be; (b) the net income (but
not loss) during such period of any Consolidated Restricted Subsidiary to the
extent that the declaration or payment of dividends or similar distributions or
transfers or loans by that Consolidated Restricted Subsidiary is not at the time
permitted by operation of the terms of its charter or any agreement, instrument
or Governmental Requirement applicable to such Consolidated Restricted
Subsidiary or is otherwise restricted or prohibited, in each case determined in
accordance with

 

7



--------------------------------------------------------------------------------

GAAP; (c) the net income (or loss) of any Person acquired in a
pooling-of-interests transaction for any period prior to the date of such
transaction; (d) any extraordinary gains or losses during such period; (e) any
gains or losses attributable to writeups or writedowns of assets; (f) deferred
or non-cash taxes; (g) any non-cash gains or losses under ASC 815; and (h) until
the period in which such hedged future activity occurs, the costs or proceeds of
purchasing or selling options which are used to hedge future activity.

“Consolidated Restricted Subsidiaries” means any Restricted Subsidiaries that
are Consolidated Subsidiaries.

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.

“Credit Parties” means, collectively, the Borrower and each Guarantor, and
“Credit Party” means any one of the foregoing.

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
reimbursement obligations of such Person in respect of letters of credit, surety
or other bonds and similar instruments; (c) all accounts payable of such Person
and all accrued expenses, liabilities or other obligations of such Person to pay
the deferred purchase price of Property or services from time to time incurred
(other than such accounts payable, expenses, liabilities or other obligations
that are incurred in the ordinary course of business and which (i) are not
greater than ninety (90) days delinquent or (ii) are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP); (d) all obligations under Capital Leases; (e) all
obligations under Synthetic Leases; (f) all Debt (as defined in the other
clauses of this definition) of others secured by (or for which the holder of
such Debt has an existing right, contingent or otherwise, to be secured by) a
Lien on any Property of such Person, whether or not such Debt is assumed by such
Person (but, if such Debt has not been assumed by such Person, limited to the
lesser of (i) the amount of such Debt and (ii) the fair market value of the
Property of such Person securing such Debt); (g) all Debt (as defined in the
other clauses of this definition) of others guaranteed by such Person or in
which such Person otherwise assures a creditor against loss of the Debt
(howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others and, to the
extent entered into as a means of providing credit

 

8



--------------------------------------------------------------------------------

support for the obligations of others and not primarily to enable such Person to
acquire any such Property, all obligations or undertakings of such Person to
purchase the Debt or Property of others; (i) obligations to deliver commodities,
goods or services, including, without limitation, Hydrocarbons, in consideration
of one or more advance payments, other than gas balancing arrangements in the
ordinary course of business; (j) obligations to pay for goods or services even
if such goods or services are not actually received or utilized by such Person;
(k) any Debt of a partnership for which such Person is liable either by
agreement, by operation of law or by a Governmental Requirement but only to the
extent of such liability; (l) Disqualified Capital Stock; and (m) the
undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment. The Debt
of any Person shall include all obligations of such Person of the character
described above to the extent such Person remains legally liable in respect
thereof notwithstanding that any such obligation is not included as a liability
of such Person under GAAP.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 2.09(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Bank, or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Issuing Bank in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the

 

9



--------------------------------------------------------------------------------

ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.09(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Bank, and each Lender (or if an earlier date, as of the
date of such determination by the Administrative Agent), delivery of such
written notice not to be unreasonably withheld or delayed by the Administrative
Agent.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder of such Equity Interest) or upon the
happening of any event, matures or is mandatorily redeemable for any
consideration other than other Equity Interests (which would not constitute
Disqualified Capital Stock), pursuant to a sinking fund obligation or otherwise,
or is convertible or exchangeable for Debt or redeemable for any consideration
other than other Equity Interests (which would not constitute Disqualified
Capital Stock) at the option of the holder thereof, in whole or in part, on or
prior to the date that is 91 days after the earlier of (a) the Maturity Date and
(b) the date on which there are no Loans, LC Exposure or other obligations
hereunder outstanding and all of the Commitments are terminated.

“Dissenting Lender” has the meaning assigned to such term in
Section 2.07(c)(iv).

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of the United States of America or any State thereof or the District of
Columbia.

“EBITDAX” means, for any period, the sum of (a) Consolidated Net Income for such
period plus (b) the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: net interest, income, gross receipts or
franchise taxes, depreciation, depletion, amortization, exploration expenses,
other noncash losses or charges, non-cash losses from dispositions of assets,
extraordinary or non-recurring expenses, and transaction expenses or charges
reasonably incurred in connection with acquisitions or dispositions occurring
during such period, minus (c) the following income or gains to the extent
included in Consolidated Net Income in such period: all noncash income and gains
from dispositions of assets; provided, that, only for purposes of determining
compliance with the financial covenants set forth in Section 9.01, if, since the
beginning of the period ending on the date for which EBITDAX is determined, the
Borrower or any Consolidated Restricted Subsidiary shall have made any
acquisition or disposition, EBITDAX shall be calculated giving pro forma effect
thereto as if the acquisition or disposition had occurred on the first day of
such period, and such calculation shall be determined in good faith by a
Financial Officer of the Borrower and such calculation shall be reasonably
acceptable to the Administrative Agent (and the Borrower will provide to the
Administrative Agent such supporting information as Administrative Agent may
reasonably request), without giving effect to any anticipated or proposed change
in operations, revenues, expenses or other items or adjustments included in the
computation of EBITDAX.

 

10



--------------------------------------------------------------------------------

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Elected Commitment” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Elected Commitment”, as the
same may be increased, reduced or terminated from time to time in connection
with an optional increase, reduction or termination of the Aggregate Elected
Commitment Amounts pursuant to Section 2.06(c) or Section 10.02(a).

“Elected Commitment Increase Certificate” has the meaning assigned to such term
in Section 2.06(c)(ii)(F).

“Election Notice” has the meaning assigned to such term in Section 3.04(c)(ii).

“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the
Borrower or any Subsidiary is conducting, or at any time has conducted,
business, or where any Property of the Borrower or any Subsidiary are located,
including, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean Air Act,
as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, and other
environmental conservation or protection Governmental Requirements.

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

 

11



--------------------------------------------------------------------------------

“ERISA Event” means (a) a “reportable event” described in section 4043 of ERISA
with respect to a Plan, other than a reportable event as to which the provisions
of thirty (30) days’ notice to the PBGC is expressly waived under applicable
regulations, (b) the failure of the Borrower, a Subsidiary or any ERISA
Affiliate to make by its due date a required installment payment under
Section 430(j) of the Code with respect to any Plan or any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) a determination that any Plan is, or is expected to be, in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA),
(d) a determination that any Multiemployer Plan is, or is expected to be,
insolvent (within the meaning of Section 4245 of ERISA), in reorganization
within the meaning of Section 4241 of ERISA), or in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA),
(e) the failure by the Borrower, a Subsidiary or any ERISA Affiliate to make any
required contribution to a Multiemployer Plan pursuant to Sections 431 or 432 of
the Code, (f) the withdrawal or partial withdrawal of the Borrower, a Subsidiary
or any ERISA Affiliate from a Plan during a plan year in which it was a
“substantial employer” as defined in section 4001(a)(2) of ERISA, (g) the filing
of a notice of intent to terminate a Plan or the treatment of a Plan amendment
as a termination under section 4041 of ERISA, (h) the institution of proceedings
to terminate a Plan by the PBGC, (i) receipt of a notice of withdrawal liability
pursuant to Section 4202 of ERISA or (j) any other event or condition which
might constitute grounds under section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned such term in Section 10.01.

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) landlord’s liens, operators’, vendors’,
carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’,
materialmen’s, construction or other like Liens, in each case, arising in the
ordinary course of business or incident to the exploration, development,
operation and maintenance of Oil and Gas Properties each of which is in respect
of obligations that are not delinquent by more than 90 days or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) contractual Liens which arise
in the ordinary course of business under operating agreements, joint venture
agreements, exploration agreements, oil and gas partnership agreements, oil and
gas leases, farm-in or farm-out agreements, division orders, contracts for the
sale, transportation, gathering or exchange of oil and natural gas, unitization
and

 

12



--------------------------------------------------------------------------------

pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, carried interests, reversionary interests,
marketing agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits, consents or agreements, and other
agreements which are usual and customary in the oil and gas business and are for
claims which are not delinquent by more than 90 days or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP, provided that any such Lien
referred to in this clause does not materially impair the use of the Property
covered by such Lien for the purposes for which such Property is held by the
Borrower or any Restricted Subsidiary or materially impair the value of such
Property subject thereto; (e) Liens arising solely by virtue of any statutory or
common law provision or otherwise arising in the ordinary course of business
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated
cash collateral account or is subject to restrictions against access by the
depositor in excess of those set forth by regulations promulgated by the Board
and no such deposit account is intended by the Borrower or any of its Restricted
Subsidiaries to provide collateral to secure owed Debt to the depository
institution; (f) easements, restrictions, servitudes, permits, surface leases,
conditions, covenants, exceptions or reservations in any Property of the
Borrower or any Restricted Subsidiary for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal or other minerals or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment,
that do not secure any monetary obligations and which in the aggregate do not
materially interfere with the operations or the use of such Property for the
purposes of which such Property is held by the Borrower or any Restricted
Subsidiary or materially impair the value of such Property subject thereto;
(g) Liens on cash or securities pledged to secure performance of tenders, surety
and appeal bonds, government contracts, performance and return of money bonds,
bids, trade contracts, leases, statutory obligations, regulatory obligations and
other obligations of a like nature incurred in the ordinary course of business;
(h) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced; (i) Liens arising
from Uniform Commercial Code financing statement filings made as a precautionary
measure regarding operating leases entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business covering the Property
under such lease; and (j) routine preferential rights to purchase and provisions
requiring a third party’s consent prior to assignment and similar restraints on
alienation, in each case, granted pursuant to an oil and gas operating agreement
or lease and arising in the ordinary course of business or incident to the
exploration, development, operation and maintenance of Oil and Gas Properties;
provided such right, requirement or restraint does not materially impair the
value of such Oil and Gas Properties; provided, further that (i) Liens described
in clauses (a) through (e) shall remain “Excepted Liens” only for so long as no
action to enforce such Lien has been commenced and no intention to subordinate
the first priority Lien granted in favor of the Administrative Agent and the
Lenders is to be hereby implied or expressed by the permitted existence of such
Excepted Liens and (ii) the term “Excepted Liens” shall not include any Lien
securing Debt for borrowed money other than the Secured Obligations.

 

13



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Credit Party individually
determined on a Credit Party by Credit Party basis, any Swap Obligation if, and
solely to the extent that, all or a portion of the guarantee of such Credit
Party of, or the grant by such Credit Party of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of (a) such Credit Party’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act or (b) in the case of any such Secured Obligation in respect of any
Swap Agreement subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act, because such Credit Party is a “financial entity” as
defined in Section 2(h)(7)(C)(1) of the Commodity Exchange Act, in either case
at the time such guarantee or grant of a security interest becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income or profits (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 5.04(b) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.03, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with, or to deliver any forms
or certifications described in, Section 5.03(f), and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Existing Credit Agreement” has the meaning set forth in the recitals hereto.

“Existing Letter of Credit” means each letter of credit issued (or deemed
issued) under the Existing Credit Agreement identified on Schedule 1.1 hereto
that is outstanding on the Effective Date and each renewal of such letter of
credit, each of which shall be deemed, on and after the Effective Date, to have
been issued hereunder.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor versions thereof that are substantially
comparable and not materially more onerous to comply with), any current or
future regulations or official

 

14



--------------------------------------------------------------------------------

interpretations thereof, and any agreements entered into pursuant to
Section 1471(b)(1) of the Code, and any intergovernmental agreements entered
into in connection with the implementation of such Sections of the Code
(together with any laws, legislation, rules or regulations implementing such
agreements).

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it. Notwithstanding anything else provided
herein or otherwise, if the Federal Funds Effective Rate shall be less than
zero, such rate shall be deemed to be zero for all purposes of this Agreement.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).

“Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (c) the National Flood Insurance Reform Act of 1994 (amending
42 USC § 4001, et seq.), as the same may be amended or recodified from time to
time, and (d) the Flood Insurance Reform Act of 2004 and any regulations
promulgated thereunder.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure with respect to Letters of Credit issued by such
Issuing Bank other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05; provided, however, with respect to the calculation of
financial ratios and other financial tests, “GAAP” means generally accepted
accounting principles as in effect on the date of this Agreement, applied in a
manner consistent with that used in preparing the Financial Statements.

 

15



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

“Guarantors” means Eclipse Resources I, LP, a Delaware limited partnership,
Eclipse Resources-Ohio, LLC, a Delaware limited liability company, Buckeye
Minerals & Royalties, LLC, a Delaware limited liability company, Eclipse
Resources Operating, LLC, a Delaware limited liability company, Eclipse
Resources Midstream, LP, a Delaware limited partnership, Eclipse Resources
Marketing, LP, a Delaware limited partnership, Eclipse GP, LLC, a Delaware
limited liability company, and each other Subsidiary that guarantees the Secured
Obligations pursuant to Section 8.14(b); provided that any such Person so
constituting a Guarantor will cease to constitute a Guarantor if and when it is
released from the Guaranty Agreement in accordance with and to the extent
permitted under the Loan Documents.

“Guaranty Agreement” means an agreement executed by the Guarantors in
substantially the form of Exhibit F (or supplement thereto, as applicable)
unconditionally guarantying, on a joint and several basis, payment of the
Secured Obligations.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and
(c) radioactive materials, explosives, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon, infectious or medical wastes.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate or amount of interest, as the case may be, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the Notes or on other Secured Obligations under laws
applicable to such Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws
allow as of the date hereof.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil, gas or mineral leases, or other liquid or
gaseous hydrocarbon leases, mineral fee interests, overriding royalty and
royalty interests, net profit interests, production payment interests and other
interests payable out of Hydrocarbon production, including any reserved or
residual interests of whatever nature.

 

16



--------------------------------------------------------------------------------

“Hydrocarbons” means crude oil, natural gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons (including coalbed methane), natural gas liquids, plant products,
sulphur, other gases and all products refined or separated therefrom.

“Immaterial Subsidiary” means any Restricted Subsidiary that has (a) assets
having an aggregate book value, as of the end of the fiscal year most recently
ended (or if such Subsidiary was acquired or created subsequent to the end of
such fiscal year, as of the later of such date of acquisition or creation), not
exceeding $500,000 and (b) net income not exceeding $500,000 for such fiscal
year; provided that in no event may an Immaterial Subsidiary own any Proved
Reserves evaluated in the Reserve Report used in the most recent determination
of the Borrowing Base.

“Immaterial Title Deficiencies” means defects or deficiencies in title which do
not diminish by more than five percent (5.0%) the aggregate value of the Proved
Reserves of the Borrower and its Restricted Subsidiaries evaluated in the
Reserve Report used in the most recent determination of the Borrowing Base.

“Increase Portion” means, with respect to any Dissenting Lender, when a Proposed
Borrowing Base has been approved by the Borrowing Base Increase Requisite
Lenders but not by all of the Lenders, the amount that such Dissenting Lender’s
Applicable Percentage (before giving effect to any reallocation described in
Section 2.07(c)(iv)) of the Proposed Borrowing Base exceeds such Dissenting
Lender’s Applicable Percentage (before giving effect to any reallocation
described in Section 2.07(c)(iv)) of the highest Borrowing Base such Dissenting
Lender approved in accordance with the terms hereof.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not described in the
preceding clause (a), Other Taxes.

“Initial Reserve Report” means the report prepared by Netherland, Sewell &
Associates, Inc. dated as January 20, 2015 with respect to certain Oil and Gas
Properties of the Borrower and its Restricted Subsidiaries as of January 1,
2015.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

17



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months) thereafter, as the Borrower
may elect; provided that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interim Redetermination” has the meaning assigned such term in Section 2.07(b).

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding (i) any such advance, loan or extension of credit
having a term not exceeding ninety (90) days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business)
and (ii) deposits made to commercial banks or similar Persons, or to customers,
in each case in the ordinary course of business; (c) the purchase or acquisition
(in one or a series of transactions) of Property of another Person that
constitutes a business unit; or (d) the entering into of any guarantee of, or
other contingent obligation (including the deposit of any Equity Interests to be
sold) with respect to, Debt or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person.

“Issuing Bank” means (a) BMO and (b) KeyBank, National Association, in their
respective capacity as an issuer of Letters of Credit hereunder, and their
respective successors in such capacity as provided in Section 2.08(i) and
(b) any one or more additional issuing banks designated by the Borrower pursuant
to Section 2.08(i); provided that each Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by their respective
Affiliates, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate; provided,
further, that (i) solely as between the Borrower and the applicable Issuing
Bank, the Borrower shall deal exclusively with the applicable Issuing Bank for
all purposes of requests, repayments, payments, extensions, assignments and all
other actions

 

18



--------------------------------------------------------------------------------

and requirements with respect hereto and otherwise with respect to related,
requested or required notices, consents, waivers, amendments and all other
actions required or deemed required by such Affiliate, (ii) any such arrangement
shall not relieve the applicable Issuing Bank from performing any of its
obligations under any Loan Document on the terms and subject to the conditions
provided therein, and (iii) the use of any such Affiliate shall not result in
the imposition of any incremental Indemnified Taxes. Use herein of the phrase of
“the Issuing Bank” or words of similar import mean each Issuing Bank, as
applicable, if, at the relevant time of reference, there exist more than one
Issuing Bank.

“LC Commitment” at any time means the greater of (a) 10% of the Borrowing Base
in effect at such time and (b) $50,000,000; provided that no Issuing Bank shall
be obligated to issue Letters of Credit in an aggregate face amount in excess of
$25,000,000 outstanding at any time.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. Subject to Section 2.09, the LC Exposure of any Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a lender party hereto pursuant hereto and to an Assignment and
Assumption, and any Person that shall have become a party hereto as an
Additional Lender pursuant to Section 2.06(c), other than, in each case, any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
which shall include the Existing Letters of Credit.

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate (rounded upwards, if necessary, to the
next 1/100 of 1%) at which dollar deposits of an amount comparable to such
Eurodollar Borrowing and for a maturity comparable to such Interest Period are
offered by the principal

 

19



--------------------------------------------------------------------------------

London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period. Notwithstanding anything
else provided herein or otherwise, if the LIBO Rate shall be less than zero,
such rate shall be deemed to be zero for all purposes of this Agreement.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments payable out of Oil and Gas
Properties. The term “Lien” shall include easements, restrictions, servitudes,
permits or reservations. For the purposes of this Agreement, the Borrower and
its Restricted Subsidiaries shall be deemed to be the owner of any Property
which it has acquired or holds subject to a conditional sale agreement, or
leases under a financing lease or other arrangement pursuant to which title to
the Property has been retained by or vested in some other Person in a
transaction intended to create a financing.

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit and the Security Instruments.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, (i) at any time while no Loans or LC Exposure is
outstanding, Lenders having more than fifty percent (50%) of the Aggregate
Maximum Credit Amounts; and (ii) at any time while any Loans or LC Exposure is
outstanding, Lenders holding more than fifty percent (50%) of the outstanding
aggregate principal amount of the Loans and participation interests in Letters
of Credit (without regard to any sale by a Lender of a participation in any Loan
under Section 12.04(c)); provided that the Maximum Credit Amounts and the
principal amount of the Loans and participation interests in Letters of Credit
of the Defaulting Lenders (if any) shall be excluded from the determination of
Majority Lenders.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the businesses, operations, Property or financial
condition of the Borrower and the Restricted Subsidiaries taken as a whole,
(b) the ability of any Credit Party to perform its respective obligations under
any Loan Document to which it is a party, (c) the validity or enforceability of
any Loan Document or (d) the rights and remedies of the Administrative Agent,
the Issuing Bank or any Lender under any Loan Document.

“Material Indebtedness” means Debt (other than the Loans, Letters of Credit and
any other Debt arising under, or governed by, any Loan Document), or payment
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Restricted Subsidiaries in an aggregate principal amount
exceeding the Threshold Amount. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Restricted Subsidiary in respect of any Swap Agreement at any time shall be the
Swap Termination Value.

 

20



--------------------------------------------------------------------------------

“Maturity Date” means January 15, 2018.

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b) or Section 10.02(a), (b) modified from time to time pursuant to
Section 2.06(c), or (c) modified from time to time pursuant to any assignment
permitted by Section 12.04(a).

“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 100% of the
Fronting Exposure of all Issuing Banks with respect to Letters of Credit issued
and outstanding at such time.

“Money Laundering Law” means any law governing conduct or acts designed in whole
or in part to conceal or disguise the nature, location, source, ownership or
control of money (including currency or equivalents, e.g., checks, electronic
transfers, etc.) to avoid a transaction reporting requirement under state or
federal law or to disguise the fact that the money was acquired by illegal
means.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens existing and to exist under the terms of the
Security Instruments.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which Borrower or an ERISA Affiliate has, or at any time during the
three preceding calendar years had, an obligation to contribute.

“Net Proceeds” means the aggregate cash proceeds received by a Credit Party in
respect of any sale, lease, conveyance, disposition or other transfer (for
purposes of this definition, any such action, a “transfer”) of Property
(including any cash subsequently received upon the sale or other disposition or
collection of any non-cash consideration received in any sale, but only as and
when so received), or Casualty Event, net of (without duplication) (a) the
direct costs and expenses relating to such transfer of Property or any Casualty
Event (including legal, accounting, investment banking and brokers’ fees, sales
commissions and other reasonable costs and expenses incurred in preparing such
Property for transfer paid to unaffiliated third parties or, in compliance with
Section 9.14, paid to any of its Affiliates), (b) taxes paid, accrued or
reserved as payable as a result thereof (after taking into account any available
tax credits or deductions and any tax sharing arrangements), (c) amounts paid
(other than the Secured Obligations) which are secured by a Lien upon any of the
Properties being transferred and which must be repaid as a result of such sale,
(d) any reserve for adjustment in respect of the sales price of such Property
established in accordance with GAAP, (e) distributions and payments required to
be made to any minority interest holders in Subsidiaries as a result of such
Property transfer, (f) cash payments made to satisfy obligations resulting from
early termination of Swap Agreements in connection, or as a result of, any such
transfer, and (g) until released, any portion of the purchase price for the
transfer of such Property which is placed in escrow pursuant to the terms of
such transfer and for which no Credit Party has access thereto or control
thereof.

 

21



--------------------------------------------------------------------------------

“New Borrowing Base Notice” has the meaning assigned such term in
Section 2.07(d).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Debt” means any Debt of any Unrestricted Subsidiary, in each case
in respect of which the holder or holders thereof (a) shall have recourse only
to, and shall have the right to require the obligations of such Unrestricted
Subsidiary to be performed, satisfied, and paid only out of, the Property of
such Unrestricted Subsidiary and/or one or more of its Subsidiaries (but only to
the extent that such Subsidiaries are Unrestricted Subsidiaries) and/or any
other Person (other than the Borrower and/or any Restricted Subsidiary) and
(b) shall have no direct or indirect recourse (including by way of guaranty,
support or indemnity) to the Borrower or any Restricted Subsidiary or to any of
the Property of the Borrower or any Restricted Subsidiary, whether for
principal, interest, fees, expenses or otherwise.

“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all Wells, structures, fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, field gathering systems, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface

 

22



--------------------------------------------------------------------------------

leases, rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing. Unless otherwise expressly provided herein, all references in this
Agreement to “Oil and Gas Properties” refer to Oil and Gas Properties owned by
the Borrower and its Restricted Subsidiaries.

“Operating Lease” means (a) an operating lease under GAAP and (b) any lease that
would have been considered an operating lease under the provisions of GAAP as in
effect as of the date hereof.

“Optional Scheduled Redetermination Date” means each January 1 and July 1, in
each case, that the Borrower designates as an Optional Scheduled Redetermination
Date pursuant to Section 2.07(b).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.04).

“Paid In Full In Cash” shall means (i) the irrevocable and indefeasible payment
in full in cash of all principal, interest (including interest accruing during
the pendency of an insolvency or liquidation proceeding, regardless of whether
allowed or allowable in such insolvency or liquidation proceeding) and premium,
if any, on all Loans outstanding under this Agreement, (ii) the payment in full
in cash or posting of cash collateral in respect of all other obligations or
amounts that are outstanding under this Agreement, including the posting of the
cash collateral for outstanding Letters of Credit as required by the terms of
this Agreement, (iii) the expiration or termination of all Commitments,
(iv) payment in full in cash of all amounts due and owing (or posting of
acceptable collateral in respect of all such obligations) under each Bank
Products Agreement giving rise to Secured Obligations, and (v) payment in full
in cash of all amounts due and owing (or posting of acceptable collateral in
respect of all such obligations) under, or the novation or termination of, each
Swap Agreement giving rise to any Secured Obligations.

“Participant” has the meaning set forth in Section 12.04(c)(i).

“Participant Register” has the meaning set forth in Section 12.04(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

23



--------------------------------------------------------------------------------

“Permitted 2013 Bond Debt” has the meaning assigned to such term in the Existing
Credit Agreement.

“Permitted 2015 Bond Debt” means (a) Debt of the Borrower resulting from the
issuance by the Borrower of senior unsecured notes in an aggregate outstanding
principal amount not to exceed $700,000,000 pursuant to the 2015 Indenture and
(b) any Debt which represents an extension, refinancing, or renewal of any of
the foregoing in accordance with Section 9.02(j).

“Permitted 2015 Bond Documents” means, collectively, the 2015 Indenture, the
purchase agreement providing for the issuance of the notes thereunder, the
senior unsecured notes issued from time to time thereunder, all guarantees of
any such notes, the registration rights agreements from time to time entered
into in connection with such notes, and all other agreements, documents or
instruments executed and delivered by the Borrower or any Subsidiary in
connection with, or pursuant to, the 2015 Indenture or issuance of the Permitted
2015 Bond Debt.

“Permitted Investors” means, collectively, (a) EnCap Energy Capital Fund VIII,
L.P., EnCap Energy Capital Fund VIII Co-Investors, L.P., EnCap Energy Capital
Fund IX, L.P., and their controlling owner, EnCap Investments, L.P., and
(b) (i) Eclipse Resources Holdings, L.P., (ii) The Hulburt Family II Limited
Partnership, CKH Partners II, L.P. and Kirkwood Capital, L.P. and (iii) Eclipse
Management, L.P., in each case, and their respective controlling owners,
Benjamin W. Hulburt, Christopher K. Hulburt, Thomas S. Liberatore and Matthew R.
DeNezza.

“Permitted Unsecured Debt” means Debt (whether issued under a loan agreement or
indenture) issued or incurred by the Borrower from time to time (including
guarantees thereof by its Subsidiaries), that complies with all of the following
requirements:

(a) no scheduled payment of principal, scheduled mandatory redemption or
scheduled sinking fund payment of such Debt is due on or before the date that is
180 days after the Maturity Date in effect on each date on which such Debt is
issued or incurred (in this definition defined as a “Date of Issuance”);

(b) the financial covenants are no more restrictive with respect to the
Restricted Persons than the financial covenants under this Agreement and all of
the covenants and events of default governing such Debt are not, taken as a
whole, materially more restrictive with respect to the Restricted Persons than
the covenants and Events of Default under this Agreement;

(c) on each Date of Issuance and immediately after giving effect to the
incurrence of such Debt and any concurrent repayment of Debt, the Borrower is in
compliance on a pro forma basis with Section 9.01 of this Agreement, calculated
for the most recent Fiscal Quarter for which the financial statements described
in Sections 8.01(a) or (b) are available to the Lenders;

(d) no Default or Event of Default exists on the Date of Issuance or immediately
will occur as a result of the issuance of the notes evidencing such Debt;

(e) such Debt is not secured by any Lien on any property of a Credit Party;

 

24



--------------------------------------------------------------------------------

(f) such Debt is not guaranteed by any Person which is not a Guarantor of all of
the Secured Obligations (excluding any Excluded Swap Obligations with respect to
such Guarantor); and

(g) the Borrower shall have delivered to Administrative Agent a certificate in
reasonable detail reflecting compliance with the foregoing requirements.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means an employee pension benefit plan as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) that is subject to the provisions of
Title IV of ERISA or Sections 412 and 430 of the Code or Section 302 of ERISA
and in respect of which Borrower or any ERISA Affiliate is (or, if the Plan were
terminated, would under Section 4062 or Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by BMO as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective. Such rate is set by
the Administrative Agent as a general reference rate of interest, taking into
account such factors as the Administrative Agent may deem appropriate; it being
understood that many of the Administrative Agent’s commercial or other loans are
priced in relation to such rate, that it is not necessarily the lowest or best
rate actually charged to any customer and that the Administrative Agent may make
various commercial or other loans at rates of interest having no relationship to
such rate.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

“Proved Developed Producing Reserves” means “proved developed producing oil and
gas reserves” as such term is defined by the SEC in its standards and
guidelines.

“Proved Reserves” means collectively, “proved oil and gas reserves,” “proved
developed producing oil and gas reserves,” “proved developed non-producing oil
and gas reserves” (consisting of proved developed shut-in oil and gas reserves
and proved developed behind pipe oil and gas reserves), and “proved undeveloped
oil and gas reserves,” as such terms are defined by the SEC in its standards and
guidelines.

“Proved Undeveloped Reserves” means “proved undeveloped oil and gas reserves,”
as such term is defined by the SEC in its standards and guidelines.

 

25



--------------------------------------------------------------------------------

“Purchase Money Indebtedness” means Debt incurred in the ordinary course of the
Borrower’s or a Restricted Subsidiary’s business (a) consisting of the deferred
purchase price of property, plant and equipment, conditional sale obligations,
obligations under any title retention agreement and other obligations incurred
in connection with the acquisition, construction or improvement of such asset,
in each case where the amount of such Debt does not exceed the greater of
(i) the cost of the asset being financed and (ii) the fair market value of such
asset, and (b) incurred to finance such acquisition, construction or improvement
by any Credit Party of such asset; provided however that such Debt is incurred
within 90 days after such acquisition or the completion of such construction or
improvement.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty Agreement or the grant of the relevant Lien becomes effective or such
other Person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder.

“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any Issuing
Bank, or (d) any other recipient of any payment to be made under any Loan
Document.

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Work” has the meaning assigned such term in Section 8.10(a).

“Required Lenders” means (i) at any time while no Loans or LC Exposure is
outstanding, Lenders holding at least sixty-six and two-thirds percent (66-2/3%)
of the Aggregate Maximum Credit Amounts, and (ii) at any time while any Loans or
LC Exposure is outstanding, Lenders holding at least sixty-six and two-thirds
percent (66-2/3%) of the outstanding aggregate principal amount of the Loans and
participation interests in Letters of Credit (without regard to any sale by

 

26



--------------------------------------------------------------------------------

a Lender of a participation in any Loan under Section 12.04(c)); provided, in
each case, that the Maximum Credit Amounts and the principal amount of the Loans
and participation interests in Letters of Credit of the Defaulting Lenders (if
any) shall be excluded from the determination of Required Lenders.

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of the dates set forth in
Section 8.12(a) (or such other date in the event of an Interim Redetermination)
the Proved Reserves attributable to the Oil and Gas Properties of the Borrower
and the Restricted Subsidiaries, together with a projection of the rate of
production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, based upon the pricing
assumptions consistent with SEC reporting requirements at the time.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower in his or her capacity as such.

“Restricted Payment” means any dividend, return of capital or other distribution
(whether in cash, securities or other Property) with respect to any Equity
Interests in the Borrower or any of its Restricted Subsidiaries, or any payment
(whether in cash, securities or other Property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests in the
Borrower or any of its Restricted Subsidiaries or any option, warrant or other
right to acquire any such Equity Interests in the Borrower or any of its
Restricted Subsidiaries.

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Scheduled Redetermination” has the meaning assigned such term in
Section 2.07(b).

“Scheduled Redetermination Date” means (a) (i) January 1, 2015 and
(ii) commencing on April 15, 2015 and thereafter, on each April 1 and October 1,
based upon a Reserve Report prepared as of the immediately preceding January 1
and July 1, respectively, and (b) each Optional Scheduled Redetermination Date
(or, in the case of both of the foregoing clauses (a) and (b), such date
promptly thereafter as reasonably practicable).

“Scheduled Redetermination Effective Date” means the date on which a Borrowing
Base that has been redetermined pursuant to a Scheduled Redetermination becomes
effective as provided in Section 2.07(d).

 

27



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Secured Obligations” means any and all amounts owing or to be owing by the
Borrower, any Guarantor or any other Restricted Subsidiary (whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including any renewals,
extensions or rearrangements thereof): (a) to any Agent, the Issuing Bank or any
Lender under any Loan Document, including, without limitation, all interest on
any of the Loans (including any interest that accrues after the commencement of
any case, proceeding or other action relating to the bankruptcy, insolvency or
reorganization of any Credit Party (or could accrue but for the operation of
applicable bankruptcy or insolvency laws), whether or not such interest is
allowed or allowable as a claim in any such case, proceeding or other action);
(b) to any Secured Swap Provider under any Swap Agreement including any Swap
Agreement in existence prior to the date hereof, but excluding any additional
transactions or confirmations entered into (i) after such Secured Swap Provider
ceases to be a Lender or an Affiliate of a Lender or (ii) after assignment by a
Secured Swap Provider to another Secured Swap Provider that is not a Lender or
an Affiliate of a Lender; (c) to any Bank Products Provider in respect of Bank
Products, but excluding any additional transactions or confirmations entered
into (i) after such Bank Products Provider ceases to be a Lender or an Affiliate
of a Lender or (ii) after assignment by a Bank Products Provider to another Bank
Products Provider that is not a Lender or an Affiliate of a Lender; provided
that solely with respect to any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act, Excluded Swap Obligations of such
Guarantor shall in any event be excluded from “Secured Obligations” owing by
such Guarantor.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Banks, the Bank Products Providers and Secured Swap Providers, and
“Secured Party” means any of them individually.

“Secured Swap Provider” means any (a) Person that is a party to a Swap Agreement
with the Borrower or any of its Restricted Subsidiaries that entered into such
Swap Agreement before or while such Person was a Lender or an Affiliate of a
Lender, whether or not such Person at any time ceases to be a Lender or an
Affiliate of a Lender, as the case may be, or (b) assignee of any Person
described in clause (a) above so long as such assignee is a Lender or an
Affiliate of a Lender.

“Security Instruments” means the Guaranty Agreement and any and all other
mortgages, deeds of trust and other agreements, instruments, consents or
certificates now or hereafter executed and delivered by the Borrower or any
other Person (other than Swap Agreements with the Lenders or any Affiliate of a
Lender or participation or similar agreements between any Lender and any other
lender or creditor with respect to any Secured Obligation pursuant to this
Agreement) in connection with, or as security for the payment or performance of
the Secured Obligations.

“Specified Period” means, for any date of determination, the period beginning on
such date and ending on the eighteen (18) month anniversary thereof.

 

28



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which Equity Interests representing more than 50% of the
equity or more than 50% of the ordinary voting power (irrespective of whether or
not at the time Equity Interests of any other class or classes of such Person
shall have or might have voting power by reason of the happening of any
contingency) or, in the case of a partnership, any general partnership interests
are, as of such date, owned, controlled or held, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions (including any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act); provided that (a) no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or its Restricted
Subsidiaries shall be a Swap Agreement and (b) no purchase or sale agreement for
the physical delivery of Hydrocarbons entered into in the ordinary course of
business shall be a Swap Agreement unless such agreement (i) is a futures
contract that is quoted or traded on a national board of exchange or (ii) has a
term of longer than 90 days and requires a party to pay a fixed price for the
Hydrocarbons to be delivered.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap

 

29



--------------------------------------------------------------------------------

Agreements, (a) for any date on or after the date such Swap Agreements have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s) and (b) for any date prior to the date referenced in clause
(a), the amount(s) determined as the mark-to-market value(s) for such Swap
Agreements.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of United States federal income
taxes, if the lessee in respect thereof is obligated to either purchase for an
amount in excess of, or pay upon early termination an amount in excess of, 80%
of the residual value of the Property subject to such operating lease upon
expiration or early termination of such lease.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

“Threshold Amount” means, at any time, the greater of (a) five percent (5%) of
the Borrowing Base in effect at such time and (b) $25,000,000.

“Total Commitments Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
total Commitments of the Lenders in effect on such day.

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, and the grant of Liens by the
Borrower on Mortgaged Properties, if any, and other Properties pursuant to the
Security Instruments and (b) each Guarantor, the execution, delivery and
performance by such Guarantor of each Loan Document to which it is a party, the
guaranteeing of the Secured Obligations and the other obligations under the
Guaranty Agreement by such Guarantor and such Guarantor’s grant of the security
interests and provision of collateral under the Security Instruments, and the
grant of Liens by such Guarantor on Mortgaged Properties, if any, and other
Properties pursuant to the Security Instruments.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

“Undrawn Facility Fee Rate” refers to the term so used in the first column and
last row of the grid in the definition of “Applicable Margin”.

 

30



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated as
such on Schedule 7.14 or which the Borrower has designated in writing to the
Administrative Agent to be an Unrestricted Subsidiary pursuant to Section 9.20.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 5.03(f).

“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person entitling the holders thereof (whether at all times or only so long
as no senior class of Capital Stock has voting power by reason of any
contingency) to vote in the election of, or to designate, members of the board
of directors of such Person.

“Wells” means (i) a well drilled for the purpose of producing Hydrocarbons or
disposing of fluids produced in connection with the production of Hydrocarbons,
associated with the Borrower’s or any Restricted Subsidiary’s interest in any
oil and gas lease or lands pooled therewith and (ii) any water production or
disposal well, injection well or other wells located on or allocable to the
Hydrocarbon Interests or lands pooled therewith, whether producing, shut-in,
abandoned or temporarily abandoned.

“Wholly-Owned Subsidiary” means any Restricted Subsidiary of which all of the
outstanding Equity Interests (other than any directors’ qualifying shares
mandated by applicable law), on a fully-diluted basis, are owned by the Borrower
or one or more of the Wholly-Owned Subsidiaries or are owned by the Borrower and
one or more of the Wholly-Owned Subsidiaries.

“Withholding Agent” means any Credit Party or the Administrative Agent.

Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” as used in this Agreement shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. The word “or” is not
exclusive. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented, restated or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth in
the Loan Documents), (b) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained in the Loan Documents), (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (e) with respect to the

 

31



--------------------------------------------------------------------------------

determination of any time period, the word “from” means “from and including” and
the word “to” means “to and including” and (f) any reference herein to Articles,
Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement. No provision of this Agreement or any other Loan Document shall be
interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.

Section 1.05 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which the Borrower’s independent
certified public accountants concur and which are disclosed to Administrative
Agent on the next date on which financial statements are required to be
delivered to the Lenders pursuant to Section 8.01(a); provided that, unless the
Borrower and the Majority Lenders shall otherwise agree in writing, no such
change shall modify or affect the manner in which compliance with the covenants
contained herein is computed such that all such computations shall be conducted
utilizing financial information presented consistently with prior periods.
Notwithstanding anything herein to the contrary, for the purposes of calculating
any of the ratios tested under Section 9.01, and the components of each of such
ratios, all Unrestricted Subsidiaries and their subsidiaries (including their
assets, liabilities, income, losses, cash flows, and the elements thereof) shall
be excluded, except for any cash dividends or distributions actually paid by any
Unrestricted Subsidiary or any of its subsidiaries to the Borrower or any
Restricted Subsidiary, which shall be deemed to be income to the Borrower or
such Restricted Subsidiary when actually received by it.

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower during the Availability Period
in an aggregate principal amount that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the total
Revolving Credit Exposures exceeding the total Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, repay and reborrow the Loans.

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Types of Loans. Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in

 

32



--------------------------------------------------------------------------------

accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $250,000 and not less than
$500,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $200,000; provided that an ABR Borrowing may be in an aggregate amount that
is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.08(e). Borrowings of more than one Type may be outstanding at the same
time, provided that there shall not at any time be more than a total of six
(6) Eurodollar Borrowings outstanding. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

(d) Notes. If requested by a Lender, the Loans made by each Lender shall be
evidenced by a single promissory note of the Borrower in substantially the form
of Exhibit A, dated, in the case of (i) any Lender party hereto as of the date
of this Agreement, as of the date of this Agreement, (ii) any Lender that
becomes a party hereto pursuant to an Assignment and Assumption, as of the
effective date of the Assignment and Assumption, or (iii) any Lender that
becomes a party hereto in connection with an increase in the Aggregate Elected
Commitment Amounts pursuant to Section 2.06(c), as of the effective date of such
increase, payable to such Lender in a principal amount equal to its Maximum
Credit Amount as in effect on such date, and otherwise duly completed. In the
event that any Lender’s Maximum Credit Amount increases or decreases for any
reason (whether pursuant to Section 2.06, Section 12.04(b) or otherwise), the
Borrower shall deliver or cause to be delivered, to the extent such Lender is
then holding a Note, on the effective date of such increase or decrease, a new
Note payable to such Lender in a principal amount equal to its Maximum Credit
Amount after giving effect to such increase or decrease, and otherwise duly
completed. The date, amount, Type, interest rate and, if applicable, Interest
Period of each Loan made by each Lender, and all payments made on account of the
principal thereof, shall be recorded by such Lender on its books for its Note.
Failure to make any such recordation shall not affect any Lender’s or the
Borrower’s rights or obligations in respect of such Loans or affect the validity
of such transfer by any Lender of its Note.

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing; provided that no such notice shall be required for any
deemed request of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as provided in Section 2.08(e). Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Borrowing Request in
substantially the form of Exhibit B and

 

33



--------------------------------------------------------------------------------

signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(v) the amount of the then effective Borrowing Base, the Aggregate Elected
Commitment Amounts, the current total Revolving Credit Exposures (without regard
to the requested Borrowing) and the pro forma total Revolving Credit Exposures
(giving effect to the requested Borrowing); and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each Borrowing
Request shall constitute a representation by the Borrower that the amount of the
requested Borrowing shall not cause the total Revolving Credit Exposures to
exceed the total Commitments (i.e., the least of (x) the Aggregate Maximum
Credit Amounts, (y) the then effective Borrowing Base, and (z) the Aggregate
Elected Commitment Amounts).

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Interest Elections.

(a) Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.04. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the

 

34



--------------------------------------------------------------------------------

time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of a written Interest Election
Request in substantially the form of Exhibit C and signed by the Borrower.

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice to the Lenders by the Administrative Agent. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default and Borrowing Base Deficiencies on Interest Election. If the Borrower
fails to deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing. Notwithstanding
any contrary provision hereof, if an Event of Default or a Borrowing Base
Deficiency has occurred and is continuing: (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing (and any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective) and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

Section 2.05 Funding of Borrowings.

 

35



--------------------------------------------------------------------------------

(a) Funding by the Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent and designated by the Borrower
in the applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.08(e) shall be
remitted by the Administrative Agent to the Issuing Bank. Nothing herein shall
be deemed to obligate any Lender to obtain the funds for its Loan in any
particular place or manner or to constitute a representation by any Lender that
it has obtained or will obtain the funds for its Loan in any particular place or
manner.

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand without duplication, such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower and without regard to Section 5.02, the interest rate
applicable to the Adjusted LIBO Rate for an Interest Period of one month. If
such Lender remits to the Administrative Agent its share of the Borrowing, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

Section 2.06 Termination and Reduction of Aggregate Maximum Credit Amounts;
Optional Increase and Reduction of Aggregate Elected Commitment Amounts.

(a) Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date. If at any time any of the
Aggregate Maximum Credit Amounts, the Borrowing Base or the Aggregate Elected
Commitment Amounts is terminated or reduced to zero, then the Commitments shall
terminate on the effective date of such termination or reduction.

(b) Optional Termination and Reduction of Aggregate Credit Amounts.

(i) The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that (A) each reduction of the
Aggregate Maximum Credit Amounts shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000, (B) the Borrower shall not
terminate or reduce the Aggregate Maximum Credit Amounts if, (1) after giving
effect to any concurrent prepayment of

 

36



--------------------------------------------------------------------------------

the Loans in accordance with Section 3.04(c), the total Revolving Credit
Exposures would exceed the total Commitments or (2) the Aggregate Maximum Credit
Amount would be less than $1,000,000 (unless, with respect to this clause (2),
the Aggregate Maximum Credit Amounts are reduced to $0.00), and (C) upon any
reduction of the Aggregate Maximum Credit Amounts that results in the Aggregate
Maximum Credit Amounts being less than the Aggregate Elected Commitment Amounts,
the Aggregate Elected Commitment Amounts shall be automatically reduced (ratably
among the Lenders) so that they equal the Aggregate Maximum Credit Amounts as so
reduced.

(ii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amounts under
Section 2.06(b)(i) at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable; provided
that a notice of termination of the Aggregate Maximum Credit Amounts delivered
by the Borrower may state that such notice is conditioned upon the satisfaction
of one or more conditions precedent, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Aggregate Maximum Credit Amounts shall be permanent and may not be
reinstated. Each reduction of the Aggregate Maximum Credit Amounts shall be made
ratably among the Lenders in accordance with each Lender’s Applicable
Percentage.

(c) Optional Increase and Reduction of Aggregate Elected Commitment Amounts.

(i) Subject to the conditions set forth in Section 2.06(c)(ii), the Borrower may
increase the Aggregate Elected Commitment Amounts then in effect by increasing
the Elected Commitment of a Lender or, with the consent of the Administrative
Agent and each Issuing Bank (such consent not to be unreasonably withheld), by
causing a Person that at such time is not a Lender to become a Lender (an
“Additional Lender”). Notwithstanding anything to the contrary contained in this
Agreement, in no case shall an Additional Lender be the Borrower or an Affiliate
of the Borrower.

(ii) Any increase in the Aggregate Elected Commitment Amounts shall be subject
to the following additional conditions:

(A) such increase shall not be less than $25,000,000 unless the Administrative
Agent otherwise consents, and no such increase shall be permitted if after
giving effect thereto the Aggregate Elected Commitment Amounts exceed the
Borrowing Base then in effect;

(B) following any Scheduled Redetermination Date, the Borrower may not increase
the Aggregate Elected Commitment Amounts more than once before the next
Scheduled Redetermination Date;

 

37



--------------------------------------------------------------------------------

(C) no Default shall have occurred and be continuing on the effective date of
such increase;

(D) on the effective date of such increase, no Eurodollar Borrowings shall be
outstanding or if any Eurodollar Borrowings are outstanding, then the effective
date of such increase shall be the last day of the Interest Period in respect of
such Eurodollar Borrowings unless the Borrower pays compensation required by
Section 5.02;

(E) no Lender’s Elected Commitment may be increased without the consent of such
Lender;

(F) if the Borrower elects to increase the Aggregate Elected Commitment Amounts
by increasing the Elected Commitment of a Lender, the Borrower and such Lender
shall execute and deliver to the Administrative Agent a certificate
substantially in the form of Exhibit I (an “Elected Commitment Increase
Certificate”); and

(G) if the Borrower elects to increase the Aggregate Elected Commitment Amounts
by causing an Additional Lender to become a party to this Agreement, then the
Borrower and such Additional Lender shall execute and deliver to the
Administrative Agent a certificate substantially in the form of Exhibit J (an
“Additional Lender Certificate”), together with an Administrative Questionnaire
and a processing and recordation fee of $3,500, and the Borrower shall (1) if
requested by the Additional Lender, deliver a Note payable to such Additional
Lender in a principal amount equal to its Maximum Credit Amount, and otherwise
duly completed and (2) pay any applicable fees as may have been agreed to
between the Borrower, the Additional Lender and/or the Administrative Agent.

(iii) Subject to acceptance and recording thereof pursuant to
Section 2.06(c)(iv), from and after the effective date specified in the Elected
Commitment Increase Certificate or the Additional Lender Certificate (or if any
Eurodollar Borrowings are outstanding, then the last day of the Interest Period
in respect of such Eurodollar Borrowings, unless the Borrower has paid
compensation required by Section 5.02): (A) the amount of the Aggregate Elected
Commitment Amounts shall be increased as set forth therein, and (B) in the case
of an Additional Lender Certificate, any Additional Lender party thereto shall
be a party to this Agreement and have the rights and obligations of a Lender
under this Agreement and the other Loan Documents. In addition, the Lender or
the Additional Lender, as applicable, shall purchase a pro rata portion of the
outstanding Loans (and participation interests in Letters of Credit) of each of
the other Lenders (and such Lenders hereby agree to sell and to take all such
further action to effectuate such sale) such that each Lender (including any
Additional Lender, if applicable) shall hold its Applicable Percentage of the
outstanding Loans (and participation interests) after giving effect to the
increase in the Aggregate Elected Commitment Amounts.

(iv) Upon its receipt of a duly completed Elected Commitment Increase
Certificate or an Additional Lender Certificate, executed by the Borrower and
the Lender or by the Borrower and the Additional Lender party thereto, as
applicable, the processing and recording fee referred to in Section 2.06(c)(ii)
and the Administrative Questionnaire referred to in Section 2.06(c)(ii), if
applicable, the Administrative Agent shall accept such Elected Commitment
Increase Certificate or Additional Lender Certificate and record the information

 

38



--------------------------------------------------------------------------------

contained therein in the Register required to be maintained by the
Administrative Agent pursuant to Section 12.04(b)(iv). No increase in the
Aggregate Elected Commitment Amounts shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
Section 2.06(c)(iv).

(v) Upon any increase in the Aggregate Elected Commitment Amounts pursuant to
this Section 2.06(c), (A) each Lender’s Maximum Credit Amount shall be
automatically deemed amended to the extent necessary so that each such Lender’s
Applicable Percentage equals the percentage of the Aggregate Elected Commitment
Amounts represented by such Lender’s Elected Commitment, in each case after
giving effect to such increase, and (B) Annex I to this Agreement shall be
deemed amended to reflect the Elected Commitment of each Lender (including any
Additional Lender) as thereby increased, any changes in the Lenders’ Maximum
Credit Amounts pursuant to the foregoing clause (A), and any resulting changes
in the Lenders’ Applicable Percentages.

(vi) The Borrower may from time to time reduce the Aggregate Elected Commitment
Amounts; provided that (A) each reduction of the Aggregate Elected Commitment
Amounts shall be in an amount that is an integral multiple of $1,000,000 and not
less than $1,000,000 and (B) the Borrower shall not reduce the Aggregate Elected
Commitment Amounts if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 3.04(c), the total Revolving Credit Exposures
would exceed the Aggregate Elected Commitment Amounts.

(vii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Elected Commitment Amounts under
Section 2.06(c)(iv) at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(c)(vii) shall be irrevocable; provided
that a notice of termination of the Aggregate Elected Commitment Amounts
delivered by the Borrower may state that such notice is conditioned upon the
satisfaction of one or more conditions precedent, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Aggregate Elected Commitment Amounts shall be
permanent and may not be reinstated, except pursuant to Section 2.06(c)(i). Each
reduction of the Aggregate Elected Commitment Amounts shall be made ratably
among the Lenders in accordance with each Lender’s Applicable Percentage.

Section 2.07 Borrowing Base.

(a) Initial Borrowing Base. On the Effective Date, the Borrowing Base shall be
$125,000,000. Notwithstanding the foregoing, the Borrowing Base may be subject
to further adjustments in between Scheduled Redeterminations from time to time
pursuant to Section 8.13(c) and Section 9.12.

(b) Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined in accordance with this Section 2.07 (a “Scheduled
Redetermination”), and, subject

 

39



--------------------------------------------------------------------------------

to Section 2.07(d), such redetermined Borrowing Base shall become effective and
applicable to the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders on each Scheduled Redetermination Effective Date. The Borrower may elect
for any January 1 or July 1 of any calendar to be an Optional Scheduled
Redetermination Date by designating in writing to the Administrative Agent such
date as an Optional Scheduled Redetermination Date (which designation must be
made no later than the date on which the Scheduled Redetermination scheduled for
the immediately preceding April 1, July 1, October 1 and January 1, as
applicable, becomes effective. In addition, the Borrower may, by notifying the
Administrative Agent thereof, and the Administrative Agent may, or, at the
direction of the Required Lenders, shall, by notifying the Borrower thereof, one
time between two successive Scheduled Redetermination Effective Dates that are
not Optional Scheduled Redetermination Dates, each elect to cause the Borrowing
Base to be redetermined between Scheduled Redeterminations (an “Interim
Redetermination”) in accordance with this Section 2.07.

(c) Scheduled and Interim Redetermination Procedure.

(i) Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report and the certificate required to be delivered by the Borrower to
the Administrative Agent, in the case of a Scheduled Redetermination, pursuant
to Section 8.12(a) and (c), and, in the case of an Interim Redetermination,
pursuant to Section 8.12(b) and (c), and (B) such other reports, data and
supplemental information, including, without limitation, the information
provided pursuant to Section 8.12(c), as may, from time to time, be reasonably
requested by the Required Lenders (the Reserve Report, such certificate and such
other reports, data and supplemental information being the “Engineering
Reports”), the Administrative Agent shall evaluate the information contained in
the Engineering Reports and shall, in good faith, propose a new Borrowing Base
(the “Proposed Borrowing Base”) based upon such information and such other
information (including, without limitation, the status of title information with
respect to the Oil and Gas Properties as described in the Engineering Reports
and the existence of any other Debt, the Borrower’s other assets, liabilities,
fixed charges, cash flow, business, properties, prospects, management and
ownership, hedged and unhedged exposure to price, price and production
scenarios, interest rate and operating cost changes) as the Administrative Agent
deems appropriate in its sole discretion and consistent with its normal oil and
gas lending criteria as it exists at the particular time. In no event shall the
Proposed Borrowing Base exceed the Aggregate Maximum Credit Amounts or the
maximum amount therefor permitted under the Permitted 2015 Bond Documents;

(ii) The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”) after the
Administrative Agent has received complete Engineering Reports from the Borrower
and has had a reasonable opportunity to determine the Proposed Borrowing Base in
accordance with Section 2.07(c)(i); and

(iii) Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved by the Borrowing Base Increase Requisite Lenders as
provided in this Section 2.07(c)(iii) (and after giving effect to any
reallocation described in Section 2.07(c)(iv)); and any Proposed Borrowing Base
that would decrease or maintain the

 

40



--------------------------------------------------------------------------------

Borrowing Base then in effect must be approved or be deemed to have been
approved by the Required Lenders as provided in this Section 2.07(c)(iii). Upon
receipt of the Proposed Borrowing Base Notice, each Lender shall have twenty
(20) days thereafter to agree with the Proposed Borrowing Base or disagree with
the Proposed Borrowing Base by proposing an alternate Borrowing Base. At the end
of such twenty (20) days, any Lender has not communicated its approval or
disapproval in writing to the Administrative Agent, such silence shall be deemed
to be an approval of the Proposed Borrowing Base. If, at the end of such 20-day
period, the Borrowing Base Increase Requisite Lenders, in the case of a Proposed
Borrowing Base that would increase the Borrowing Base then in effect, or the
Required Lenders, in the case of a Proposed Borrowing Base that would decrease
or maintain the Borrowing Base then in effect, have approved or, in the case of
a decrease or reaffirmation, deemed to have approved, as aforesaid, then the
Proposed Borrowing Base shall become the new Borrowing Base, effective on the
date specified in Section 2.07(d). If, however, at the end of such 20-day
period, the Borrowing Base Increase Requisite Lenders or the Required Lenders,
as applicable, have not approved or, in the case of a decrease or reaffirmation,
deemed to have approved, as aforesaid, then the Administrative Agent shall poll
the Lenders to ascertain the highest Borrowing Base then acceptable to (x) in
the case of a decrease or reaffirmation, a number of the Lenders sufficient to
constitute the Required Lenders and (y) in the case of an increase, the
Borrowing Base Increase Requisite Lenders, and such amount shall become the new
Borrowing Base, effective on the date specified in Section 2.07(d).

(iv) If any Proposed Borrowing Base that would increase the Borrowing Base then
in effect has been approved by the Borrowing Base Increase Requisite Lenders,
and a Lender has timely communicated its disapproval of such Proposed Borrowing
Base (each, a “Dissenting Lender”), then the Borrower may, at its sole expense
and effort, upon notice to the applicable Dissenting Lender and the
Administrative Agent, (A) replace one or more Dissenting Lenders in accordance
with the terms of Section 5.04(b) with Lenders that approve such Proposed
Borrowing Base, (B) if the Borrower can identify non-Dissenting Lenders or, with
the consent of the Administrative Agent and each Issuing Bank (such consent not
to be unreasonably withheld), other Persons that are not Lenders at such time
that, in either case, agree to do so in their sole discretion, elect for all
(but not less than all) of each such Dissenting Lender’s Increase Portion to be
reallocated among such non-Dissenting Lenders and such other Persons in a
manner, and subject to documentation and terms, in each case reasonably
acceptable to the Borrower, such non-Dissenting Lenders, such other Persons and
the Administrative Agent, and Annex I hereto shall be deemed amended to reflect
all of the foregoing, or (C) elect to proceed with a combination of replacing
one or more Dissenting Lenders as set forth in the preceding clause (A) and
reallocating non-replaced Dissenting Lenders’ Increase Portions. Notwithstanding
anything to the contrary contained in this Agreement, if the actions
contemplated by the foregoing clauses (A), (B) and (C) are not effectuated for
any reason and any Dissenting Lender has not either been replaced or had its
entire Increase Portion reallocated in accordance with the foregoing, then the
Proposed Borrowing Base shall be deemed not to be approved by the Borrowing Base
Increase Requisite Lenders.

(d) Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved or is deemed to have been approved by the Borrowing
Base Increase Requisite Lenders or the Required Lenders, as applicable, pursuant
to Section

 

41



--------------------------------------------------------------------------------

2.07(c)(iii) and Section 2.07(c)(iv), the Administrative Agent shall notify the
Borrower and the Lenders of the amount of the redetermined Borrowing Base (the
“New Borrowing Base Notice”), and such amount shall become the new Borrowing
Base, effective and applicable to the Borrower, the Administrative Agent, the
Issuing Bank and the Lenders:

(i) in the case of a Scheduled Redetermination, (A) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and (c) in a timely and complete manner,
then on the applicable Scheduled Redetermination Date following such notice, or
(B) if the Administrative Agent shall not have received the Engineering Reports
required to be delivered by the Borrower pursuant to Section 8.12(a) and (c) in
a timely and complete manner, then on the Business Day next succeeding delivery
of such notice; and

(ii) in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such notice.

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Effective Date, the next Interim Redetermination Date or the
next adjustment to the Borrowing Base under Section 8.13(c), whichever occurs
first. Notwithstanding the foregoing, no Scheduled Redetermination or Interim
Redetermination shall become effective until the New Borrowing Base Notice
related thereto is received by the Borrower.

(e) Automatic Reduction of the Borrowing Base in connection with the issuance of
Permitted Unsecured Debt. Notwithstanding anything to the contrary contained
herein, if the Borrower issues any Permitted Unsecured Debt (excluding, for the
avoidance of doubt, Permitted 2015 Bond Debt) on or after the date hereof, on
each Date of Issuance (as defined in the definition of Permitted Unsecured Debt)
the Borrowing Base then in effect shall be reduced automatically by an amount
equal to the product of 0.25 and the stated principal amount of the Permitted
Unsecured Debt so issued (it being understood that the issuance of Permitted
2015 Bond Debt shall not result in such automatic reduction). The Borrowing Base
as so reduced shall become the new Borrowing Base immediately upon such Date of
Issuance and shall remain in effect until the next date as of which the
Borrowing Base is redetermined pursuant to this Agreement. For purposes of this
Section 2.07(e), if any such Permitted Unsecured Debt is issued at a discount or
otherwise sold for less than “par”, the reduction shall be calculated based upon
the stated principal amount without reference to such discount.

Section 2.08 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of dollar denominated Letters of Credit (or the
amendment, renewal or extension of outstanding Letters of Credit) for its own
account or for the account of any of its Restricted Subsidiaries, and Issuing
Bank shall issue, amend, renew or extend such Letters of Credit, in each case in
a form reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank, at any time and from time to time during the Availability Period;
provided that the Borrower may not request the issuance, amendment, renewal or
extension of Letters of Credit hereunder if (i) a Borrowing Base Deficiency
exists at such time or, if after giving effect thereto, would exist or (ii) if
after giving effect thereto, the LC Exposure exceeds

 

42



--------------------------------------------------------------------------------

the LC Commitment. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or facsimile (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (not less than three (3) Business Days in
advance of the requested date of issuance, amendment, renewal or extension) a
notice:

(i) requesting the issuance of a Letter of Credit or identifying the Letter of
Credit to be amended, renewed or extended;

(ii) specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

(iii) specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));

(iv) specifying the amount of such Letter of Credit;

(v) specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and

(vi) specifying the amount of the then effective Borrowing Base and the
Aggregate Elected Commitment Amounts and whether a Borrowing Base Deficiency
exists at such time, the current total Revolving Credit Exposures (without
regard to the requested Letter of Credit or the requested amendment, renewal or
extension of an outstanding Letter of Credit) and the pro forma total Revolving
Credit Exposures (giving effect to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit).

If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit; provided that, in the event of any conflict
between such application or any Letter of Credit Agreement and the terms of this
Agreement, the terms of this Agreement shall control.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender

 

43



--------------------------------------------------------------------------------

hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in Section 2.08(e), or of
any reimbursement payment required to be refunded to the Borrower for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this Section 2.08(d) in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default, the existence of a
Borrowing Base Deficiency or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the Borrower
shall, subject to the conditions to Borrowing set forth herein, be deemed to
have requested, and the Borrower does hereby request under such circumstances,
that such payment be financed with an ABR Borrowing in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Borrowing. If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each Lender
of the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.05 with respect to Loans made by such
Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this Section 2.08(e), the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that the Lenders have made
payments pursuant to this Section 2.08(e) to reimburse the Issuing Bank, then to
such Lenders and the Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this Section 2.08(e) to reimburse the Issuing Bank
for any LC Disbursement (other than the funding of ABR Loans as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable,

 

44



--------------------------------------------------------------------------------

and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit, any Letter of Credit
Agreement or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or any Letter of Credit Agreement, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.08(f),
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. Neither the Administrative Agent,
the Lenders nor the Issuing Bank, nor any of their Related Parties shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised all requisite care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement and has
not received reimbursement thereof by 12:00 noon, New York City time, on the day
that it has given the Borrower notice thereof on or before 10:00 a.m., New York
City time, then, until the Borrower shall have reimbursed the Issuing Bank for
such LC Disbursement (either with its own funds or a Borrowing under
Section 2.08(e)), the unpaid amount thereof shall bear interest, for each day
from and including the date such LC Disbursement is made to but excluding the

 

45



--------------------------------------------------------------------------------

date that the Borrower reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Loans. Interest accrued pursuant to this Section 2.08(h)
shall be for the account of the Issuing Bank, except that interest accrued on
and after the date of payment by any Lender pursuant to Section 2.08(e) to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.

(i) Replacement of the Issuing Bank; Designation of Additional Issuing Banks.

(i) The Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 3.05(b). From and after the effective
date of any such replacement, (A) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (B) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of the Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of the Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(ii) From time to time, the Borrower may by notice to the Administrative Agent
designate as additional Issuing Banks one or more Lenders that agree to serve in
such capacity as provided below. The acceptance by a Lender of any appointment
as an Issuing Bank hereunder shall be evidenced by a joinder agreement (an
“Issuing Bank Agreement”), which shall be in a form reasonably satisfactory to
such Lender, the Borrower and the Administrative Agent, shall set forth the
agreement of such Lender to become an Issuing Bank hereunder and shall be
executed by such Lender, the Borrower and the Administrative Agent and, from and
after the effective date of such Issuing Bank Agreement, (A) such Lender shall
have all the rights and obligations of an Issuing Bank under this Agreement and
the other Loan Documents and (B) references herein and in the other Loan
Documents to the term “Issuing Bank” shall be deemed to include such Lender in
its capacity as an Issuing Bank. Notwithstanding anything to the contrary
contained herein, in no event may there be more than three (3) Issuing Banks at
any one time under this Agreement.

(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives written notice from the Administrative
Agent or the Majority Lenders demanding the deposit of Cash Collateral pursuant
to this Section 2.08(j), (ii) the LC Exposure exceeds the LC Commitment at any
time as a result of a reduction in the Borrowing Base or (iii) the Borrower is
required to pay to the Administrative Agent the excess attributable to an LC
Exposure in connection with any prepayment pursuant to Section 3.04(c), then the
Borrower shall deposit, in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash equal to, in the case of an Event of Default, the LC Exposure, in the case
of the LC Exposure exceeding the LC

 

46



--------------------------------------------------------------------------------

Commitment, the amount of such excess, and in the case of a payment required by
Section 3.04(c), the amount of such excess as provided in Section 3.04(c), as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such Cash Collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower or any Guarantor described in Section 10.01(h) or
Section 10.01(i). The Borrower hereby grants to the Administrative Agent, for
the benefit of the Issuing Bank and the Lenders, an exclusive first priority and
continuing perfected security interest in and Lien on such account and all cash,
checks, drafts, certificates and instruments, if any, from time to time
deposited or held in such account, all deposits or wire transfers made thereto,
any and all investments purchased with funds deposited in such account, all
interest, dividends, cash, instruments, financial assets and other Property from
time to time received, receivable or otherwise payable in respect of, or in
exchange for, any or all of the foregoing, and all proceeds, products,
accessions, rents, profits, income and benefits therefrom, and any substitutions
and replacements therefor. The Borrower’s obligation to deposit amounts pursuant
to this Section 2.08(j) shall be absolute and unconditional, without regard to
whether any beneficiary of any such Letter of Credit has attempted to draw down
all or a portion of such amount under the terms of a Letter of Credit, and, to
the fullest extent permitted by applicable law, shall not be subject to any
defense or be affected by a right of set-off, counterclaim or recoupment which
the Borrower or any of its Restricted Subsidiaries may now or hereafter have
against any such beneficiary, the Issuing Bank, the Administrative Agent, the
Lenders or any other Person for any reason whatsoever. Such deposit shall be
held as collateral securing the payment of the Borrower’s and the Guarantor’s
obligations under this Agreement and the other Loan Documents and, other than as
set forth herein, so long as any such obligations remain outstanding, the
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option of the Administrative Agent and with the written consent of the Borrower,
but at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated, be applied to
satisfy other obligations of the Borrower and the Guarantors under this
Agreement or the other Loan Documents. If the Borrower is required to provide an
amount of Cash Collateral hereunder as a result of the occurrence of an Event of
Default, and the Borrower is not otherwise required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(c), then such amount (to the extent not
applied as aforesaid) shall cease to be Cash Collateral and shall be returned to
the Borrower within three Business Days after all Events of Default have been
cured or waived and the Administrative Agent shall no longer shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account (except to the extent otherwise provided by the Loan
Documents). If the Borrower is required to provide an amount of Cash Collateral
pursuant to subclause (j)(ii) of this Section, then such amount (to the extent
not applied as aforesaid) shall cease to be Cash Collateral and shall be
returned to the Borrower within three Business Days after the LC Exposure no
longer exceeds the LC Commitment as a result of a reduction in the Borrowing

 

47



--------------------------------------------------------------------------------

Base and the Administrative Agent shall no longer shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such account
(except to the extent otherwise provided by the Loan Documents).

(k) Cash Collateralization of Fronting Exposure. At any time that there shall
exist a Defaulting Lender, within one Business Day following the written request
of the Administrative Agent or any Issuing Bank (with a copy to the
Administrative Agent) the Borrower shall Cash Collateralize the Issuing Banks’
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to Section 2.09(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.

(i) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Banks, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines in good faith that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent and the
Issuing Banks as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.08(k) or Section 2.09
in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(iii) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.08(k)
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Administrative Agent and each Issuing Bank that
there exists excess Cash Collateral; provided that, subject to Section 2.09 the
Person providing Cash Collateral and each Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; provided further that to the extent that such Cash Collateral
was provided by the Borrower, such amount shall cease to be Cash Collateral and
shall be returned to the Borrower within three Business Days after such Cash
Collateral shall no longer be required to be held pursuant to this
Section 2.08(k) and the Administrative Agent shall no longer shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account (except to the extent otherwise provided by the Loan
Documents).

 

48



--------------------------------------------------------------------------------

Section 2.09 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any Loan Document shall be restricted as set forth in the definition of
Borrowing Base Increase Requisite Lenders, Borrowing Base Super Majority
Lenders, Majority Lenders, or Required Lenders, as applicable.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder; third, to Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.08(k); fourth, as the Borrower
may request (so long as no Default or Event of Default then exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.08(k); sixth, to the payment of any amounts owing to the Lenders
or the Issuing Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Banks against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower or any of its Subsidiaries as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower or any of its Subsidiaries against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 6.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in LC Exposure are held
by the Lenders pro rata in accordance with the Commitments without giving effect
to Section 2.09(a)(iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed

 

49



--------------------------------------------------------------------------------

by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.09(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) A Defaulting Lender shall not be entitled to receive any Commitment Fee or
any fee in respect of participations in Letters of Credit pursuant to
Section 3.05(b), in each case, for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender); provided, however, that a Defaulting Lender shall be entitled to
receive fees in respect of participations in Letters of Credit pursuant to
Section 3.05(b) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Applicable Percentage of the stated amount
of Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.08(k).

(B) The Borrower shall (1) pay to each Non-Defaulting Lender that portion of any
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to each Issuing
Bank, as applicable, the amount of any fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s Fronting Exposure to such
Defaulting Lender, and (3) not be required to pay any other amount in respect of
any fee payable pursuant to this clause (iii).

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Obligations shall be reallocated
among the Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the conditions set forth in Section 6.02 are
satisfied at the time of such reallocation (and, if requested by the
Administrative Agent, the Borrower shall represent and warrant that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, Cash Collateralize the
Issuing Banks’ Fronting Exposure in accordance with the procedures set forth in
Section 2.08(k).

(b) If the Borrower, the Administrative Agent and each Issuing Bank agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding

 

50



--------------------------------------------------------------------------------

Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held pro rata by the Lenders in
accordance with the Commitments (without giving effect to Section 2.09(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to a Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

(c) So long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Termination Date.

Section 3.02 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest on
the principal balance thereof from time to time outstanding at the Alternate
Base Rate plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest on the principal balance thereof from time to time outstanding at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin, but in no event to exceed the Highest Lawful Rate.

(c) Post-Default Rate. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower or any
Guarantor hereunder or under any other Loan Document is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
from time to time outstanding shall bear interest, after as well as before
judgment, at a rate per annum equal to two percent (2%) plus the rate applicable
to ABR Loans as provided in Section 3.02(a), but in no event to exceed the
Highest Lawful Rate.

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Loan prior to the Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

51



--------------------------------------------------------------------------------

(e) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

Section 3.03 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period;
or

(b) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing with such Interest
Period shall be ineffective, and (ii) if any Borrowing Request requests a
Eurodollar Borrowing with such Interest Period, such Borrowing shall be made
either for another Interest Period (subject to application of this Section 3.03
thereto) or as an ABR Borrowing or at an alternate rate of interest determined
by the Majority Lenders as their cost of funds.

Section 3.04 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b).

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by facsimile) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 12:00 noon, New York City time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.06(b), then such
notice of prepayment may be revoked if such

 

52



--------------------------------------------------------------------------------

notice of termination is revoked in accordance with Section 2.06(b). Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 3.02.

(c) Mandatory Prepayments.

(i) If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amounts pursuant to Section 2.06(b), or any reduction of the
Aggregate Elected Commitment Amounts pursuant to Section 2.06(c), the total
Revolving Credit Exposures exceeds the total Commitments, then the Borrower
shall (A) prepay the Borrowings on the date of such termination or reduction in
an aggregate principal amount equal to such excess, and (B) if any excess
remains after prepaying all of the Borrowings as a result of an LC Exposure, pay
to the Administrative Agent on behalf of the Lenders an amount equal to such
excess to be held as Cash Collateral as provided in Section 2.08(j).

(ii) Upon any redetermination of or adjustment to the amount of the Borrowing
Base in accordance with Section 2.07 (other than pursuant to Section 2.07(e)) or
Section 8.13(c), if there exists a Borrowing Base Deficiency, then the Borrower
shall within ten (10) Business Days following receipt of the New Borrowing Base
Notice in accordance with Section 2.07(d) or the date the adjustment occurs,
provide written notice (the “Election Notice”) to the Administrative Agent
stating the action which the Borrower proposes to take to eliminate such
Borrowing Base Deficiency, and the Borrower shall thereafter, at its option,
either

(A) within thirty (30) days following its delivery of the Election Notice, by
instruments reasonably satisfactory in form and substance to the Administrative
Agent, provide the Administrative Agent with additional security consisting of
Oil and Gas Properties with value and quality satisfactory to the Administrative
Agent and the Required Lenders in their sole discretion to eliminate such
Borrowing Base Deficiency,

(B) within thirty (30) days following its delivery of the Election Notice,
prepay the Borrowings in an amount sufficient to eliminate such Borrowing Base
Deficiency and, if any Borrowing Base Deficiency remains after prepaying all of
the Borrowings as a result of an LC Exposure, pay to the Administrative Agent on
behalf of the Lenders an amount necessary to eliminate such remaining Borrowing
Base Deficiency to be held as Cash Collateral as provided in Section 2.08(j),

(C) elect to prepay (and thereafter pay) the principal amount necessary to
eliminate such Borrowing Base Deficiency in not more than three (3) equal
monthly installments plus accrued interest thereon with the first such monthly
payment being due within thirty (30) days following its delivery of the Election
Notice (and, if any Borrowing Base Deficiency remains after prepaying all of the
Borrowings as a result of an LC Exposure, pay to the Administrative Agent on
behalf of the Lenders an amount necessary to eliminate such remaining Borrowing
Base Deficiency to be held as Cash Collateral as provided in Section 2.08(j)),
or

 

53



--------------------------------------------------------------------------------

(D) by any combination of prepayment and additional security as provided in the
preceding clauses (A), (B) or (C), eliminate such Borrowing Base Deficiency;
provided that all payments required to be made pursuant to this
Section 3.04(c)(ii) must be made on or prior to the Termination Date.

(iii) Upon any adjustments to the Borrowing Base pursuant to Section 2.07(e), if
there is a Borrowing Base Deficiency, then the Borrower shall (A) prepay any
Borrowings or (B) Cash Collateralize any LC Exposure as provided in
Section 2.08(j), in an aggregate amount equal to such Borrowing Base Deficiency.
The Borrower shall be obligated to make such prepayment and/or deposit of Cash
Collateral within one Business Day of the date it receives proceeds of such
issuance of Permitted Unsecured Debt; provided that all payments required to be
made pursuant to this Section 3.04(c)(iii) must be made on or prior to the
Termination Date.

(iv) Promptly following any sale, lease, conveyance, disposition or other
transfer by any Credit Party of any of its Proved Reserves, without duplication,
or any termination or other monetization by any Credit Party of any Swap
Agreement in respect of commodities, other than as permitted by Section 9.12,
and immediately after giving effect thereto there exists a Borrowing Base
Deficiency, then the Borrower shall, within thirty (30) days following such
occurrence, eliminate such Borrowing Base Deficiency from the Net Proceeds of
such sale, lease, conveyance, disposition, transfer, termination or
monetization. Nothing in this paragraph is intended to permit any Credit Party
to sell Property other than pursuant to Section 9.12, and any such non-permitted
sale will constitute a breach of this Agreement.

(v) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

(vi) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.

(d) No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium, penalty or other expense, except as
required under Section 5.02 and Section 12.03.

Section 3.05 Fees.

(a) Undrawn Facility Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender an undrawn facility fee, which shall accrue
at the

 

54



--------------------------------------------------------------------------------

applicable Undrawn Facility Fee Rate on the average daily amount of the unused
amount of the Commitment of such Lender during the period from the date of this
Agreement and to but excluding the Termination Date. Accrued undrawn facility
fees shall be payable in arrears on the last day of March, June, September and
December of each year and on the Termination Date, commencing on the first such
date to occur after the date hereof. All undrawn facility fees shall be computed
on the basis of a year of 360 days, unless (and if applicable) such computation
would exceed the Highest Lawful Rate, in which case interest shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin used to determine the interest rate applicable to Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the date of this Agreement to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, (ii) to the Issuing Bank a fronting fee, which
shall accrue at the rate of 0.20% per annum on the average daily amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date of termination of the Commitments and the
date on which there ceases to be any LC Exposure, provided that in no event
shall such fee be less than $500 during any quarter, and (iii) to the Issuing
Bank, for its own account, its standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the date of this Agreement; provided that all
such fees shall be payable on the Termination Date and any such fees accruing
after the Termination Date shall be payable on demand. Any other fees payable to
the Issuing Bank pursuant to this Section 3.05(b) shall be payable within 10
days after demand. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days, unless (and if applicable) such computation
would exceed the Highest Lawful Rate, in which case interest shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon in writing between the Borrower and the Administrative
Agent.

(d) Defaulting Lender Fees. Subject to Section 2.09, the Borrower shall not be
obligated to pay the Administrative Agent any Defaulting Lender’s ratable share
of the fees described in Section 3.05(a) and (b) for the period commencing on
the day such Defaulting Lender becomes a Defaulting Lender and continuing for so
long as such Lender continues to be a Defaulting Lender.

 

55



--------------------------------------------------------------------------------

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 5.01, Section 5.02,
Section 5.03 or otherwise) prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim. Fees, once paid, shall be fully earned and
shall not be refundable under any circumstances. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices specified in Section 12.01, except payments
to be made directly to the Issuing Bank as expressly provided herein and except
that payments pursuant to Section 5.01, Section 5.02, Section 5.03 and
Section 12.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this

 

56



--------------------------------------------------------------------------------

Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
Section 4.01(c) shall apply); provided further that in the event that any
Defaulting Lender shall exercise any such right of setoff, counterclaim or other
similar right (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 4.03 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, any Issuing Bank, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

Section 4.03 Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Secured Parties of all of the
Borrower’s or each Guarantor’s interest in and to production and all proceeds
attributable thereto which may be produced from or allocated to the Mortgaged
Property. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Secured Obligations and
other obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments or any other Loan Document,
until the occurrence of an Event of Default (and then, only during the
continuance thereof), (a) the Administrative Agent and the Lenders agree that
they will neither notify the purchaser or purchasers of such production nor take
any other action to cause such proceeds to be remitted to the Administrative
Agent or the Lenders, but the Lenders will instead permit such proceeds to be
paid to and used by the Borrower and its Restricted Subsidiaries and (b) the
Lenders hereby authorize the Administrative Agent to take such actions as may be
necessary to cause such proceeds to be paid to the Borrower and/or such
Restricted Subsidiaries.

 

57



--------------------------------------------------------------------------------

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

Section 5.01 Increased Costs.

(a) Eurodollar Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrower will pay to such Lender or the Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered; provided, however, no Lender or Issuing
Bank shall claim, or be entitled to claim, from the Borrower the payment of any
amount referred to in this Section 5.01(b) if it is not generally claiming
similar compensation from other similar customers in similar circumstances.

(c) Certificates. A certificate of a Lender or the Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or the Issuing Bank or
its holding company, as the case may be, as specified in Section 5.01(a) or
(b) shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

58



--------------------------------------------------------------------------------

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender or the Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or the Issuing Bank pursuant to this
Section 5.01 for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or the Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 5.04(b), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

Section 5.03 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

59



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower. The Credit Parties shall pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c) Indemnification by the Borrower. The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 days after the Borrower’s receipt
of written demand therefor and certificate hereinafter provided for, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 5.03) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate of the Administrative Agent, a Lender or the Issuing Bank as to
the amount of such payment or liability under this Section 5.03 shall be
delivered to the Borrower and shall be conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by a
Credit Party to a Governmental Authority pursuant to this Section 5.03, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made

 

60



--------------------------------------------------------------------------------

without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.03(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter at the time or times upon the reasonable request of the Borrower or
the Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or any
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN (or any successor form) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI (or any successor form);

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN (or any successor
form); or

 

61



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or any successor form), accompanied by IRS Form
W-8ECI (or any successor form), IRS Form W-8BEN (or any successor form), a U.S.
Tax Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit
H-3, IRS Form W-9 (or any successor form), and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter at the time or times prescribed by applicable law or upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their respective obligations under FATCA, to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has

 

62



--------------------------------------------------------------------------------

been indemnified pursuant to this Section 5.03 (including by the payment of
additional amounts pursuant to this Section 5.03), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 5.03 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 5.03(g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 5.03(g), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 5.03(g) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 5.03(g) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(h) Defined Terms. For purposes of this Section 5.03, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

Section 5.04 Mitigation Obligations; Replacement of Lenders.

(a) Designation of Different Lending Office. If (i) any Lender requests
compensation under Section 5.01, (ii) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, or (iii) any Lender gives a notice pursuant
to Section 5.05, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(1) would eliminate or reduce amounts payable pursuant to Section 5.01 or
Section 5.03, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 5.05, as applicable, and (2) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 5.01 or gives a notice pursuant to Section 5.05, and in each case does
not designate a different lending office or make an assignment as contemplated
in Section 5.04(a), (ii) the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.03, (iii) any Lender becomes a Defaulting Lender
hereunder, or (iv) if any Lender is a Dissenting Lender, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.04(b)), all its interests, rights and obligations under this

 

63



--------------------------------------------------------------------------------

Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 5.01 or
payments required to be made pursuant to Section 5.03, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

Section 5.05 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 12.02):

(a) The Administrative Agent, the Arranger and the Lenders shall have received
all fees and amounts agreed in writing and due and payable to each of them on or
prior to the Effective Date, and, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder.

(b) The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the Borrower and each Guarantor setting forth
(i) resolutions of its board of directors (or comparable governing body) with
respect to the authorization of the Borrower or such Guarantor to execute and
deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, (ii) the officers of the Borrower
or such Guarantor (y) who are authorized to sign the Loan Documents to which the
Borrower or such Guarantor is a party and (z) who will, until replaced by
another officer or

 

64



--------------------------------------------------------------------------------

officers duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with this Agreement and the transactions contemplated hereby,
(iii) specimen signatures of such authorized officers, and (iv) the articles or
certificate of incorporation and bylaws (or comparable organizational documents
for any Credit Parties that are not corporations) of the Borrower and such
Guarantor, certified as being true and complete. The Administrative Agent and
the Lenders may conclusively rely on such certificate until the Administrative
Agent receives notice in writing from the Borrower to the contrary.

(c) The Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence, qualification and good standing of
the Borrower and each Guarantor, in each case, in their respective jurisdiction
of organization and in any other jurisdiction in which they own material
Property.

(d) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(e) The Administrative Agent shall have received duly executed Notes payable to
each Lender requesting a Note in a principal amount equal to its Maximum Credit
Amount dated as of the date hereof.

(f) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments described on Exhibit E, including mortgages
or amendments to existing mortgages such that the Administrative Agent shall be
satisfied that such Security Instruments create first priority, perfected Liens
(subject only to Excepted Liens identified in clauses (a) to (d), (f), (i) and
(j) of the definition thereof, but subject to the provisos at the end of such
definition) on at least 80% of the value of the Borrower’s and its Restricted
Subsidiaries’ Proved Reserves evaluated in the Initial Reserve Report.

(g) The Administrative Agent shall have received title information as the
Administrative Agent may require satisfactory to the Administrative Agent
setting forth the status of title to at least 80% of the value of the Borrower’s
and its Restricted Subsidiaries’ Proved Reserves evaluated in the Initial
Reserve Report.

(h) The Administrative Agent shall have received the Initial Reserve Report
accompanied by a certificate covering the matters described in Section 8.12(c).

(i) The Administrative Agent shall have received an opinion of (i) Norton Rose
Fulbright US LLP, special counsel to the Borrower, and (ii) Thompson Hine LLP,
local counsel in the State of Ohio, in each case in form and substance
reasonably acceptable to the Administrative Agent.

(j) The Administrative Agent shall have received a certificate of insurance
coverage of the Credit Parties evidencing that the Credit Parties are carrying
insurance in accordance with Section 7.12.

 

65



--------------------------------------------------------------------------------

(k) The Administrative Agent shall have received, and satisfactorily completed
its review of, all due diligence information regarding the Credit Parties as it
shall have requested including, without limitation, information regarding
litigation, tax matters, accounting matters, insurance matters, labor matters,
pension liabilities (actual or contingent), real estate leases, material
contracts, debt agreements, property ownership, contingent liabilities and other
legal matters of the Borrower and its Subsidiaries.

(l) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that the Borrower has received all consents
and approvals required by Section 7.03.

(m) The Administrative Agent shall have received the financial statements
referred to in Section 7.04(a).

(n) The Administrative Agent shall have received appropriate UCC search
certificates and county-level real property record search results reflecting no
prior Liens encumbering the Properties of the Borrower and its Restricted
Subsidiaries (other than those being assigned or released on or prior to the
Effective Date or Liens permitted by Section 9.03) for each jurisdiction
reasonably requested by the Administrative Agent.

(o) The Administrative Agent shall have received from the Credit Parties, to the
extent requested by the Lenders or the Administrative Agent, all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA Patriot Act.

(p) The Borrower shall have incurred the Permitted 2015 Bond Debt pursuant to
the 2015 Indenture and, substantially contemporaneously therewith, (i) the 2013
Indenture shall be discharged and no longer in effect and (ii) an amount of cash
or requisite U.S. government securities, or combination thereof, shall be
irrevocably deposited with the trustee of the 2013 Indenture to pay and
discharge the Permitted 2013 Bond Debt and all other obligations under the 2013
Indenture, in each case as provided by the respective terms of the 2015
Indenture and the 2013 Indenture, as the case may be.

(q) The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

Without limiting the generality of the provisions of Section 11.04, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 6.01 to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Effective Date specifying its objection
thereto. All documents executed or submitted pursuant to this Section 6.01 by
and on behalf of the Borrower or any of its Restricted Subsidiaries shall be in
form and substance reasonably satisfactory to the Administrative Agent. The
Administrative Agent shall notify the Borrower and the Lenders of the Effective
Date, and such notice shall be conclusive and binding. Notwithstanding the
foregoing, the obligations of the Lenders to make Loans and of the Issuing

 

66



--------------------------------------------------------------------------------

Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 12.02) at or prior to 2:00 p.m., New York City time, on July 31, 2015
(and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

Section 6.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (including the initial funding), and of the
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject
to the satisfaction of the following conditions:

(a) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Borrowing Base Deficiency shall have occurred and be
continuing.

(b) The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except that (i) to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, such representations and
warranties shall continue to be true and correct in all material respects as of
such specified earlier date and (ii) to the extent that any such representation
and warranty is qualified by materiality, such representation and warranty (as
so qualified) shall continue to be true and correct in all respects.

(c) The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 or a request for a Letter of Credit (or an amendment,
extension or renewal of a Letter of Credit) in accordance with Section 2.08(b),
as applicable.

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a) and (b).

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

Section 7.01 Organization; Powers. Each of the Borrower and the Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite corporate or
equivalent power and authority, and has all material governmental licenses,
authorizations, consents and approvals necessary, to own its assets and to carry
on its business as now conducted, and is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required,
except where failure to have such power, authority, licenses, authorizations,
consents, approvals and qualifications could not reasonably be expected to have
a Material Adverse Effect.

 

67



--------------------------------------------------------------------------------

Section 7.02 Authority; Enforceability. The Transactions are within the
Borrower’s and each Guarantor’s corporate or equivalent powers and have been
duly authorized by all necessary corporate or equivalent and, if required,
stockholder action (including, without limitation, any action required to be
taken by any class of directors of the Borrower or any other Person, whether
interested or disinterested, in order to ensure the due authorization of the
Transactions). Each Loan Document to which the Borrower and each Guarantor is a
party has been duly executed and delivered by the Borrower and such Guarantor
and constitutes a legal, valid and binding obligation of the Borrower and such
Guarantor, as applicable, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including shareholders or any
class of directors, whether interested or disinterested, of the Borrower or any
other Person) to be obtained or made by the Borrower or any Guarantor, nor is
any such consent, approval, registration, filing or other action necessary for
the validity or enforceability of any Loan Document against the Borrower or any
Guarantor, as the case may be, or the consummation of the transactions by the
Borrower or any Guarantor contemplated thereby, except such as have been
obtained or made and are in full force and effect other than (i) the recording
and filing of the Security Instruments as required by this Agreement and
(ii) those third party approvals or consents which, if not made or obtained,
would not cause a Default hereunder, could not reasonably be expected to have a
Material Adverse Effect or do not have an adverse effect on the enforceability
of the Loan Documents, (b) will not violate any law or regulation applicable to,
or the charter, bylaws or other organizational documents of, the Borrower or any
Restricted Subsidiary or any order of any Governmental Authority applicable to
the Borrower or any Restricted Subsidiary, (c) will not result in a breach of,
or default under, any indenture, financing agreement or other material
instrument binding upon the Borrower or any Restricted Subsidiary or any of
their Proved Reserves or other material Properties (including, without
limitation, any Permitted 2015 Bond Document), or give rise to a right
thereunder to require any payment to be made by the Borrower or such Restricted
Subsidiary and (d) will not result in the creation or imposition of any Lien on
any Property of the Borrower or any Restricted Subsidiary (other than the Liens
created by the Loan Documents).

Section 7.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders its audited balance
sheet and related statements of income or operations, stockholders equity and
cash flows as of and for the fiscal year ended December 31, 2014, reported on by
Grant Thornton LLP (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries as of such date and for such period in accordance with
GAAP consistently applied and (ii) as of and for the fiscal quarter and the
portion of the fiscal year ended March 31, 2015, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its Consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments,
reclassifications and the absence of footnotes in the case of the unaudited
quarterly financial statements.

 

68



--------------------------------------------------------------------------------

(b) Since December 31, 2014, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect. No event, development or circumstance that has had or could
reasonably be expected to have a Material Adverse Effect is disclosed in the
Borrower’s consolidated audited balance sheet and related statements of income
or operations, stockholders equity and cash flows for the fiscal year ended
December 31, 2014.

(c) On the date hereof, neither the Borrower nor any Restricted Subsidiary has
any material Debt (including Disqualified Capital Stock) or contingent
liabilities, off-balance sheet liabilities or partnerships, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments, except as referred to or reflected or
provided for in the Financial Statements.

Section 7.05 Litigation.

(a) Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened in
writing against the Borrower or any Restricted Subsidiary (i) not fully covered
by insurance (except for normal deductibles), which if adversely determined,
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, or (ii) that challenge the validity or enforceability
of any Loan Document or any provisions thereof or the Transactions.

(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed in Schedule 7.05 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

Section 7.06 Environmental Matters. Except for such matters as set forth on
Schedule 7.06 or that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) the Borrower and its Subsidiaries and each of their respective Properties
and operations thereon are, and within all applicable statute of limitation
periods have been, in compliance with all applicable Environmental Laws;

(b) the Borrower and its Subsidiaries have obtained all Environmental Permits
required for their respective operations as currently conducted and each of
their Properties, with all such Environmental Permits being currently in full
force and effect, and none of the Borrower or its Subsidiaries has received any
written notice or otherwise has knowledge that any such existing Environmental
Permit will be revoked or that any application for any new Environmental Permit
or renewal of any existing Environmental Permit will be protested or denied;

(c) there are no written claims or demands, suits, orders, inquiries, or
proceedings concerning any violation of, or any liability (including as a
potentially responsible

 

69



--------------------------------------------------------------------------------

party) under, any applicable Environmental Laws that is pending or, to the
Borrower’s knowledge, threatened against the Borrower or any Subsidiary or any
of their respective Properties or as a result of any operations at such
Properties;

(d) none of the Properties of the Borrower or any Subsidiary contain or have
contained any: (i) underground storage tanks; (ii) asbestos-containing
materials; (iii) landfills or dumps; (iv) hazardous waste management units as
defined pursuant to RCRA or any comparable state law; or (v) sites on or
nominated for the National Priority List promulgated pursuant to CERCLA or any
state remedial priority list promulgated or published pursuant to any comparable
state law;

(e) there has been no Release or threatened Release, of Hazardous Materials at,
on, under or from the Borrower’s or any Subsidiary’s Properties except in
compliance with Environmental Laws, there are no investigations, remediations,
abatements, removals, or monitorings of Hazardous Materials required under
applicable Environmental Laws at such Properties and, to the knowledge of the
Borrower, none of such Properties are adversely affected by any Release or
threatened Release of a Hazardous Material originating or emanating from any
other real property;

(f) neither the Borrower nor any Subsidiary has received any written notice
asserting an alleged liability or obligation under any applicable Environmental
Laws with respect to the investigation, remediation, abatement, removal, or
monitoring of any Hazardous Materials at, under, or Released or threatened to be
Released from any real properties offsite the Borrower’s or any Subsidiary’s
Properties;

(g) there has been no exposure of any Person or Property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of the Borrower’s or its Subsidiaries’ Properties that could reasonably be
expected to form the basis for a claim for damages or compensation; and

(h) the Borrower and its Subsidiaries have made available to the Lenders
complete and correct copies of all environmental site assessment reports,
investigations, studies, analyses, and material correspondence on environmental
matters (including matters relating to any alleged non-compliance with or
liability under Environmental Laws) that are in any of the Borrower’s or the
Subsidiaries’ possession or control and or operations thereon.

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

(a) Each of the Borrower and each Subsidiary is in compliance with all
Governmental Requirements applicable to it or its Proved Reserves and other
material Property and all agreements and other instruments binding upon it or
such Property, and possesses all licenses, permits, franchises, exemptions,
approvals and other governmental authorizations necessary for the ownership of
such Property and the conduct of its business, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.

(b) Neither the Borrower nor any Restricted Subsidiary is in default nor has any
event or circumstance occurred which, but for the expiration of any applicable
grace period

 

70



--------------------------------------------------------------------------------

or the giving of notice, or both, would constitute a default or would require
the Borrower or a Restricted Subsidiary to Redeem or make any offer to Redeem
under any indenture, note, credit agreement or instrument pursuant to which any
Material Indebtedness is outstanding or by which the Borrower or any Restricted
Subsidiary or any of their Properties is bound.

(c) No Default or Borrowing Base Deficiency has occurred and is continuing.

Section 7.08 Investment Company Act. Neither the Borrower nor any Restricted
Subsidiary is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

Section 7.09 Taxes. Each of the Borrower and its Restricted Subsidiaries has
timely (taking into account any applicable extensions available and permitted
under applicable law) filed or caused to be filed all Tax returns and reports
required to have been filed by it and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower or such
Restricted Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. The
charges, accruals and reserves on the books of the Borrower and its Restricted
Subsidiaries in respect of Taxes and other governmental charges are, in the
reasonable opinion of the Borrower, adequate. No Tax Lien (other than an
Excepted Lien) has been filed with respect to the Properties of the Borrower and
the Restricted Subsidiaries and, to the knowledge of the Borrower, no written
claim is being asserted by any Governmental Authority with respect to any
material unpaid Tax that could give rise to any such Tax Lien.

Section 7.10 ERISA.

(a) The Borrower, its Subsidiaries and each ERISA Affiliate have complied in all
material respects with ERISA and, where applicable, the Code regarding each
Plan.

(b) Each Plan is, and has been, established and maintained in substantial
compliance with its terms, ERISA and, where applicable, the Code.

(c) Except as would not reasonably be expected to result in a Material Adverse
Effect, no ERISA Event has occurred or is reasonably expected to occur.

(d) Except as would not reasonably be expected to result in a Material Adverse
Effect, no act, omission or transaction has occurred which could result in
imposition on the Borrower, any Subsidiary or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax imposed
pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary
duty liability damages under section 409 of ERISA.

(e) Full payment when due has been made of all amounts which the Borrower, its
Subsidiaries or any ERISA Affiliate is required under the terms of each Plan or
applicable law to have paid as contributions to such Plan as of the date hereof.

 

71



--------------------------------------------------------------------------------

Section 7.11 Disclosure; No Material Misstatements. The Borrower has disclosed
to the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Restricted
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. None of the other reports, financial statements, certificates or
other information furnished by or on behalf of the Borrower or any Restricted
Subsidiary to the Administrative Agent or any Lender or any of their Affiliates
in connection with the negotiation of this Agreement or any other Loan Document
or delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. There
are no statements or conclusions in any Reserve Report which are based upon or
include misleading information or fail to take into account material information
regarding the matters reported therein, it being understood that projections
concerning volumes attributable to the Oil and Gas Properties of the Borrower
and its Restricted Subsidiaries and production and cost estimates contained in
each Reserve Report are necessarily based upon professional opinions, estimates
and projections and that the Borrower and its Restricted Subsidiaries do not
warrant that such opinions, estimates and projections will ultimately prove to
have been accurate.

Section 7.12 Insurance. The Borrower has, and has caused all of its Restricted
Subsidiaries to have, (a) all insurance policies sufficient for the compliance
by each of them with all material Governmental Requirements and all material
agreements and (b) insurance coverage in at least amounts and against such risk
(including, without limitation, public liability) that are usually insured
against by companies similarly situated and engaged in the same or a similar
business for the assets and operations of the Borrower and its Restricted
Subsidiaries. The Administrative Agent and the Lenders have been named as
additional insureds in respect of such liability insurance policies and the
Administrative Agent has been named as loss payee with respect to Property loss
insurance.

Section 7.13 Restriction on Liens. Neither the Borrower nor any of its
Restricted Subsidiaries is a party to any material agreement or arrangement
(other than Capital Leases creating Liens permitted by Section 9.03(d), but then
only on the Property subject of such Capital Lease), or subject to any order,
judgment, writ or decree, which either restricts or purports to restrict its
ability to grant Liens to the Administrative Agent for the benefit of the
Secured Parties on or in respect of their Properties (other than any such
Properties excluded from collateral herefor under the provisions of any Loan
Document) to secure the Secured Obligations and the Loan Documents.

Section 7.14 Subsidiaries. Except as set forth on Schedule 7.14 or as disclosed
in writing to the Administrative Agent (which shall promptly furnish a copy to
the Lenders), which shall be a supplement to Schedule 7.14, the Borrower has no
Subsidiaries and the Borrower has no Foreign Subsidiaries. Each Restricted
Subsidiary on such schedule is a Wholly-Owned Subsidiary. Schedule 7.14
identifies each Subsidiary as either a Restricted Subsidiary or an Unrestricted
Subsidiary.

 

72



--------------------------------------------------------------------------------

Section 7.15 Location of Business and Offices. The Borrower’s jurisdiction of
organization is the State of Delaware; the name of the Borrower as listed in the
public records of its jurisdiction of organization is Eclipse Resources
Corporation; and the organizational identification number of the Borrower in its
jurisdiction of organization is 5482186 (or, in each case, as set forth in a
notice delivered to the Administrative Agent pursuant to Section 8.01(j) in
accordance with Section 12.01). The Borrower’s principal place of business and
chief executive offices are located at the address specified in Section 12.01
(or as set forth in a notice delivered pursuant to Section 8.01(j) and
Section 12.01(c)). Each Restricted Subsidiary’s jurisdiction of organization,
name as listed in the public records of its jurisdiction of organization,
organizational identification number in its jurisdiction of organization, and
the location of its principal place of business and chief executive office is
stated on Schedule 7.14 (or as set forth in a notice delivered pursuant to
Section 8.01(j)).

Section 7.16 Properties; Titles, Etc.

(a) Subject to Immaterial Title Deficiencies, each of the Borrower and the
Restricted Subsidiaries has good and defensible title to the Oil and Gas
Properties evaluated in the most recently delivered Reserve Report and good
title to all its personal Properties, in each case, free and clear of all Liens
except Liens permitted by Section 9.03. After giving full effect to Immaterial
Title Deficiencies and Excepted Liens, the Borrower or the Restricted Subsidiary
specified as the owner owns the net interests in production attributable to the
Hydrocarbon Interests as reflected in the most recently delivered Reserve
Report, and the ownership of such Properties shall not in any material respect
obligate the Borrower or such Restricted Subsidiary to bear the costs and
expenses relating to the maintenance, development and operations of each such
Property in an amount in excess of the working interest of each Property set
forth in the most recently delivered Reserve Report that is not offset by a
corresponding proportionate increase in the Borrower’s or such Restricted
Subsidiary’s net revenue interest in such Property.

(b) All material leases and agreements necessary for the conduct of the business
of the Borrower and its Restricted Subsidiaries are valid and subsisting, in
full force and effect, and there exists no default or event or circumstance
which with the giving of notice or the passage of time or both would give rise
to a default under any such lease or leases, which could reasonably be expected
to have a Material Adverse Effect.

(c) The rights and Properties presently owned, leased or licensed by the
Borrower and its Restricted Subsidiaries including, without limitation, all
easements and rights of way, include all rights and Properties necessary to
permit the Borrower and its Restricted Subsidiaries to conduct their business in
all material respects in the same manner as its business has been conducted
prior to the date hereof.

(d) All of the Properties of the Borrower and its Restricted Subsidiaries which
are reasonably necessary for the operation of their businesses are in good
working condition, ordinary wear and tear excepted, and are maintained in
accordance with prudent business standards for companies engaged in the business
of oil and gas exploration and production.

(e) The Borrower and each Restricted Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its

 

73



--------------------------------------------------------------------------------

business, and the use thereof by the Borrower and such Restricted Subsidiary
does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower and its Restricted
Subsidiaries either own or have valid licenses or other rights to use all
databases, geological data, geophysical data, engineering data, seismic data,
maps, interpretations and other technical information used in their businesses
as presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons, with
such exceptions as could not reasonably be expected to have a Material Adverse
Effect.

Section 7.17 Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) of the Borrower and its
Restricted Subsidiaries have been maintained, operated and developed in a good
and workmanlike manner and in conformity with all Governmental Requirements and
in conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries. Specifically in connection with the foregoing, except
for those as could not be reasonably expected to have a Material Adverse Effect,
(i) no Oil and Gas Property of the Borrower or any Restricted Subsidiary is
subject to having allowable production reduced below the full and regular
allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and
(ii) none of the producing Wells comprising a part of the Oil and Gas Properties
(or Properties unitized therewith) of the Borrower or any Restricted Subsidiary
is deviated from the vertical more than the maximum permitted by Governmental
Requirements, and such Wells are, in fact, bottomed under and are producing from
the Oil and Gas Properties (or in the case of wells located on Properties
unitized therewith, such unitized Properties) of the Borrower or such Restricted
Subsidiary. All pipelines, wells, gas processing plants, platforms and other
material improvements, fixtures and equipment owned or controlled by the
Borrower or any of its Restricted Subsidiaries that are necessary to conduct
normal operations are being maintained in a state adequate to conduct normal
operations, and with respect to such of the foregoing which are operated by the
Borrower or any of its Restricted Subsidiaries, in a manner consistent with the
Borrower’s or its Restricted Subsidiaries’ past practices (other than those the
failure of which to maintain in accordance with this Section 7.17 could not
reasonably be expected to have a Material Adverse Effect).

Section 7.18 Gas Imbalances, Prepayments. Except as set forth on Schedule 7.18
or on the most recent certificate delivered pursuant to Section 8.12(c), on a
net basis there are no gas imbalances, take or pay or other prepayments which
would require the Borrower or any of its Restricted Subsidiaries to deliver
Hydrocarbons produced from their Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor exceeding one-half
bcf of gas (on an mcf equivalent basis) in the aggregate.

Section 7.19 Marketing of Production. Except for contracts listed and in effect
on the date hereof on Schedule 7.19, and thereafter either disclosed in writing
to the Administrative Agent or included in the most recently delivered Reserve
Report (with respect to all of which

 

74



--------------------------------------------------------------------------------

contracts the Borrower represents that it or its Restricted Subsidiaries are
receiving a price for all production sold thereunder which is computed
substantially in accordance with the terms of the relevant contract and are not
having deliveries curtailed substantially below the subject Property’s delivery
capacity), no material agreements exist which are not cancelable on 60 days’
notice or less without penalty or detriment for the sale of production from the
Borrower’s or its Restricted Subsidiaries’ Hydrocarbons (including, without
limitation, calls on or other rights to purchase, production, whether or not the
same are currently being exercised) that (a) pertain to the sale of production
at a fixed price and (b) have a maturity or expiry date of longer than six
(6) months from the date hereof.

Section 7.20 Swap Agreements and Eligible Contract Participant. Schedule 7.20,
as of the date hereof, and after the date hereof, each report required to be
delivered by the Borrower pursuant to Section 8.01(d), sets forth, a true and
complete list of all Swap Agreements of the Borrower and each Restricted
Subsidiary, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), all credit support
agreements (other than the Security Instruments) relating thereto (including any
margin required or supplied thereunder) and the counterparty to each such
agreement. The Borrower is a Qualified ECP Guarantor.

Section 7.21 Use of Loans and Letters of Credit. The proceeds of the Loans and
the Letters of Credit shall be used to provide working capital for exploration
and production operations, for acquisitions of Oil and Gas Properties permitted
hereunder and for general corporate, partnership or equivalent purpose,
including to refinance Debt of the Existing Borrower under the Existing Credit
Agreement. The Borrower and its Restricted Subsidiaries are not engaged
principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board). No part of the proceeds of any Loan or Letter of Credit will be used
for any purpose which violates the provisions of Regulations T, U or X of the
Board.

Section 7.22 Solvency. Immediately after giving effect to the transactions
contemplated hereby, (a) the aggregate assets (after giving effect to amounts
that could reasonably be received by reason of indemnity, offset, insurance or
any similar arrangement), at a fair valuation, of the Borrower and the
Guarantors, taken as a whole, will exceed the aggregate Debt of the Borrower and
the Guarantors on a consolidated basis, as the Debt becomes absolute and
matures, (b) each of the Borrower and the Guarantors will not have incurred or
intended to incur, and will not believe that it will incur, Debt beyond its
ability to pay such Debt (after taking into account the timing and amounts of
cash to be received by each of the Borrower and the Guarantors and the amounts
to be payable on or in respect of its liabilities, and giving effect to amounts
that could reasonably be received by reason of indemnity, offset, insurance or
any similar arrangement) as such Debt becomes absolute and matures and (c) each
of the Borrower and the Guarantors will not have (and will have no reason to
believe that it will have thereafter) unreasonably small capital for the conduct
of its business in which they are engaged as such businesses are conducted as of
the Effective Date and are proposed to be conducted after the Effective Date.

 

75



--------------------------------------------------------------------------------

Section 7.23 Foreign Corrupt Practices. Neither the Borrower nor any of its
Subsidiaries, nor, to the knowledge of the Borrower or any Subsidiary after
reasonable inquiry, any director, officer, agent, or employee of the Borrower or
any of its Subsidiaries, is aware of or has taken any action, directly or
indirectly, that would result in a material violation by such Persons of the
FCPA, including without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and, the Borrower and its
Subsidiaries have conducted their business in material compliance with the FCPA
and have instituted and maintain policies and procedures designed to ensure, and
which are reasonably expected to continue to ensure, continued compliance
therewith.

Section 7.24 OFAC. Neither the Borrower nor any of its Subsidiaries, nor, to the
knowledge of the Borrower or any Subsidiary after reasonable inquiry, any
director, officer, agent, or employee of the Borrower or any of its
Subsidiaries, is currently subject to any material United States sanctions
administered by OFAC, and the Borrower will not directly or indirectly use the
proceeds from the Loans or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, for the
purpose of financing the activities of any Person currently subject to any
United States sanctions administered by OFAC.

Section 7.25 Money Laundering. The operations of the Borrower and its
Subsidiaries are and have been conducted at all times in material compliance
with applicable financial recordkeeping and reporting requirements of the Money
Laundering Laws, and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Borrower
or any of its Subsidiaries with respect to the Money Laundering Laws is pending
or, to the best knowledge of the Borrower, threatened in writing.

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

Section 8.01 Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent and each Lender:

(a) Annual Financial Statements. As soon as available, but in any event not
later than ninety (90) days after the end of each fiscal year of the Borrower
commencing with the fiscal year ending December 31, 2015 (or shorter period if
as provided for by applicable law), audited consolidated balance sheet and
related statements of income or operations, stockholders’ equity and cash flows
as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by Grant Thornton
LLP or other

 

76



--------------------------------------------------------------------------------

independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.

(b) Quarterly Financial Statements. As soon as available, but in any event not
later than sixty (60) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (or shorter period if as provided
for by applicable law), its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments, reclassifications and the absence of footnotes.

(c) Certificate of Financial Officer – Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D hereto
(i) certifying as to whether a Default exists and, if a Default exists,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations of the
then-applicable financial ratios set forth in Section 9.01 and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of (A) until the audited financial statements referred to in
Section 8.01(a) are initially delivered pursuant to such Section, the Financial
Statements, and (B) with respect to audited financial statements delivered after
the date hereof pursuant to Section 8.01(a), the most recently prepared audited
financial statements delivered pursuant to Section 8.01(a) and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate.

(d) Certificate of Financial Officer – Swap Agreements. Concurrently with the
delivery of each Reserve Report hereunder, a certificate of a Financial Officer,
in form and substance reasonably satisfactory to the Administrative Agent,
setting forth as of a recent date a true and complete list of all Swap
Agreements of the Borrower and each Restricted Subsidiary which are in effect on
such date, the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), any new credit support
agreements relating thereto not listed on Schedule 7.20, any margin required or
supplied under any credit support document, and the counterparty to each such
agreement and, if the Borrower has elected to be governed by the percentage
limitations set forth in clause (C) of Section 9.18(a)(i) for any part of the
Specified Period, projections of production of crude oil, natural gas and
natural gas liquids from the Borrower’s and its Restricted Subsidiaries’ Oil and
Gas Properties, calculated separately, by a Financial Officer of the Borrower
for each month during the Specified Period.

(e) Certificate of Insurer – Insurance Coverage. Concurrently with any delivery
of financial statements under Section 8.01(a), a certificate of insurance
coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance

 

77



--------------------------------------------------------------------------------

customarily obtained from, and provided by, insurers or their agents for these
purposes, and, if reasonably requested by the Administrative Agent or any
Lender, all copies of the applicable policies.

(f) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to the Borrower or any of its Restricted
Subsidiaries by independent accountants in connection with any annual, interim
or special audit made by them of the books of the Borrower or any such
Restricted Subsidiary which results in, or could reasonably be expected to
result in, a Material Adverse Effect, and a copy of any response by the Borrower
or any such Restricted Subsidiary, or the board of directors (or comparable
governing body) of the Borrower or any such Restricted Subsidiary, to such
letter or report.

(g) Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any financial statement, report or notice furnished to or by the
Borrower or any Restricted Subsidiary pursuant to the terms of any preferred
stock designation, indenture (other than the 2015 Indenture), loan or credit or
other similar agreement to which any of them is a party, other than any Loan
Document and not otherwise required to be furnished to the Lenders pursuant to
any other provision of this Section 8.01.

(h) Notice of Sales of Oil and Gas Properties. In the event the Borrower or any
Restricted Subsidiary intends to sell, transfer, assign or otherwise dispose of
any Proved Reserves or any Equity Interests in any Restricted Subsidiary in
accordance with Section 9.12, reasonable prior written notice (and in any event
not less than five Business Days’ prior notice or such shorter period of time as
determined by the Administrative Agent in its sole discretion) of such
disposition, the price thereof and the anticipated date of closing and any other
details thereof requested by the Administrative Agent or any Lender.

(i) Notice of Casualty Events. Prompt written notice, and in any event within
three Business Days, after the occurrence of any Casualty Event or the
commencement of any action or proceeding of which the Borrower has knowledge and
that could reasonably be expected to result in a Casualty Event.

(j) Information Regarding the Borrower and Guarantors. Prompt written notice
(and in any event within thirty (30) days prior thereto or such shorter period
as agreed by the Administrative Agent and the Borrower which permits the
Administrative Agent to take timely any applicable required steps or action) of
any change (i) in the Borrower or any Guarantor’s corporate name, (ii) in the
location of the Borrower or any Guarantor’s chief executive office or principal
place of business, (iii) in the Borrower or any Guarantor’s identity or
corporate structure or in the jurisdiction in which such Person is incorporated
or formed, (iv) in the Borrower or any Guarantor’s jurisdiction of organization
or such Person’s organizational identification number in such jurisdiction of
organization, and (v) in the Borrower or any Guarantor’s federal taxpayer
identification number.

(k) Notices of Certain Changes. Promptly, but in any event within five
(5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to the certificate or articles of incorporation,
bylaws, certificate or articles of organization, regulations, any preferred
stock designation or any other governance document of the Borrower or any
Guarantor.

 

78



--------------------------------------------------------------------------------

(l) Certificate of Financial Officer – Consolidating Information. If, at any
time, the Borrower has designated as an Unrestricted Subsidiary any of its
Subsidiaries that is not an Immaterial Subsidiary (or that, taken together with
all other Unrestricted Subsidiaries), then concurrently with any delivery of
financial statements under Section 8.01(a) or Section 8.01(b), a certificate of
a Financial Officer setting forth consolidating spreadsheets that show the
financial condition and results of such Unrestricted Subsidiaries of the
Borrower. in such form as would be presentable to the auditors of the Borrower.

(m) Permitted 2015 Bond Debt. Promptly, but in any event within five
(5) Business Days after (i) such delivery, copies of any financial report (other
than any reports that are substantially similar to those required by this
Agreement) or notice required to be delivered to any holder of Permitted 2015
Bond Debt, pursuant to the Permitted 2015 Bond Documents, which report or notice
has not been delivered to the Lenders hereunder or (ii) receipt by the Borrower,
copies of any notice of default or notice requiring repurchase, in whole or
part, of any notes issued under the 2015 Indenture, sent by any holder of
Permitted 2015 Bond Debt pursuant to the terms of the Permitted 2015 Bond
Documents.

(n) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Subsidiary with the
SEC, or with any national securities exchange, or distributed by the Borrower to
its shareholders generally, as the case may be.

Any of the foregoing may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower files
such reports and other information on a freely accessible page of its website or
provides a link thereto, (ii) on which such documents are delivered to the
Administrative Agent or (iii) on which such documents are filed with the SEC via
the EDGAR filing system (or any successor system). At any time during which the
Borrower is required to file reports with the SEC pursuant to Section 13 or 15
of the Securities Exchange Act of 1934, as amended, the filing of an Annual
Report on Form 10-K and Quarterly Reports on Form 10-Q will be deemed to satisfy
the Borrower’s obligations under Sections 8.01(a) and (b) so long as such
reports comply with rules and regulations promulgated by the SEC with respect to
the preparation thereof.

(o) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary (including, without limitation, any
Plan and any reports or other information required to be filed with respect
thereto under the Code or under ERISA), or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent or any Lender
may reasonably request.

 

79



--------------------------------------------------------------------------------

Section 8.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt (and in any event within five
(5) Business Days after the Borrower’s knowledge of the occurrence thereof)
written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit, proceeding, investigation or
arbitration by or before any arbitrator or Governmental Authority against or
affecting the Borrower or any Restricted Subsidiary not previously disclosed in
writing to the Lenders or any material adverse development in any action, suit,
proceeding, investigation or arbitration (whether or not previously disclosed to
the Lenders) that, in either case, if adversely determined, could reasonably be
expected to result in liability in excess of the Threshold Amount, not fully
covered by insurance, subject to normal deductibles; and

(c) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03 Existence; Conduct of Business. The Borrower will, and will cause
each Restricted Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
the businesses of each of the Borrower and the Restricted Subsidiaries and
maintain, if necessary, its qualification to do business in each other
jurisdiction in which its Oil and Gas Properties are located or the ownership of
its Properties requires such qualification, except where the failure to so
qualify could not reasonably be expected to have a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation, dissolution or other transaction permitted under Section 9.11 or
Section 9.12.

Section 8.04 Payment of Obligations. The Borrower will, and will cause each
Restricted Subsidiary to, pay its obligations, including Tax liabilities of the
Borrower and all of its Restricted Subsidiaries, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and the Borrower or
such Restricted Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP or (b) to the extent that the failure to
do so could not reasonably be expected to result in a Material Adverse Effect or
result in the seizure or levy of any material Property of the Borrower or any
Restricted Subsidiary.

Section 8.05 Performance of Obligations under Loan Documents. The Borrower will
pay the Notes according to the reading, tenor and effect thereof, and the
Borrower will, and will cause each Restricted Subsidiary to, do and perform
every act and discharge all of the obligations to be performed and discharged by
them under the Loan Documents, including, without limitation, this Agreement, at
the time or times and in the manner specified.

Section 8.06 Operation and Maintenance of Properties. The Borrower will, and
will cause each Restricted Subsidiary to:

(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient

 

80



--------------------------------------------------------------------------------

manner in accordance with the practices of the industry and in compliance with
all applicable contracts and agreements and in compliance with all Governmental
Requirements, including, without limitation, applicable proration requirements
and Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom, except, in each case, where
the failure to so operate and comply could not reasonably be expected to have a
Material Adverse Effect;

(b) maintain and keep in good working order (ordinary wear and tear excepted)
all of its Proved Reserves and other Properties material to the conduct of its
business, including, without limitation, all of such equipment, machinery and
facilities;

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements that are material to
the conduct of its business and affecting or pertaining to its Proved Reserves
and will do all other things necessary to keep unimpaired their rights with
respect thereto and prevent any forfeiture thereof or default thereunder;

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Proved Reserves and other Properties
that are material to the conduct of its business; and

(e) to the extent the Borrower is not the operator of any Hydrocarbon Interests
in which it owns an interest, the Borrower shall use commercially reasonable
efforts to cause the operator to attempt to comply with this Section 8.06 in
respect to such Hydrocarbon Interests to the extent that the Borrower has
knowledge that such operator is not doing so in all material respects.

Section 8.07 Insurance. The Borrower will, and will cause each Restricted
Subsidiary to, maintain, with financially sound and reputable insurance
companies, insurance (a) in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations and (b) in accordance with all
Governmental Requirements. The loss payable clauses or provisions in said
insurance policy or policies insuring any of the collateral for the Loans shall
be endorsed in favor of and made payable to the Administrative Agent as its
interests may appear and such policies shall name the Administrative Agent and
the Lenders as “additional insureds” and provide that the insurer will endeavor
to give at least thirty (30) days prior notice of any cancellation to the
Administrative Agent.

Section 8.08 Books and Records; Inspection Rights. The Borrower will, and will
cause each Restricted Subsidiary to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities, in each case, to the extent required
in accordance with GAAP. The Borrower will, and will cause each Restricted
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice, to visit and inspect its
Properties, to examine

 

81



--------------------------------------------------------------------------------

and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested (provided that if the
Administrative Agent, any Lender or their respective representatives conduct
more than one (1) such inspection during any twelve-month period, any expenses
incurred by the Administrative Agent, such Lender or their respective
representatives for such inspections (other than the first such inspection
during such period by such Person) shall be borne by such Person if an Event of
Default does not then exist), and in each case, except for such records and
affairs that are subject to contractual confidentiality restrictions or
attorney-client privilege.

Section 8.09 Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 8.10 Environmental Matters.

(a) The Borrower shall at its sole expense: (i) comply, and shall cause its
Properties and operations and each Subsidiary and each Subsidiary’s Properties
and operations to comply, with all applicable Environmental Laws, the breach of
which could be reasonably expected to have a Material Adverse Effect; (ii) not
Release or threaten to Release, and shall cause each Subsidiary not to Release
or threaten to Release, any Hazardous Material on, under, about or from any of
the Borrower’s or its Subsidiaries’ Properties or any other property offsite the
Property to the extent caused by the Borrower’s or any of its Subsidiaries’
operations except in compliance with applicable Environmental Laws, the Release
or threatened Release of which could reasonably be expected to have a Material
Adverse Effect; (iii) timely obtain or file, and shall cause each Subsidiary to
timely obtain or file, all Environmental Permits, if any, required under
applicable Environmental Laws to be obtained or filed in connection with the
operation or use of the Borrower’s or its Subsidiaries’ Properties, which
failure to obtain or file could reasonably be expected to have a Material
Adverse Effect; (iv) promptly commence and diligently prosecute to completion,
and shall cause each Subsidiary to promptly commence and diligently prosecute to
completion, any assessment, evaluation, investigation, monitoring, containment,
cleanup, removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
under applicable Environmental Laws because of or in connection with the actual
or suspected past, present or future Release or threatened Release of any
Hazardous Material on, under, about or from any of the Borrower’s or its
Subsidiaries’ Properties, which failure to commence and diligently prosecute to
completion could reasonably be expected to have a Material Adverse Effect;
(v) conduct, and cause its Subsidiaries to conduct, their respective operations
and businesses in a manner that will not expose any Property or Person to
Hazardous Materials that could reasonably be expected to form the basis for a
claim for damages or compensation, which claim for damages or compensation could
reasonably be expected to result in a Material Adverse Effect; and
(vi) establish and implement, and shall cause each Subsidiary to establish and
implement, such procedures as may be necessary to continuously determine and
assure that the Borrower’s and its Subsidiaries’ obligations under this
Section 8.10(a) are timely and fully satisfied, which failure to establish and
implement could reasonably be expected to have a Material Adverse Effect.

 

82



--------------------------------------------------------------------------------

(b) The Borrower will promptly, but in no event later than five (5) Business
Days after the Borrower obtains knowledge thereof, notify the Administrative
Agent and the Lenders in writing of any written, threatened action,
investigation or inquiry by any Governmental Authority or any written,
threatened demand or lawsuit by any Person against the Borrower or its
Subsidiaries or their Properties of which the Borrower has knowledge in
connection with any Environmental Laws if the Borrower could reasonably
anticipate that such action will result in liability (whether individually or in
the aggregate) in excess of the Threshold Amount, not fully covered by
insurance, subject to normal deductibles.

(c) The Borrower will, and will cause each Subsidiary to, provide environmental
assessments, audits and tests in accordance with the most current version of the
American Society of Testing Materials standards upon the reasonable request by
the Administrative Agent and the Lenders and no more than once per year in the
absence of any Event of Default (or as otherwise required to be obtained by the
Administrative Agent or the Lenders by any Governmental Authority), in
connection with any future acquisitions of Oil and Gas Properties or other
Properties.

Section 8.11 Further Assurances.

(a) The Borrower will, and will cause each Restricted Subsidiary to, promptly
execute and deliver to the Administrative Agent all such other documents,
agreements and instruments reasonably requested by the Administrative Agent to
comply with, cure any defects or accomplish the conditions precedent, covenants
and agreements of the Borrower or any Restricted Subsidiary, as the case may be,
in the Loan Documents, including the Notes, or to further evidence and more
fully describe the collateral intended as security for the Secured Obligations,
or to correct any omissions in this Agreement or the Security Instruments, or to
state more fully the obligations secured therein, or to perfect, protect or
preserve any Liens created pursuant to this Agreement or any of the Security
Instruments or the priority thereof, or to make any recordings, file any notices
or obtain any consents, all as may be reasonably necessary or appropriate, in
the sole discretion of the Administrative Agent, in connection therewith.

(b) The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Mortgaged Property without the signature of the Borrower or any
other Guarantor where permitted by law. A carbon, photographic or other
reproduction of the Security Instruments or any financing statement covering the
Mortgaged Property or any part thereof shall be sufficient as a financing
statement where permitted by law. The Borrower acknowledges and agrees that any
such financing statement may describe the collateral as “all assets” of the
applicable Credit Party or words of similar effect as may be required by the
Administrative Agent.

Section 8.12 Reserve Reports.

(a) On or before April 1st and October 1st of each year, the Borrower shall
furnish to the Administrative Agent and the Lenders a Reserve Report evaluating
at least 95% of the net present value of the Oil and Gas Properties constituting
Proved Reserves of the Borrower and its Restricted Subsidiaries as of the
immediately preceding January 1st, April 1st, July 1st and October 1st. In
addition, on or before any January 1st or July 1st, as applicable, immediately

 

83



--------------------------------------------------------------------------------

preceding any Optional Scheduled Redetermination Date, the Borrower shall
furnish to the Administrative Agent and the Lenders a Reserve Report evaluating
at least 95% of the net present value of the Oil and Gas Properties that
constitute Proved Reserves of the Borrower and its Restricted Subsidiaries with
an “as of” date that is four months prior to the applicable Scheduled
Redetermination Date or otherwise reasonably acceptable to the Administrative
Agent. The Reserve Report as of January 1 of each year shall be prepared by one
or more Approved Petroleum Engineers, and each other Reserve Report required
hereunder shall be prepared by or under the supervision of the chief engineer of
the Borrower who shall certify such Reserve Report to be true and accurate and
to have been prepared in accordance with the procedures used in the immediately
preceding January 1 Reserve Report.

(b) In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent and the Lenders a Reserve Report prepared by or under
the supervision of the chief engineer of the Borrower or its Subsidiaries who
shall certify such Reserve Report to be true and accurate in all material
respects and to have been prepared in accordance with the procedures used in the
immediately preceding January 1 Reserve Report. For any Interim Redetermination
requested by the Administrative Agent or the Borrower pursuant to
Section 2.07(b), the Borrower shall provide such Reserve Report with an “as of”
date as required by the Administrative Agent as soon as possible, but in any
event no later than forty-five (45) days following the receipt of such request.

(c) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders (i) a certificate from a Responsible
Officer certifying that in all material respects: (A) the information contained
in the Reserve Report and any other information delivered in connection
therewith is true and correct, (B) subject to Immaterial Title Deficiencies, the
Borrower or its Restricted Subsidiaries owns good and defensible title to the
Proved Reserves of the Borrower and its Restricted Subsidiaries evaluated in
such Reserve Report and such Properties are free of all Liens except for
Excepted Liens and Liens securing the Secured Obligations, (C) except as set
forth on an exhibit to the certificate, on a net basis there are no gas
imbalances, take or pay or other prepayments in excess of the volume specified
in Section 7.18 with respect to its Oil and Gas Properties evaluated in such
Reserve Report which would require the Borrower or any Restricted Subsidiary to
deliver Hydrocarbons either generally or produced from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor, (D) none of their Oil and Gas Properties constituting Proved Reserves
have been sold since the date of the last Borrowing Base determination except as
set forth on an exhibit to the certificate, which certificate shall list all of
such Oil and Gas Properties sold and in such detail as reasonably required by
the Administrative Agent, (E) attached to the certificate is a list of all
marketing agreements entered into subsequent to the later of the date hereof or
the most recently delivered Reserve Report which the Borrower could reasonably
be expected to have been obligated to list on Schedule 7.19 had such agreement
been in effect on the date hereof and (F) attached thereto is a schedule of the
Oil and Gas Properties evaluated by such Reserve Report that are Mortgaged
Properties and demonstrating the percentage of the total value of the Oil and
Gas Properties evaluated in such Reserve Report that the value of such Mortgaged
Properties represent in compliance with Section 8.14(a), and (ii) a report
setting forth, for each calendar month during the then current fiscal year to
date, the volume of production and sales attributable to production (and the
prices at which such sales were made and the revenues derived from such sales)
for each such calendar month from the

 

84



--------------------------------------------------------------------------------

Proved Reserves of the Borrower and its Restricted Subsidiaries, and setting
forth the related ad valorem, severance and production taxes and lease operating
expenses attributable thereto and incurred for each such calendar month. In
addition, the Borrower shall provide to the Administrative Agent a report
referred to in the foregoing clause (ii) upon the reasonable request of the
Administrative Agent, provided that the Administrative Agent may not request
such a report more than two times in any 12-month period.

Section 8.13 Title Information.

(a) On or before the delivery to the Administrative Agent and the Lenders of
each Reserve Report required by Section 8.12(a), the Borrower will deliver title
information in form and substance reasonably requested by the Administrative
Agent pursuant to generally accepted exploration and production industry
considerations, and covering enough of the Oil and Gas Properties evaluated by
such Reserve Report that were not included in the immediately preceding Reserve
Report, so that the Administrative Agent shall have received together with title
information previously delivered to the Administrative Agent, satisfactory title
information on at least 80% of the value of the Proved Reserves of the Borrower
and its Restricted Subsidiaries evaluated by such Reserve Report.

(b) If the Borrower has provided title information for additional Properties
under Section 8.13(a), the Borrower shall, within 60 days after notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties, either (i) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03 raised by such information, (ii) substitute acceptable Mortgaged
Properties with no title defects or exceptions except for Excepted Liens (other
than Excepted Liens described in clauses (e), (g) and (h) of such definition)
having an aggregate equivalent value or (iii) deliver title information in form
and substance reasonably requested by the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, satisfactory title information
on at least 80% of the value of the Proved Reserves of the Borrower and its
Restricted Subsidiaries evaluated by such Reserve Report.

(c) If the Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the 60-day period or the
Borrower does not comply with the requirements to provide acceptable title
information covering 80% of the value of the Proved Reserves of the Borrower and
its Restricted Subsidiaries evaluated in the most recent Reserve Report, such
default shall not be a Default, but instead the Administrative Agent and/or the
Majority Lenders shall have the right to exercise the following remedy in their
sole discretion from time to time, and any failure to so exercise this remedy at
any time shall not be a waiver as to future exercise of the remedy by the
Administrative Agent or the Lenders: such unacceptable Mortgaged Property shall
not count towards the 80% requirement, and the Administrative Agent may send a
notice to the Borrower and the Lenders that the then outstanding Borrowing Base
shall be reduced by an amount as determined by the Required Lenders to cause the
Borrower to be in compliance with the requirement to provide acceptable title
information on 80% of the value of the Proved Reserves of the Borrower and its
Restricted Subsidiaries. This new Borrowing Base shall become effective
immediately after receipt of such notice.

 

85



--------------------------------------------------------------------------------

Section 8.14 Collateral and Guaranty Agreements.

(a) In connection with each redetermination of the Borrowing Base, the Borrower
shall review the Reserve Report and the list of current Mortgaged Properties (as
described in Section 8.12(c)) to ascertain whether the Mortgaged Properties
represent at least 80% of the value of the Proved Reserves of the Borrower and
its Restricted Subsidiaries evaluated in the most recently completed Reserve
Report after giving effect to exploration and production activities,
acquisitions, dispositions and production. In the event that the Mortgaged
Properties do not represent at least 80% of such total value, then the Borrower
shall, or shall cause one or more of its Restricted Subsidiaries to, grant,
within thirty (30) days of delivery of the certificate required under
Section 8.12(c), to the Administrative Agent as security for the Secured
Obligations a first-priority Lien (provided that Excepted Liens of the type
described in clauses (a) to (d) and (f) of the definition thereof may exist, but
subject to the provisos at the end of such definition) on additional Oil and Gas
Properties of the Credit Parties which constitute Proved Reserves not already
subject to a Lien of the Security Instruments such that after giving effect
thereto, the Mortgaged Properties will represent at least 80% of such total
value.

(b) In the event that (i) the Borrower creates or acquires any Domestic
Subsidiary that is not an Immaterial Subsidiary (or any Domestic Subsidiary that
is currently an Immaterial Subsidiary ceases to be an Immaterial Subsidiary for
any reason) or (ii) any Domestic Subsidiary incurs or guarantees any Debt
(including, without limitation, the Permitted 2015 Bond Debt), the Borrower
shall promptly cause such Restricted Subsidiary to execute and deliver the
Guaranty Agreement (or a supplement thereto, as applicable) pursuant to which
such Domestic Subsidiary shall guarantee the Secured Obligations. In connection
with any such guaranty, the Credit Party that owns the Equity Interests in any
such new Domestic Subsidiary shall execute and deliver a Guaranty Agreement (or
a supplement thereto, as applicable) pursuant to which such Credit Party will
pledge all of its Equity Interests in such new Domestic Subsidiary to secure the
Secured Obligations. In connection with the foregoing, the Credit Parties shall
(i) deliver original stock certificates, if any, evidencing the Equity Interests
of such new Domestic Subsidiary, together with an appropriate undated stock
powers for each certificate duly executed in blank by the registered owner
thereof and (ii) execute and deliver such other additional closing documents,
certificates and legal opinions as shall reasonably be requested by the
Administrative Agent.

(c) Notwithstanding any provision in any of the Loan Documents to the contrary,
no Building (as defined in the applicable Flood Insurance Regulations) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulations) owned by any Credit Party included in the Mortgaged Property and no
Building or Manufactured (Mobile) Home shall be encumbered by any Security
Instrument; provided, that (A) the applicable Credit Party’s interests in all
lands and Hydrocarbons situated under any such Building or Manufactured (Mobile)
Home shall, to the extent otherwise required hereunder, be included in the
Mortgaged Property and shall, to the extent otherwise required hereunder, be
encumbered by the Security Instruments and (B) the Borrower shall not, and shall
not permit any of its Restricted Subsidiaries to, permit to exist any Lien on
any Building or Manufactured (Mobile) Home except Excepted Liens or Liens of a
similar nature.

 

86



--------------------------------------------------------------------------------

(d) All Liens required to be created by Section 8.14(a) will be created and
perfected by and in accordance with the provisions of deeds of trust, security
agreements and financing statements or other Security Instruments, all in form
and substance reasonably satisfactory to the Administrative Agent and in
sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes. In order to comply with the foregoing, if
any Restricted Subsidiary grants a Lien on its Oil and Gas Properties pursuant
to Section 8.14(a) and such Restricted Subsidiary is not a Guarantor, then it
shall become a Guarantor and comply with Section 8.14(b).

(e) The Borrower hereby guarantees the payment of all Secured Obligations of
each Credit Party (other than the Borrower) and absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time to each Credit Party (other than the Borrower) in order for
such Credit Party to honor its obligations under its respective Guaranty
Agreement and other Security Instruments including obligations with respect to
Swap Agreements (provided, however, that the Borrower shall only be liable under
this Section 8.14(e) for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 8.14(e), or
otherwise under this Agreement or any Loan Document, as it relates to such other
Credit Parties, voidable under applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations of the
Borrower under this Section 8.14(e) shall remain in full force and effect until
the Secured Obligations are Paid In Full In Cash. The Borrower intends that this
Section 8.14(e) constitute, and this Section 8.14(e) shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
Credit Party (other than the Borrower) for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 8.15 ERISA. The Borrower will promptly furnish and will cause the
Subsidiaries and any ERISA Affiliate to promptly furnish to the Administrative
Agent (a) promptly following any request therefor, copies of each annual and
other report with respect to each Plan or any trust created thereunder filed
with the United Stated Department of Labor or the Internal Revenue Service,
(b) promptly upon becoming aware of the occurrence of any non-exempt “prohibited
transaction,” as described in section 406 of ERISA or in section 4975 of the
Code, in connection with any Plan or any trust created thereunder which can
reasonably be expected to result in material liability, a written notice signed
by the President or the principal Financial Officer, the Subsidiary or the ERISA
Affiliate, as the case may be, specifying the nature thereof, what action the
Borrower, the Subsidiary or the ERISA Affiliate is taking or proposes to take
with respect thereto, and, when known, any action taken or proposed by the
Internal Revenue Service or the Department of Labor with respect thereto and
(c) promptly upon the closing of a transaction under which the Borrower, any of
the Subsidiaries or an ERISA Affiliate acquires, or assumes an obligation to
contribute to, or permit any ERISA Affiliate to contribute to or assume an
obligation to contribute to, (x) any employee welfare benefit plan, as defined
in section 3(1) of ERISA, including, without limitation, any such plan
maintained to provide benefits to former employees of such entities, that may
not be terminated by such entities in their sole discretion at any time without
any material liability, or (y) any employee pension benefit plan, as defined in
section 3(2) of ERISA, that is subject to Title IV of ERISA, section 302 of
ERISA or section 412 of the Code, a written notice signed by the President or
the principal Financial Officer, the Subsidiary or the ERISA Affiliate, as the
case may be, specifying the nature of such transaction and details thereof as
may be reasonably requested by the Administrative Agent.

 

87



--------------------------------------------------------------------------------

Section 8.16 Unrestricted Subsidiaries. The Borrower:

(a) will cause the management, business and affairs of each of the Borrower and
its Restricted Subsidiaries to be conducted in such a manner (including, without
limitation, by keeping separate books of account, furnishing separate financial
statements of Unrestricted Subsidiaries to creditors and potential creditors
thereof and by not permitting Properties of the Borrower and its respective
Restricted Subsidiaries to be commingled) so that each Unrestricted Subsidiary
that is a corporation will be treated as a corporate entity separate and
distinct from the Borrower and the Restricted Subsidiaries;

(b) will not, and will not permit any of the Restricted Subsidiaries to, incur,
assume, guarantee or be or become liable for any Debt of any of the Unrestricted
Subsidiaries;

(c) will not permit any Unrestricted Subsidiary to hold any Equity Interest in,
or any Debt of, the Borrower or any Restricted Subsidiary; and

(d) will not permit any Unrestricted Subsidiary to have any Debt other than
Non-Recourse Debt.

ARTICLE IX

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

Section 9.01 Financial Covenants.

(a) Interest Coverage Ratio. The Borrower will not, as of the last day of any
fiscal quarter ending on or after June 30, 2015, and subject to the proviso set
forth in the definition of EBITDAX, permit its ratio of EBITDAX for the period
of four fiscal quarters then ending to Cash Interest Expense for such period of
four fiscal quarters then ending to be less than the ratio set forth below
opposite such date, as of such date.

 

Interest Coverage Ratio

Quarters ending June 30, 2015 and September 30, 2015

  2.50 to 1.00.   

Quarter ending December 31, 2015

  1.75 to 1.00.   

 

88



--------------------------------------------------------------------------------

Quarters ending March 31, 2016, June 30, 2016, and September 30, 2016

  1.50 to 1.00.   

Quarter ending December 31, 2016

  2.25 to 1.00.   

Quarters ending March 31, 2017 (and thereafter)

  2.50 to 1.00.   

(b) Current Ratio. The Borrower will not permit, as of the last day of any
fiscal quarter ending on or after June 30, 2015, its ratio of
(i) (A) consolidated current assets (excluding non-cash assets under ASC 815)
plus (without duplication) (B) the unused amount of the total Commitments (but
only to the extent that the Borrower is permitted to borrow such amount under
the terms of this Agreement, including, without limitation, Section 6.02 hereof)
to (ii) consolidated current liabilities (excluding non-cash obligations under
ASC 815 and current maturities under this Agreement) to be less than 1.00 to
1.00.

Section 9.02 Debt. The Borrower will not, and will not permit any Restricted
Subsidiary to, incur, create, assume or suffer to exist any Debt, except:

(a) the Notes or other Secured Obligations arising under the Loan Documents or
any guaranty of or suretyship arrangement for the Notes or other Secured
Obligations arising under the Loan Documents;

(b) Debt of the Borrower and its Restricted Subsidiaries existing on the date
hereof that is reflected on Schedule 9.02;

(c) contingent obligations as a non-operator under oil and gas operating
agreements and contingent obligations under gas sale contracts for make-up
volumes on sales of gas, in each case incurred in the ordinary course of
business;

(d) Debt under Capital Leases or that constitutes Purchase Money Indebtedness;
provided that such Debt shall not to exceed $15,000,000 in aggregate principal
amount at any one time outstanding;

(e) Debt incurred to finance the acquisition, construction or improvement of the
Borrower’s corporate headquarters office building; provided that such Debt shall
not to exceed $10,000,000 in aggregate principal amount at any one time
outstanding;

(f) Debt associated with bonds, letters of credit, surety or similar obligations
incurred in the ordinary course of business in connection with the operation of
the Oil and Gas Properties;

(g) intercompany Debt between the Borrower and any Restricted Subsidiary or
between Restricted Subsidiaries to the extent permitted by Section 9.05;
provided that such Debt is not held, assigned, transferred, negotiated or
pledged to any Person other than the Borrower or one of its Wholly-Owned
Restricted Subsidiaries, and, provided further, that any such Debt owed by
either the Borrower or a Guarantor shall be subordinated to the Secured
Obligations on terms set forth in the Guaranty Agreement.

 

89



--------------------------------------------------------------------------------

(h) endorsements of negotiable instruments for collection in the ordinary course
of business;

(i) Debt which represents an extension, refinancing, or renewal of any of the
foregoing; provided that, (i) the principal amount of such Debt is not increased
(other than by the costs, fees, and expenses and by accrued and unpaid interest
and premium paid in connection with any such extension, refinancing or renewal),
(ii) the interest rate of such Debt is not greater than a market rate of
interest as of the time of its incurrence, (iii) any Liens securing such Debt
are not extended to any additional property of any Credit Party, (iv) no Credit
Party that is not obligated pursuant to the terms of such Debt (exclusive of
additional terms proposed pursuant to such extension, refinancing or renewal)
with respect to repayment of such Debt is required to become obligated with
respect thereto, (v) such extension, refinancing or renewal does not result in a
shortening of the average weighted maturity of the Debt so extended, refinanced
or renewed, (vi) the terms of any such extension, refinancing, or renewal are
not materially more restrictive to the obligor thereunder, taken as a whole,
than the original terms of such Debt and (vii) if the Debt that is refinanced,
renewed, or extended was subordinated in right of payment to the Secured
Obligations, then the terms and conditions of the refinancing, renewal, or
extension Debt must include subordination terms and conditions that are at least
as favorable to the Secured Parties as those that were applicable to the
refinanced, renewed, or extended Debt;

(j) (i) Permitted 2015 Bond Debt described in clause (a) of the definition
thereof, and (ii) Debt which represents an extension, refinancing, or renewal
thereof; provided that, (A) the principal amount of such Debt is not increased
(other than by the costs, fees, and expenses and by accrued and unpaid interest
and premium paid in connection with any such extension, refinancing or renewal),
(B) the interest rate of such Debt is not increased above the market rate of
interest at the time of such extension, refinancing or renewal, (C) no Credit
Party that is not obligated pursuant to the terms of the Permitted 2015 Bond
Documents with respect to repayment of such Debt is required to become obligated
with respect thereto pursuant to the terms of such Debt (exclusive of additional
terms proposed pursuant to such extension, refinancing or renewal), (D) such
extension, refinancing or renewal does not result in a shortening of the average
weighted maturity of the Debt so extended, refinanced or renewed and such
extension, refinancing or renewal does not result in any principal amount owing
in respect of Permitted 2015 Bond Debt becoming due earlier than the date that
is 365 days following the Maturity Date, and (E) the terms of any such
extension, refinancing, or renewal are not materially less favorable to the
obligors thereunder, taken as a whole, than the original terms of such Debt;

(k) Permitted Unsecured Debt in an aggregate outstanding principal amount not to
exceed $100,000,000; and

(l) other Debt not to exceed $10,000,000 in the aggregate at any time
outstanding.

 

90



--------------------------------------------------------------------------------

Section 9.03 Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), except:

(a) Liens securing the payment of any Secured Obligations;

(b) Excepted Liens;

(c) Liens securing Capital Leases and Purchase Money Indebtedness permitted by
Section 9.02(d) but only on the Property under lease or the Property purchased,
constructed or improved with such Purchase Money Indebtedness (including all
accessions and improvements thereto, all insurance therefor and all proceeds
thereof); and

(d) Liens securing Debt permitted by Section 9.02(e) but only on the Property
purchased, constructed or improved with such Debt (including all accessions and
improvements thereto, all insurance therefor and all proceeds thereof);

(e) Liens on Property of the Borrower and its Restricted Subsidiaries existing
on the date hereof that is reflected in Schedule 9.03;

(f) Liens securing Indebtedness incurred pursuant to Section 9.02(i) to
refinance Indebtedness that was previously so secured, to the extent such Liens
are otherwise permitted by such Section 9.02(i);

(g) Liens on the Capital Stock of any Unrestricted Subsidiary to the extent
securing Indebtedness of Unrestricted Subsidiaries; and

(h) other Liens securing obligations the outstanding principal amount of which
does not exceed $10,000,000 in the aggregate at any time outstanding.

Notwithstanding the foregoing, none of the Liens permitted by this Section 9.03
(other than Liens securing the Secured Obligations and Excepted Liens) may
attach at any time to any Oil and Gas Property or any other Mortgaged Property.

Section 9.04 Dividends and Distributions; Redemptions of Permitted 2015 Bond
Debt.

(a) Restricted Payments. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (i) the Borrower may declare and
pay Restricted Payments with respect to its Equity Interests payable solely in
additional shares of its Equity Interests (other than Disqualified Capital
Stock), (ii) Restricted Subsidiaries may declare and pay Restricted Payments
ratably with respect to their Equity Interests, (iii) the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Restricted Subsidiaries and (iv) other Restricted Payments, provided that (A) no
Default or Event of Default then exists or would result therefrom, (B) the
aggregate amount of all such Restricted Payments made since the Effective Date
does not exceed $5,000,000, and (C) the Total Commitments Utilization Percentage
is less than 80% immediately before and immediately after giving effect to such
Restricted Payment.

 

91



--------------------------------------------------------------------------------

(b) Redemptions of Permitted 2015 Bond Debt. The Borrower will not, and will not
permit any Restricted Subsidiary to, prior to the date that is 365 days after
the Maturity Date, call, make or offer to make any optional or voluntary
Redemption of or otherwise optionally or voluntarily Redeem (whether in whole or
in part) the Permitted 2015 Bond Debt; provided that the Borrower may
(i) refinance, in whole or in part, Permitted 2015 Bond Debt to the extent
permitted under Section 9.02(j) and (ii) so long as such Redemption occurs
substantially contemporaneously with (and in any event within 5 Business Days
following) such issuance of Equity Interests, Redeem, in whole or in part,
Permitted 2015 Bond Debt with the net cash proceeds of any issuance of Equity
Interests by the Borrower (other than Disqualified Capital Stock).

Section 9.05 Investments, Loans and Advances. The Borrower will not, and will
not permit any Restricted Subsidiary to, make or permit to remain outstanding
any Investments in or to any Person, except that the foregoing restriction shall
not apply to:

(a) Investments as of the Effective Date which are disclosed to the Lenders in
Schedule 9.05;

(b) accounts receivable arising in the ordinary course of business, or any
receivable or discount that the Borrower or any Restricted Subsidiary is
permitted to sell or make under Section 9.10;

(c) direct obligations of (or obligations guaranteed by) (i) the United States
or any state or commonwealth of the United States or (ii) any agency, political
subdivision, or public instrumentality of any of the foregoing which, at the
time of acquisition, having a debt rating of at least A- (or then equivalent
rating) from S&P or A3 (or then equivalent rating) from Moody’s, in each case
maturing within one year from the date of acquisition thereof;

(d) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government (provided, that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than one
year from the date of acquisition thereof;

(e) commercial paper maturing within one year from the date of acquisition
thereof having one of the two highest ratings obtainable by S&P or Moody’s;

(f) deposits, including certificates of deposit, demand deposits, eurodollar
time deposits, bankers acceptances and overnight bank deposits, maturing within
one year from the date of acquisition thereof with, including certificates of
deposit issued by, any Lender or any office located in the United States of any
other bank or trust company which is organized under the laws of the United
States or any state thereof, has capital, surplus and undivided profits
aggregating at least $100,000,000 (as of the date of such bank or trust
company’s most recent financial reports) and has a short term deposit rating of
no lower than A2 or P2, as such rating is set forth from time to time, by S&P or
Moody’s, respectively;

(g) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (c), (d) and (f) above
entered into with any financial institution meeting the qualifications specified
in clause (f) above;

 

92



--------------------------------------------------------------------------------

(h) deposits in money market funds investing at least 95% in Investments
described in clauses (c) through (g) above;

(i) Investments (i) made by the Borrower in or to any Guarantors or (ii) made by
Restricted Subsidiary in or to the Borrower or any other Guarantor;

(j) Investments consisting of Swap Agreements to the extent permitted by
Section 9.18;

(k) Investments in Unrestricted Subsidiaries, provided that (i) no Default, or
Event of Default then exists or would result therefrom, (ii) the aggregate
outstanding amount (i.e. the amount of such Investments (valued at the time
made) less the aggregate amount of cash payments received after the Effective
Date by the Borrower or its Restricted Subsidiaries in respect of returns of
capital associated with such Investments) does not exceed the greater of
(A) $10,000,000 and (B) ten percent (10%) of the Borrowing Base then in effect,
and (iii) the Total Commitments Utilization Percentage is less than 80%
immediately before and immediately after giving effect to such Investment;

(l) loans or advances to employees of the Borrower or any Restricted Subsidiary
made in the ordinary course of business of the Borrower or such Restricted
Subsidiary in an aggregate principal amount not to exceed at any one time
outstanding the greater of (i) $500,000 and (ii) two and one-half percent
(2.5%) of the Borrowing Base then in effect; and

(m) other Investments in an aggregate outstanding amount (i.e. the amount of
such Investments (valued at the time made) less the aggregate amount of cash
payments received after the Effective Date by the Borrower or its Restricted
Subsidiaries in respect of returns of capital associated with such Investments)
not to exceed at any time the greater of (i) $15,000,000 and (ii) ten percent
(10%) of the Borrowing Base then in effect.

Section 9.06 Nature of Business; No International Operations. The Borrower will
not, and will not permit any Restricted Subsidiary to, allow any material change
to be made in the character of their businesses, taken as a whole, as an
independent oil and gas exploration and production company. From and after the
date hereof, the Borrower and its Domestic Subsidiaries will not acquire or make
any other expenditure (whether such expenditure is capital, operating or
otherwise) in or related to, any Oil and Gas Properties not located within the
geographical boundaries of the United States. The Borrower shall at all times
remain organized under the laws of the United States of America or any State
thereof or the District of Columbia.

Section 9.07 Limitation on Leases. The Borrower will not, and will not permit
any Restricted Subsidiary to, create, incur, assume or suffer to exist any
obligation for the payment of rent or hire of Property of any kind whatsoever
(real or personal but excluding Capital Leases, compressor leases and leases of
Hydrocarbon Interests), under leases or lease agreements which would cause the
aggregate amount of all payments made by the Borrower and its Restricted
Subsidiaries pursuant to all such leases or lease agreements, including, without
limitation, any residual payments at the end of any lease, to exceed in any
period of twelve consecutive calendar months during the life of such leases the
lesser of (a) $10,000,000 and (b) five percent (5%) of the Borrowing Base then
in effect.

 

93



--------------------------------------------------------------------------------

Section 9.08 Proceeds of Notes. The Borrower will not permit the proceeds of the
Notes to be used for any purpose other than those permitted by Section 7.21.
Neither the Borrower nor any Person acting on behalf of the Borrower will take
any action which could cause any of the Loan Documents to violate Regulations T,
U or X or any other regulation of the Board or to violate Section 7 of the
Securities Exchange Act of 1934 or any rule or regulation thereunder, in each
case as now in effect or as the same may hereinafter be in effect. If requested
by the Administrative Agent, the Borrower will furnish to the Administrative
Agent and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 or such other form referred to in Regulation U,
Regulation T or Regulation X of the Board, as the case may be.

Section 9.09 ERISA Compliance. The Borrower will not, and will not permit any
Subsidiary to, at any time:

(a) engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Borrower, a Subsidiary or any ERISA Affiliate could
reasonably be expected to be subjected to either a material civil penalty
assessed pursuant to subsections (c), (i), (l) or (m) of section 502 of ERISA or
a material tax imposed by Chapter 43 of Subtitle D of the Code; and

(b) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all material amounts which, under the provisions of any Plan,
agreement relating thereto or applicable law, the Borrower, a Subsidiary or any
ERISA Affiliate is required to pay as contributions thereto.

Section 9.10 Sale or Discount of Receivables. Except for receivables obtained by
the Borrower or any Restricted Subsidiary out of the ordinary course of business
or the settlement of joint interest billing accounts in the ordinary course of
business or discounts granted to settle collection of accounts receivable or the
sale of defaulted accounts arising in the ordinary course of business in
connection with the compromise or collection thereof and not in connection with
any financing transaction, the Borrower will not, and will not permit any
Subsidiary to, discount or sell (with or without recourse) any of its notes
receivable or accounts receivable.

Section 9.11 Mergers, Etc. The Borrower will not, and will not permit any
Restricted Subsidiary to, merge into or with or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (whether in one transaction or in
a series of transactions) all or substantially all of its Property to any other
Person (whether now owned or hereafter acquired) or liquidate or dissolve (any
such transaction, a “consolidation”); provided that (a) any Restricted
Subsidiary may participate in a consolidation with the Borrower (provided that
the Borrower shall be the continuing or surviving entity), (b) any Restricted
Subsidiary may participate in a consolidation with another Restricted Subsidiary
(provided that if one of such Restricted Subsidiaries is a Wholly-Owned
Subsidiary, then the surviving Person shall be a Wholly-Owned Subsidiary),
(c) any consolidation consisting of the liquidation or dissolution of a
Restricted Subsidiary that does not own any Oil and Gas

 

94



--------------------------------------------------------------------------------

Properties or any other Mortgaged Property if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and the Restricted Subsidiaries, taken as a whole, and not materially
disadvantageous to the Lenders, and (d) any merger or consolidation of the
Borrower with or into an Affiliate solely for the purpose of reorganizing the
Borrower in another jurisdiction.

Section 9.12 Sale of Properties and Termination of Swap Agreements. The Borrower
will not, and will not permit any Restricted Subsidiary to, sell, assign,
farm-out, convey or otherwise transfer any Property or any interests in any
Restricted Subsidiary or to terminate or otherwise monetize any Swap Agreement
in respect of commodities except for:

(a) the sale or other transfer of Hydrocarbons in the ordinary course of
business;

(b) farmouts, leases, subleases or assignments of undeveloped acreage (provided
that if any such undeveloped acreage has Proved Reserves associated with such
acreage, such transfer must comply with Section 9.12(d)), assignments in
connection with such farmouts, leases or subleases, deemed transfers of working
interests under any joint operating agreement as the result of electing (or
being deemed to have elected) not to participate in the drilling operations for
a new well and assignments under pooling or unitization agreements or similar
contracts that are usual and customary in the oil and gas exploration and
production business;

(c) the sale, transfer of equipment (and related items of personal (but not
real) property) or other disposition that is obsolete or no longer necessary for
the business of the Borrower or such Restricted Subsidiary or is replaced by
equipment of at least comparable value and use;

(d) the sale or other disposition (excluding Casualty Events) of any Oil and Gas
Property that has Proved Reserves associated therewith, or any interest therein,
or any Restricted Subsidiary owning Proved Reserves, or the termination or
monetization of any Swap Agreement in respect of commodities; provided that

(i) no Event of Default exists or results from such sale or disposition of
Property or the termination or monetization of any Swap Agreement in respect of
commodities after giving effect, in each case, to the application of the
proceeds thereof to pay the Secured Obligations;

(ii) if any Borrowing Base Deficiency exists at the time of such sale or other
disposition, 100% of the consideration received in respect of such sale or other
disposition or termination (other than (A) the assumption of liabilities
relating to the Property sold or disposed of and (B) customary purchase price
adjustments) shall be cash and such cash shall be applied, promptly upon
receipt, to pay the Secured Obligations until such time as no Borrowing Base
Deficiency continues to exist;

(iii) the consideration received in respect of such sale or other disposition or
termination or monetization of any Swap Agreement in respect of commodities
shall be equal to or greater than the fair market value of the Oil and Gas
Property, interest therein

 

95



--------------------------------------------------------------------------------

or Restricted Subsidiary subject of such sale or other disposition, or Swap
Agreement subject of such termination or monetization (as reasonably determined
by (A) the board of directors of the Borrower or (B) a Responsible Officer of
the Borrower in the case of a (1) sale or other disposition for consideration of
$20,000,000 or less or (2) a disposition of Oil and Gas Properties that has
Proved Reserves associated therewith where the consideration therefor is other
Oil and Gas Properties, if the value of the Proved Reserves so disposed of (net
of the value of Proved Reserves received as consideration), in each case as
determined in good faith by the Borrower, does not exceed $20,000,000, and, in
any case if requested by the Administrative Agent, the Borrower shall deliver a
certificate of a Responsible Officer of the Borrower certifying to that effect);

(iv) the aggregate value (which, for purposes of this Section 9.12, shall mean
the value the Administrative Agent attributed to any such Oil and Gas Property
constituting Proved Reserves or Swap Agreement (after giving effect to all
applicable discounting and risking applied to any such Proved Reserves and net
of the value of Proved Reserves received as consideration, if any) for purposes
of the most recent determination of the Borrowing Base) of such Oil and Gas
Properties constituting Proved Reserves sold or disposed of and Swap Agreements
terminated pursuant to this clause (d) in any period between two successive
Scheduled Redetermination Effective Dates shall not exceed five percent (5%) of
the Borrowing Base then in effect; and

(v) if any such sale or other disposition is of a Restricted Subsidiary owning
Oil and Gas Properties, such sale or other disposition shall include all the
Equity Interests of such Restricted Subsidiary;

(e) transfer of Properties between or among the Borrower and the Restricted
Subsidiaries, provided that any Lien therein that secures any Secured
Obligations is reaffirmed and granted by the related transferee and no
intervening Lien in such Properties has been or is granted;

(f) any Restricted Payment that does not breach Section 9.04;

(g) the expiration or lapse of oil and gas leases, exploration tenement
licenses, and subleases or sublicenses of the Borrower or any Restricted
Subsidiaries in the ordinary course of business;

(h) the dilution or forfeiture of working interests of the Borrower or any
Restricted Subsidiaries pursuant to the operating agreements or other
instruments or agreements in the ordinary course of business;

(i) any Investments permitted by Section 9.05, provided that any Investment made
with Proved Reserves shall comply with Section 9.12(d);

(j) sales and other dispositions resulting from Casualty Events; provided that
if the aggregate value of such Oil and Gas Properties constituting Proved
Reserves sold or disposed of pursuant to this clause (j) in any period between
two successive Scheduled Redetermination Effective Dates exceeds five percent
(5%) of the Borrowing Base then in effect, then the Borrowing Base shall be
reduced, effective immediately upon such sale or disposition, by an amount equal
to the aggregate value assigned such Oil and Gas Properties constituting Proved
Reserves sold or disposed of pursuant to this clause (j);

 

96



--------------------------------------------------------------------------------

(k) the sale or other transfer (whether or not in the ordinary course of
business) of Oil and Gas Properties; provided at the time of such sale or other
transfer such Oil and Gas Properties do not have associated with them any Proved
Reserves; and

(l) the sale or other disposition to (i) Antero Resources Appalachian
Corporation of any Oil & Gas Interest (as defined in the Participation and
Exploration Agreement referred to below) or other assets or property pursuant to
that certain Participation and Exploration Agreement, effective as of
February 11, 2012, by and between Existing Borrower and Antero Resources
Appalachian Corporation or (ii) Fossil Creek Energy Corporation in connection
with any Right to Participate (as defined in the Purchase and Sale Agreement
referred to below) pursuant to that certain Purchase and Sale Agreement dated as
of August 12, 2011 between Fossil Creek Energy Corporation and Existing
Borrower.

Upon any sale or other disposition of any Property in compliance with this
Section 9.12, the Administrative Agent will, at the request and at the expense
of the Borrower, promptly release such Property from all Liens under the
Security Instruments.

Section 9.13 Environmental Matters. The Borrower will not, and will not permit
any Subsidiary to, cause or permit any of its Property to be in violation of, or
do anything or permit anything to be done which will subject any such Property
to a Release or threatened Release of Hazardous Materials, exposure to any
Hazardous Materials, or to any Remedial Work under any Environmental Laws,
assuming disclosure to the applicable Governmental Authority of all relevant
facts, conditions and circumstances, if any, pertaining to such Property where
such violations, Release or threatened Release, exposure, or Remedial work could
reasonably be expected to have a Material Adverse Effect.

Section 9.14 Transactions with Affiliates. The Borrower will not, and will not
permit any Restricted Subsidiary to, enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property or the
rendering of any service, with any Affiliate, except that (a) such transactions
that are otherwise permitted under this Agreement and upon fair and reasonable
terms no less favorable to the Borrower or applicable Restricted Subsidiary than
the Borrower or applicable Restricted Subsidiary would obtain in a comparable
arm’s length transaction with a Person not an Affiliate, (b) transactions
between or among the Borrower and the Guarantors which do not involve any other
Affiliates of the Borrower, (c) transactions described in Schedule 9.14 and
(d) any Restricted Payment permitted by Section 9.04.

Section 9.15 Subsidiaries. The Borrower will not, and will not permit any
Restricted Subsidiary to, create or acquire any additional Subsidiary or
redesignate an Unrestricted Subsidiary as a Restricted Subsidiary unless the
Borrower gives written notice to the Administrative Agent of such creation or
acquisition and complies with Section 8.14(b). The Borrower shall not, and shall
not permit any Restricted Subsidiary to, sell, assign or otherwise dispose of
any Equity Interests in any Restricted Subsidiary to any Person other than the
Borrower or a Guarantor except in compliance with Section 9.12. Neither the
Borrower nor any Restricted Subsidiary shall have any Foreign Subsidiaries.

 

97



--------------------------------------------------------------------------------

Section 9.16 Negative Pledge Agreements; Dividend Restrictions. The Borrower
will not, and will not permit any Restricted Subsidiary to, create, incur,
assume or permit to exist any contract, agreement or understanding (other than
(a) this Agreement, (b) the Security Instruments, (c) the agreements creating
Liens permitted by Section 9.03(d), (e), (f) and (g) and (d) Immaterial Title
Deficiencies) which in any way prohibits or restricts the granting, conveying,
creation or imposition of any Lien on any of its Property in favor of the
Administrative Agent and the Secured Parties to secure the Secured Obligations,
or any portion thereof, or restricts any Restricted Subsidiary from paying
dividends or making distributions to the Borrower or any Guarantor, or which
requires the consent of or notice to other Persons in connection therewith,
provided, that the preceding restrictions will not apply to encumbrances or
restrictions arising under or by reason of (i) any restriction imposed pursuant
to an agreement entered into for the direct or indirect sale or disposition of
all or substantially all the Equity Interests or Property of any Subsidiary (or
the Property that is subject to such restriction) permitted by Section 9.12(d)
or Section 9.12(j) pending the closing of such sale or disposition,
(ii) customary restrictions and conditions contained in any (A) agreement
relating to any disposition of Property not prohibited hereunder, (B) customary
and usual leases, licenses and permits, (C) agreement in respect of Debt
permitted by Section 9.02(d) (but only related to the property on which such
Liens are created), (D) joint venture agreements to the extent they relate to
distribution of Property of such joint venture, and (E) agreements entered into
in the ordinary course that restrict assignment of such agreement, and
(iii) restrictions imposed by applicable Law. In construing and applying the
definition of “Immaterial Title Deficiencies” for the purposes of this section,
contracts, agreements and understandings that prohibit or restrict Liens in
favor of the Administrative Agent or the Secured Parties will be considered
“title defects.”

Section 9.17 Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower will
not, and will not permit any Restricted Subsidiary to, allow gas imbalances,
take-or-pay or other prepayments with respect to the Oil and Gas Properties of
the Borrower or any Restricted Subsidiary that would require the Borrower or
such Restricted Subsidiary to deliver Hydrocarbons at some future time without
then or thereafter receiving full payment therefor to exceed one half bcf of gas
(on an mcf equivalent basis) in the aggregate.

Section 9.18 Swap Agreements.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
enter into any Swap Agreements with any Person other than:

(i) Subject to clause (b) of this Section 9.18, Swap Agreements with an Approved
Counterparty in respect of commodities entered into not for speculative purposes
the notional volumes for which do not exceed, when aggregated with other
commodity Swap Agreements of the Credit Parties then in effect as of the date
such Swap Agreement is entered into, the greater of:

(A) for each month during the period during which such Swap Agreement is in
effect, 80% of the reasonably anticipated production of crude oil, natural gas
and natural gas liquids, calculated separately and, in each case, as such
production is projected from the Borrower’s and its Restricted Subsidiaries’ Oil
and Gas Properties constituting Proved Developed Producing Reserves as set forth
on the most recent Reserve Report delivered pursuant to the terms of this
Agreement;

 

98



--------------------------------------------------------------------------------

(B) a percentage as set forth in the table below for each month during the
applicable time periods of the reasonably anticipated production of crude oil,
natural gas and natural gas liquids, calculated separately and, in each case, as
such production is projected from the Borrower’s and its Restricted
Subsidiaries’ Oil and Gas Properties constituting Proved Reserves as set forth
on the most recent Reserve Report delivered pursuant to the terms of this
Agreement:

 

Period (relative to the date such Swap Agreement is entered into)

   Percentage
Limitation

Months 1 – 12

   85%

Months 13 – 24

   80%

Months 25 – 36

   75%

Months 37 – 48

   70%

Months 49 – 60

   65%

; and

(C) notwithstanding anything to the contrary contained in this Agreement, at the
Borrower’s election, for each month during the Specified Period, 80% of the
reasonably anticipated production of crude oil, natural gas and natural gas
liquids, calculated separately and, in each case, as such production is
projected by a Financial Officer of the Borrower from the Borrower’s and its
Restricted Subsidiaries’ Oil and Gas Properties and set forth in the most recent
certificate delivered pursuant to Section 8.01(d)

; provided, however, that no such Swap Agreements permitted by any sub-clause of
this clause (i) shall have a tenor of greater than five (5) years. Further, it
is understood that (1) the Borrower and its Restricted Subsidiaries may enter
into (a.) Swap Agreements relating to puts, floors, options or similar
agreements and (b.) basis differential swaps on volumes already hedged pursuant
to other Swap Contracts and (2) Swap Agreements in respect of commodities which
may, from time to time, “hedge” the same volumes, but different elements of
commodity risk thereof, shall not be aggregated together when calculating the
foregoing limitations on notional volumes.

(ii) Swap Agreements in respect of interest rates with an Approved Counterparty,
as follows:

(A) Swap Agreements effectively converting interest rates from fixed to
floating, the notional amounts of which (when aggregated with all other Swap
Agreements of the Borrower and its Restricted Subsidiaries then in effect
effectively converting

 

99



--------------------------------------------------------------------------------

interest rates from fixed to floating) do not exceed 50% of the then outstanding
principal amount of the Credit Parties’ Debt for borrowed money which bears
interest at a fixed rate, and which Swap Agreements shall not, in any case, have
a tenor beyond the maturity date of such Debt, and

(B) Swap Agreements effectively converting interest rates from floating to
fixed, the notional amounts of which (when aggregated with all other Swap
Agreements of the Borrower and its Restricted Subsidiaries then in effect
effectively converting interest rates from floating to fixed) do not exceed 75%
of the then outstanding principal amount of the Credit Parties’ Debt for
borrowed money which bears interest at a floating rate, and which Swap
Agreements shall not, in any case, have a tenor beyond the maturity date of such
Debt.

(b) If, after the end of any calendar quarter the Borrower determines that the
aggregate volume of all Swap Agreements in respect of commodities for which
settlement payments were calculated in such calendar quarter (other than puts,
floors or basis differential swaps on volumes hedged pursuant to other Swap
Agreements) exceeded 100% of actual production of Hydrocarbons in such calendar
quarter, then the Borrower (i) shall promptly notify the Administrative Agent of
such determination and (ii) shall, within 30 days of such determination,
terminate (only to the extent such terminations are permitted pursuant to
Section 9.12), create off-setting positions, allocate volumes to other
production for which the Borrower or its Restricted Subsidiaries is marketing,
or otherwise unwind or monetize (only to the extent such unwinds or
monetizations are permitted pursuant to Section 9.12) existing Swap Agreements
such that, at such time, future hedging volumes will not exceed 100% of
reasonably anticipated projected production for the then-current and any
succeeding calendar quarters.

(c) In no event shall any Swap Agreement contain any requirement, agreement or
covenant for the Borrower or any Restricted Subsidiary to post collateral or
margin to secure their obligations under such Swap Agreement (other than
pursuant to the Security Instruments or as set forth on Schedule 7.20).

(d) The Borrower will not, and will not permit any Restricted Subsidiary to,
terminate or monetize any Swap Agreement in respect of commodities without the
prior written consent of the Required Lenders except to the extent such
terminations are permitted pursuant to Section 9.12; provided that for purposes
of this Section 9.18(d), a Swap Agreement (a “Replaced Swap Agreement”) shall
not be deemed to have been terminated or monetized if, upon its termination, it
is replaced, without cash payments to any Credit Party in connection therewith,
in a substantially contemporaneous transaction, with one or more Swap Agreements
that cover all of the notional volumes hedged pursuant to such Replaced Swap
Agreement on pricing and other economic terms at least as favorable to the
Credit Parties as those contained in such replaced Swap Agreement.

(e) For purposes of entering into or maintaining Swap Agreement trades or
transactions under Section 9.18(a)(i) and Section 9.18(b), respectively,
forecasts of reasonably anticipated production from the Borrower’s and its
Restricted Subsidiaries’ Proved Reserves and Proved Developed Producing Reserves
as set forth on the most recent Reserve Report delivered pursuant to the terms
of this Agreement, or projections of production from the Borrower’s and its
Restricted Subsidiaries’ Oil and Gas Properties made by a Financial Officer of
the Borrower, as applicable, shall be revised to account for any increase or
decrease therein anticipated because of

 

100



--------------------------------------------------------------------------------

information obtained by the Borrower or any of its Restricted Subsidiaries
subsequent to the publication of such Reserve Report or projections, as
applicable, including the Borrower’s or any of its Restricted Subsidiaries’
internal forecasts of production decline rates for existing wells and additions
to or deletions from anticipated future production from new wells and completed
acquisitions coming on stream or failing to come on stream.

Section 9.19 Marketing Activities. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, engage in marketing activities for any
Hydrocarbons or enter into any contracts related thereto other than
(a) contracts in the ordinary course of business and not for speculative
purposes for the sale of Hydrocarbons scheduled or reasonably estimated to be
produced from their Oil and Gas Properties during the period of such contract,
(b) contracts for the sale of Hydrocarbons scheduled or reasonably estimated to
be produced from Proved Reserves of third parties during the period of such
contract associated with the Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries that the Borrower or one of its Restricted Subsidiaries
has the right to market pursuant to joint operating agreements, unitization
agreements or other similar contracts that are usual and customary in the oil
and gas business and (c) other contracts for the purchase and/or sale of
Hydrocarbons of third parties (i) which have generally offsetting provisions
(i.e. corresponding pricing mechanics, delivery dates and points and volumes)
such that no “position” is taken and (ii) for which appropriate credit support
has been taken to alleviate the material credit risks of the counterparty
thereto.

Section 9.20 Designation and Conversion of Restricted and Unrestricted
Subsidiaries.

(a) Unless designated as an Unrestricted Subsidiary on Schedule 7.14 as of the
date hereof or thereafter, assuming compliance with Section 9.20(b), any Person
that becomes a Subsidiary of the Borrower or any of its Restricted Subsidiaries
shall be classified as a Restricted Subsidiary.

(b) The Borrower may designate by written notification thereof to the
Administrative Agent, any Restricted Subsidiary, including a newly formed or
newly acquired Subsidiary, as an Unrestricted Subsidiary if (i) prior, and after
giving effect, to such designation, neither a Default nor a Borrowing Base
Deficiency would exist and (ii) such designation is deemed to be an Investment
in an Unrestricted Subsidiary in an amount equal to the fair market value as of
the date of such designation of the Borrower’s direct and indirect ownership
interest in such Subsidiary and such Investment would be permitted to be made at
the time of such designation under Section 9.05(i). Except as provided in this
Section 9.20(b), no Restricted Subsidiary may be redesignated as an Unrestricted
Subsidiary.

(c) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, (i) the representations
and warranties of the Borrower and its Restricted Subsidiaries contained in each
of the Loan Documents are true and correct in all material respects on and as of
such date as if made on and as of the date of such redesignation, except that
(A) to the extent any such representations and warranties are expressly limited
to an earlier date, such representations and warranties shall continue to be
true and correct in all material respects as of such specified earlier date and
(B) to the extent that any such representation and warranty is qualified by
materiality, such representation and warranty (as so qualified) shall continue
to be true and correct in all respects,

 

101



--------------------------------------------------------------------------------

(ii) no Default would exist and (iii) the Borrower otherwise complies with the
requirements of Section 8.14, Section 8.16 and Section 9.15. Any such
designation shall be treated as a cash dividend in an amount equal to the lesser
of the fair market value of the Borrower’s direct and indirect ownership
interest in such Subsidiary or the amount of the Borrower’s cash investment
previously made for purposes of the limitation on Investments under
Section 9.05(i). Any Subsidiary of an Unrestricted Subsidiary shall also be
deemed to be an Unrestricted Subsidiary.

Section 9.21 Permitted Bond Documents. The Borrower will not, and will not
permit any other Credit Party to amend, modify or waive any provision of any
Permitted 2015 Bond Document if the effect of such amendment, modification or
waiver (a) subjects a Credit Party to any additional material obligation,
(b) increases the principal of Permitted 2015 Bond Debt to an amount in excess
of $700,000,000 or increases the rate of interest on any note evidencing
Permitted 2015 Bond Debt, (c) accelerates the date fixed for any payment of
principal or interest on any note evidencing the Permitted 2015 Bond Debt to a
date sooner than the date therein so provided, or (d) would change the
percentage of holders of such notes evidencing the Permitted 2015 Bond Debt
required for any such amendment, modification or waiver from the percentage
required on the date of issuance of any such notes evidencing the Permitted 2015
Bond Debt; provided that the Borrower may (i) amend any Permitted 2015 Bond
Document to add additional guarantors thereto as contemplated by the terms of
such Permitted 2015 Bond Documents and as otherwise permitted by this Agreement
and (ii) refinance Permitted 2015 Bond Debt to the extent permitted under
Section 9.02(j).

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five (5) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in or in connection with any Loan Document
or any amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished by or on behalf of the Borrower or any Restricted Subsidiary pursuant
to or in connection with any Loan Document or any amendment or modification
thereof or waiver thereunder, shall prove to have been incorrect in any material
respect when made or deemed made (or, to the extent that any such representation
and warranty is qualified by materiality, such representation and warranty (as
so qualified) shall prove to have been incorrect in any respect when made or
deemed made);

 

102



--------------------------------------------------------------------------------

(d) the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in Section 8.01(j), Section 8.02,
Section 8.03, Section 8.14, Section 8.15, Section 8.17 or in Article IX;

(e) the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d)) or
any other Loan Document, and such failure shall continue unremedied for a period
of thirty (30) days after a Financial Officer of the Borrower becomes aware of
the occurrence thereof; provided that to the extent any information is not
provided within the time periods specified in such covenant, condition or
agreement and, prior to the Administrative Agreement or any Lender taking any
action permitted to be taken pursuant to Section 10.02 during the continuance of
such Event of Default, such information is subsequently provided, the Borrower
will be deemed to have satisfied its obligations with respect thereto at such
time and any Default with respect thereto shall be deemed to have been cured;

(f) the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and after giving effect to any applicable
grace period) in respect of any Material Indebtedness, when and as the same
shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity or requires the Borrower or any Restricted Subsidiary to make
an offer in respect thereof;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Guarantor that is not an Immaterial Subsidiary or
its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Guarantor that is not an
Immaterial Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for sixty (60) days
or an order or decree approving or ordering any of the foregoing shall be
entered;

(i) the Borrower or any Guarantor that is not an Immaterial Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 10.01(h),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Guarantor
that is not an Immaterial Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

103



--------------------------------------------------------------------------------

(j) the Borrower or any Guarantor that is not an Immaterial Subsidiary shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

(k) (i) one or more judgments for the payment of money in an aggregate amount in
excess of the Threshold Amount (to the extent not covered by independent third
party insurance provided by insurers of commercially acceptable paying rating or
financial strength as to which the insurer does not dispute coverage and is not
subject to an insolvency proceeding) or (ii) any one or more non-monetary
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, shall be rendered against the
Borrower, any Restricted Subsidiary or any combination thereof and, in each of
the preceding instances, the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed or bonded, or any action shall be legally taken by a judgment creditor to
attach or levy upon any assets of the Borrower or any Guarantor that is not an
Immaterial Subsidiary to enforce any such judgment which action has not been
stayed or bonded;

(l) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Borrower or a Guarantor that is not an Immaterial Subsidiary party thereto or
shall be repudiated by any of them, or cease to create a valid and perfected
Lien of the priority required thereby on any of the collateral purported to be
covered thereby, except to the extent permitted by the terms of this Agreement,
or the Borrower or any Guarantor that is not an Immaterial Subsidiary or any of
their Affiliates shall so state in writing;

(m) a Change in Control shall occur; or

(n) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred and are continuing, would reasonably be expected
to result in a Material Adverse Effect.

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
and at the request of the Majority Lenders, shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with (without
duplication) accrued interest thereon and all fees and other obligations of the
Borrower and the Guarantors accrued hereunder and under the Notes and the other
Loan Documents (including, without limitation, the payment of Cash Collateral to
secure the LC Exposure as provided in Section 2.08(j)), shall become due and
payable immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or

 

104



--------------------------------------------------------------------------------

other notice of any kind, all of which are hereby waived by the Borrower and
each Guarantor; and in case of an Event of Default described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), the Commitments shall
automatically terminate and the Notes and the principal of the Loans then
outstanding, together with (without duplication) accrued interest thereon and
all fees and the other obligations of the Borrower and the Guarantors accrued
hereunder and under the Notes and the other Loan Documents (including, without
limitation, the payment of Cash Collateral to secure the LC Exposure as provided
in Section 2.08(j)), shall automatically become due and payable, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Borrower and each Guarantor.

(b) During the continuance of an Event of Default, the Administrative Agent and
the Lenders will have all other rights and remedies available at law and equity.

(c) Except as otherwise provided in Section 2.09(a)(ii), all proceeds realized
from the liquidation or other disposition of collateral or otherwise received
after maturity of the Notes, whether by acceleration or otherwise, shall be
applied:

(i) first, to payment or reimbursement of that portion of the Secured
Obligations constituting fees, expenses and indemnities payable to the
Administrative Agent in its capacity as such pursuant to any Loan Document;

(ii) second, pro rata to payment or reimbursement of that portion of the Secured
Obligations constituting fees, expenses and indemnities payable to the Lenders
pursuant to any Loan Document;

(iii) third, pro rata to payment of accrued interest on the Loans;

(iv) fourth, pro rata to payment of principal outstanding on the Loans, LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time, and Secured Obligations referred to in Clause (b) of the
definition of Secured Obligations owing to Secured Swap Providers;

(v) fifth, pro rata to any other Secured Obligations;

(vi) sixth, to serve as Cash Collateral, if then required, to be held by the
Administrative Agent to secure the remaining LC Exposure; and

(vii) seventh, any excess shall be paid to the Borrower or as otherwise required
by any Governmental Requirement.

Notwithstanding the foregoing, amounts received from the Borrower or any
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act shall not be applied to any Excluded Swap Obligations (it being
understood, that in the event that any amount is applied to Secured Obligations
other than Excluded Swap Obligations as a result of this this clause, the
Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to clause fourth above from amounts
received from “eligible contract participants” under the Commodity Exchange Act
to ensure, as nearly as possible, that the

 

105



--------------------------------------------------------------------------------

proportional aggregate recoveries with respect to Secured Obligations described
in clause fourth above by the holders of any Excluded Swap Obligations are the
same as the proportional aggregate recoveries with respect to other Secured
Obligations pursuant to clause fourth above).

ARTICLE XI

THE ADMINISTRATIVE AGENT

Section 11.01 Appointment; Powers. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

Section 11.02 Duties and Obligations of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing (the use
of the term “agent” herein and in the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law;
rather, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties), (b) the Administrative Agent shall have no duty to take
any discretionary action or exercise any discretionary powers, except as
provided in Section 11.03, and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
under any other Loan Document or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or as to those conditions precedent expressly required to be to the
Administrative Agent’s satisfaction, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of the
Borrower and its Subsidiaries or any other obligor or guarantor, or (vii) any
failure by the Borrower or any other Person (other than itself) to perform any
of its obligations hereunder or under any other Loan Document or the performance
or observance of any covenants, agreements or other terms or conditions set
forth herein or therein. For purposes of determining compliance with the
conditions specified in Article VI, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved

 

106



--------------------------------------------------------------------------------

by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
closing date specifying its objection thereto.

Section 11.03 Action by Administrative Agent. The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases the Administrative Agent shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority
Lenders or the Lenders, as applicable, (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 12.02) specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. The
instructions as aforesaid and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders. If a
Default has occurred and is continuing, then the Administrative Agent shall take
such action with respect to such Default as shall be directed by the requisite
Lenders in the written instructions (with indemnities) described in this
Section 11.03, provided that, unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interests of the Lenders.
In no event, however, shall the Administrative Agent be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement, the other Loan Documents or applicable law. If a
Default has occurred and is continuing, no Agent shall have any obligation to
perform any act in respect thereof. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Majority Lenders or the Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 12.02), and otherwise the Administrative Agent shall not be liable for
any action taken or not taken by it hereunder or under any other Loan Document
or under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith INCLUDING ITS OWN ORDINARY
NEGLIGENCE, except for its own gross negligence or willful misconduct.

Section 11.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower, the Lenders and the Issuing Bank hereby waives the right to dispute
the Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the Administrative Agent. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Administrative Agent may deem and
treat the payee of any

 

107



--------------------------------------------------------------------------------

Note as the holder thereof for all purposes hereof unless and until a written
notice of the assignment or transfer thereof permitted hereunder shall have been
filed with the Administrative Agent.

Section 11.05 Subagents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this Article XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

Section 11.06 Resignation of Administrative Agent. Subject to the appointment
and acceptance of a successor Administrative Agent as provided in this
Section 11.06, the Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Bank and the Borrower. Upon any such resignation, the
Majority Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article XI
and Section 12.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Section 11.07 Administrative Agent as Lender. The Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent,
and the Administrative Agent and its Affiliates may accept deposits from, lend
money to and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if it were not the Administrative Agent
hereunder.

Section 11.08 No Reliance. Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent, any other Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and each
other Loan Document to which it is a party. Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent, any
other Agent or any other Lender and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in

 

108



--------------------------------------------------------------------------------

taking or not taking action under or based upon this Agreement, any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder. The Administrative Agent shall not be required to keep itself
informed as to the performance or observance by the Borrower or any of its
Subsidiaries of this Agreement, the other Loan Documents or any other document
referred to or provided for herein or to inspect the Properties or books of the
Borrower or its Subsidiaries. Except for notices, reports and other documents
and information expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, neither the Administrative Agent nor the
Arranger shall have any duty or responsibility to provide any Lender with any
credit or other information concerning the affairs, financial condition or
business of the Borrower (or any of its Affiliates) which may come into the
possession of such Agent or any of its Affiliates. In this regard, each Lender
acknowledges that Simpson Thacher & Bartlett LLP is acting in this transaction
as special counsel to the Administrative Agent only, except to the extent
otherwise expressly stated in any legal opinion or any Loan Document. Each other
party hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.

Section 11.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Secured Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

109



--------------------------------------------------------------------------------

Section 11.10 Authority of Administrative Agent to Release Collateral and Liens.
Each Lender and the Issuing Bank hereby authorizes the Administrative Agent to
release any collateral, and to release any Person from its respective Security
Instruments, in each case that is permitted to be sold or released, as the case
may be, pursuant to the terms of the Loan Documents. Each Lender and the Issuing
Bank hereby authorizes the Administrative Agent to execute and deliver to the
Borrower, at the Borrower’s sole cost and expense, any and all releases (whether
regarding Liens, Persons or otherwise), termination statements, assignments or
other documents reasonably requested by the Borrower in connection with any sale
or other disposition of Property or release of Person, to the extent such sale,
other disposition or release is permitted by the terms of Section 9.12 or is
otherwise authorized by the terms of the Loan Documents.

Section 11.11 Agents. No Agent other than the Administrative Agent shall have
any duties, responsibilities or liabilities under this Agreement and the other
Loan Documents other than their duties, responsibilities and liabilities in
their capacity as a Lender hereunder.

ARTICLE XII

MISCELLANEOUS

Section 12.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone and subject to Section 12.01(b), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:

(i) if to the Borrower, to it at:

2121 Old Gatesburg Rd., Suite 110

State College, Pennsylvania 16803

Attention of Matthew DeNezza

Fax: 408-393-4565

(ii) If to the Administrative Agent or Issuing Bank, to it at:

700 Louisiana Street, Suite 2100

Houston, Texas 77002

Attention: Kevin Utsey

Tel: 713-546-9720

Fax: 713-223-4007

and

(iii) if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire or if the Administrative Questionnaire
is not made available to the Borrower, then, with respect to those sent or
delivered by the Borrower, in care of the Administrative Agent.

 

110



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, Article III, Article IV and Article V unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 12.02 Waivers; Amendments.

(a) No failure on the part of the Administrative Agent, any other Agent, the
Issuing Bank or any Lender to exercise and no delay in exercising, and no course
of dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies of the Administrative
Agent, any other Agent, the Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any other Agent, any Lender or the Issuing Bank may
have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower, each
Restricted Subsidiary a party thereto and the Majority Lenders or by the
Borrower, each Restricted Subsidiary a party thereto and the Administrative
Agent with the consent of the Majority Lenders; provided that no such agreement
shall (i) increase the Commitment, Elected Commitment or the Maximum Credit
Amount of any Lender without the written consent of such Lender, (ii) increase
the Borrowing Base without the written consent of the Borrowing Base Increase
Requisite Lenders, decrease or maintain the Borrowing Base without the consent
of the Required Lenders, or otherwise modify Section 2.07 in any manner without
the consent of each Lender (other than any Defaulting Lender); provided that a
Scheduled Redetermination may be postponed by the Required Lenders,

 

111



--------------------------------------------------------------------------------

(iii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, or reduce any
other Secured Obligations hereunder or under any other Loan Document, without
the written consent of each Lender affected thereby, (iv) postpone the scheduled
date of payment or prepayment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or any
other Secured Obligations hereunder or under any other Loan Document, or reduce
the amount of, waive or excuse any such payment, or postpone or extend the
Termination Date without the written consent of each Lender affected thereby,
(v) change Section 4.01(b) or Section 4.01(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (vi) waive or amend Section 3.04(c), Section 6.01, Section 8.14,
Section 10.02(c) or Section 12.14 or change the definition of the terms
“Domestic Subsidiary”, “Foreign Subsidiary”, or “Subsidiary”, without the
written consent of each Lender (other than any Defaulting Lender), (vii) release
any Guarantor (except as set forth in the Guaranty Agreement), release all or
substantially all of the collateral (other than as provided in Section 11.10),
or reduce the percentage set forth in Section 8.14(a) to less than 80%, without
the written consent of each Lender (other than any Defaulting Lender), or
(viii) change any of the provisions of this Section 12.02(b) or the definitions
of “Majority Lenders”, “Required Lenders”, “Borrowing Base Increase Requisite
Lenders” or any other provision hereof specifying the number or percentage of
the Lenders required to waive, amend or modify any rights hereunder or under any
other Loan Documents or make any determination or grant any consent hereunder or
any other Loan Documents, without the written consent of each Lender (other than
any Defaulting Lender); provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, any
other Agent, or the Issuing Bank hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent, such other Agent
or the Issuing Bank, as the case may be. Notwithstanding the foregoing, any
supplement to Schedule 7.14 (Subsidiaries) shall be effective simply by
delivering to the Administrative Agent a supplemental schedule clearly marked as
such and, upon receipt, the Administrative Agent will promptly deliver a copy
thereof to the Lenders.

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including, without limitation, the
reasonable fees, charges and disbursements of one counsel for the Administrative
Agent and its Affiliates (and as required by a firm of local counsel in each
appropriate jurisdiction and in the case of an actual or potential conflict of
interest, one additional firm of counsel to the affected Lenders) and to the
extent necessary as determined by the Administrative Agent, other outside
consultants for the Administrative Agent, the reasonable travel, photocopy,
mailing, courier, telephone and other similar expenses, and the cost of
environmental invasive and non-invasive assessments and audits and surveys and
appraisals, in each case, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration (both before and after the execution hereof and
including advice of counsel to the Administrative Agent as to the rights and
duties of the Administrative Agent and the Lenders with respect thereto) of this
Agreement and the other Loan Documents and any amendments, modifications or
waivers of or consents related to the provisions hereof or thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated),
(ii) all out-of-pocket costs, expenses,

 

112



--------------------------------------------------------------------------------

Taxes, assessments and other charges incurred by any Agent or any Lender,
including the costs, expenses and other charges of counsel for the
Administrative Agent and the Lenders, in connection with any filing,
registration, recording or perfection of any security interest contemplated by
this Agreement or any Security Instrument or any other document referred to
therein, (iii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (iv) all out-of-pocket
expenses incurred by any Agent, the Issuing Bank or any Lender, including the
fees, charges and disbursements of any counsel for any Agent, the Issuing Bank
or any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement or any other Loan Document, including its rights
under this Section 12.03, or in connection with the Loans made or Letters of
Credit issued hereunder, including, without limitation, all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ARRANGER, THE ISSUING BANK AND
EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, (i) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF THE
BORROWER OR ANY RESTRICTED SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN
DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT,
(iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR
COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS
OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION
THEREWITH, (iv) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREFROM, INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY THE ISSUING BANK TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT
NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION
OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH, (v) ANY OTHER ASPECT OF THE
LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES BY THE BORROWER AND ITS SUBSIDIARIES, (vii) ANY ASSERTION THAT THE
LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED

 

113



--------------------------------------------------------------------------------

PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW APPLICABLE TO
THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES OR OPERATIONS,
INCLUDING, THE PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE,
TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF HAZARDOUS MATERIALS
ON OR AT ANY OF THEIR PROPERTIES, (ix) THE BREACH OR NON-COMPLIANCE BY THE
BORROWER OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER
OR ANY SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE BORROWER OR ANY SUBSIDIARY OF
ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH,
THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT
LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL,
GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR
ARRANGEMENT FOR DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES
OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY OR ANY ACTUAL OR ALLEGED
PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR
OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, (xii) ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR
(xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION WITH
THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; provided THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (A) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE, (B) ARISE SOLELY BY REASON
OF A CLAIM (y) BY ONE OR MORE INDEMNITEES AGAINST ONE OR MORE OTHER INDEMNITEES
OR (z) BY AN OWNER OF EQUITY INTEREST OF AN INDEMNITEE AGAINST ONE OR MORE OTHER
INDEMNITEES, SO LONG AS, IN EITHER CASE, SUCH CLAIM IS NOT PROXIMATELY CAUSED BY
A BREACH OF, OR DEFAULT UNDER, A LOAN DOCUMENT BY OR WITH RESPECT TO A CREDIT
PARTY, OR (C) IS INCURRED BY ANY DEFAULTING LENDER TO THE EXTENT DIRECTLY
ARISING FROM THE CONDUCT, ACTS, OR OMISSIONS OF SUCH DEFAULTING LENDER THAT WERE
THE CAUSE OF SUCH LENDER’S BECOMING A DEFAULTING LENDER; PROVIDED, HOWEVER, THAT
NOTHING HEREIN SHALL BE DEEMED TO LIMIT ANY

 

114



--------------------------------------------------------------------------------

CREDIT PARTY’S PAYMENT OBLIGATIONS UNDER ANY OTHER PROVISION OF THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AS A RESULT OF SUCH LENDER’S BECOMING A DEFAULTING
LENDER. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, NO DEFAULTING LENDER
WILL BE REIMBURSED FOR, INDEMNIFIED AGAINST, OR HELD HARMLESS FROM, COSTS AND
EXPENSES ARISING FROM THE REPLACEMENT OF SUCH DEFAULTING LENDER. THIS SECTION
12.03(b) SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT
REPRESENT LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES
ARISING FROM ANY NON-TAX CLAIM.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent, the Arranger or the Issuing Bank under Section 12.03(a) or
(b), each Lender severally agrees to pay to such Agent, the Arranger or the
Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent, the Arranger or the
Issuing Bank in its capacity as such.

(d) To the extent permitted by applicable law, no Indemnitee or Credit Party
shall assert, and each hereby waives, any claim against any other Indemnitee or
Credit Party, as the case may be, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e) All amounts due under this Section 12.03 shall be payable within ten
(10) Business Days following the Borrower’s receipt of each related statement or
invoice, each in reasonable and customary detail.

Section 12.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

115



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required if
such assignment is to a Lender, an Affiliate of a Lender, an Approved Fund or,
if an Event of Default has occurred and is continuing, is to any other assignee;
and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which is not reimbursable from the Borrower
except as herein expressly provided);

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E) in no event may any Lender assign all or a portion of its rights and
obligations under this Agreement to the Borrower, any Affiliate of the Borrower
or any natural person.

(iii) Subject to Section 12.04(b)(iv) and the acceptance and recording thereof,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue

 

116



--------------------------------------------------------------------------------

to be entitled to the benefits of Section 5.01, Section 5.02, Section 5.03 and
Section 12.03). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 12.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 12.04(c).

(iv) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount and Elected Commitment
of, and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice. In connection with any
changes to the Register, if necessary, the Administrative Agent will reflect the
revisions on Annex I and forward a copy of such revised Annex I to the Borrower,
the Issuing Bank and each Lender.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b) and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 12.04(b).

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (other than the Borrower, any Affiliate of the Borrower or any natural
person) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the proviso to Section 12.02 that
affects such Participant. In addition such agreement must provide that the
Participant be bound by the provisions of Section 12.03. Subject to
Section 12.04(c)(ii), the Borrower agrees that each Participant shall be
entitled to the benefits of Section 5.01, Section 5.02 and Section 5.03 (subject
to the requirements and

 

117



--------------------------------------------------------------------------------

limitations therein, including the requirements under Section 5.03(f) (it being
understood that the documentation required under Section 5.03(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.04(b);
provided that such Participant agrees to be subject to the provisions of
Section 5.04 as it is was a Lender and had accepted it interest by an assignment
pursuant to Section 12.04(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 4.01(c) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, except to
the extent such entitlement to a greater payment results from a Change in Law
that occurs after the Participant acquired the applicable participation or the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 12.04(d) shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(e) Notwithstanding any other provisions of this Section 12.04, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower and the Guarantors to file a registration statement
with the SEC or to qualify the Loans under the “Blue Sky” laws of any state.

Section 12.05 Survival; Revival; Reinstatement.

 

118



--------------------------------------------------------------------------------

(a) All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been reasonably and in good faith relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans and issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, any other Agent, the Issuing Bank
or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. Whenever the
principal of and all interest on the Loans and all fees or other amounts payable
under this Agreement have been paid in full, all Letters of Credit have been
terminated (or arrangements satisfactory to the Issuing Bank have been made for
any continuing Letters of Credit), and all Commitments have expired or
terminated, the Administrative Agent will, at the request and at the expense of
the Borrower, confirm the termination of the Loan Documents to the Borrower and
release or terminate (in recordable form, where appropriate) all Liens,
assignments, security interests and financing statements under the Loan
Documents, provided that the provisions of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 and Article XI shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.

(b) To the extent that any payments on the Secured Obligations or proceeds of
any collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Secured Obligations so satisfied shall
be revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.

Section 12.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND

 

119



--------------------------------------------------------------------------------

MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission (e.g. .pdf) shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations (of whatsoever kind, including,
without limitations obligations under Swap Agreements) at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or any
Restricted Subsidiary against any of and all the obligations of the Borrower or
any Restricted Subsidiary owed to such Lender now or hereafter existing under
this Agreement or any other Loan Document, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured. The rights of each
Lender under this Section 12.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender or its Affiliates may have.

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT THAT
UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE,
RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH
LENDER IS LOCATED.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EITHER CASE LOCATED IN NEW
YORK COUNTY, NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PARTY HEREBY

 

120



--------------------------------------------------------------------------------

ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING,
WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS
OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION
TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM OBTAINING
JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.

(d) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11 Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees (for itself and each of its Related Parties) to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its

 

121



--------------------------------------------------------------------------------

Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority having jurisdiction over it, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement or any other
Loan Document, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 12.11, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective Secured Swap
Provider (or its advisors), (g) with the consent of the Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section 12.11 or (ii) becomes available to the Administrative
Agent, the Issuing Bank or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section 12.11, “Information”
means all information received from the Borrower or any Restricted Subsidiary
relating to the Borrower or any Restricted Subsidiary and their businesses,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Borrower or a Restricted Subsidiary; provided that, in the case of
information received from the Borrower or any Restricted Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 12.11 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Notwithstanding anything herein to the
contrary, “Information” shall not include, and the Borrower, the Borrower’s
Subsidiaries, the Administrative Agent, each Lender and the respective
Affiliates of each of the foregoing (and the respective partners, directors,
officers, employees, agents, advisors and other representatives of the
aforementioned Persons), and any other party, may disclose to any and all
Persons, without limitation of any kind (a) any information with respect to the
United States federal and state income tax treatment of the transactions
contemplated hereby and any facts that may be relevant to understanding the
United States federal or state income tax treatment of such transactions (“tax
structure”), which facts shall not include for this purpose the names of the
parties or any other person named herein, or information that would permit
identification of the parties or such other persons, or any pricing terms or
other nonpublic business or financial information that is unrelated to such tax
treatment or tax structure, and (b) all materials of any kind (including
opinions or other tax analyses) that are provided to the Borrower, the
Administrative Agent or such Lender relating to such tax treatment or tax
structure.

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender and Issuing Bank shall conform strictly to usury laws
applicable to it. Accordingly, if the transactions contemplated hereby would be
usurious as to any Lender or Issuing Bank under laws applicable to it (including
the laws of the United States of America and the State of Texas or any other
jurisdiction whose laws may be mandatorily applicable to such Lender or Issuing
Bank notwithstanding the other provisions of this Agreement), then, in that
event, notwithstanding anything to the contrary in any of the Loan Documents or
any agreement

 

122



--------------------------------------------------------------------------------

entered into in connection with or as security for the Notes or any other
Secured Obligations, it is agreed as follows: (i) the aggregate of all
consideration which constitutes interest under law applicable to any Lender or
Issuing Bank that is contracted for, taken, reserved, charged or received by
such Lender or Issuing Bank under any of the Loan Documents or agreements or
otherwise in connection with the Notes or other Secured Obligations shall under
no circumstances exceed the maximum amount allowed by such applicable law, and
any excess shall be canceled automatically and if theretofore paid shall be
credited by such Lender or Issuing Bank on the principal amount of the Secured
Obligations (or, to the extent that the principal amount of the Secured
Obligations shall have been or would thereby be paid in full, refunded by such
Lender or Issuing Bank to the Borrower); and (ii) in the event that the maturity
of the Notes or other portion of the Secured Obligations is accelerated (in
whole or part) by reason of an election of the holder thereof resulting from any
Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest under law applicable to any Lender or Issuing Bank may never include
more than the maximum amount allowed by such applicable law, and excess
interest, if any, provided for in this Agreement or otherwise shall be canceled
automatically by such Lender or Issuing Bank as of the date of such acceleration
or prepayment and, if theretofore paid, shall be credited by such Lender or
Issuing Bank on the principal amount of the Secured Obligations (or, to the
extent that the principal amount of the Secured Obligations shall have been or
would thereby be paid in full, refunded by such Lender or Issuing Bank to the
Borrower). All sums paid or agreed to be paid to any Lender or Issuing Bank for
the use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to such Lender or Issuing Bank, be amortized,
prorated, allocated and spread throughout the stated term of the Loans evidenced
by the Notes or other Secured Obligations until payment in full so that the rate
or amount of interest on account of any Loans or such Secured Obligations
hereunder does not exceed the maximum amount allowed by such applicable law. If
at any time and from time to time (i) the amount of interest payable to any
Lender or Issuing Bank on any date shall be computed at the Highest Lawful Rate
applicable to such Lender or Issuing Bank pursuant to this Section 12.12 and
(ii) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such Lender or Issuing Bank would be less than the
amount of interest payable to such Lender or Issuing Bank computed at the
Highest Lawful Rate applicable to such Lender or Issuing Bank, then the amount
of interest payable to such Lender or Issuing Bank in respect of such subsequent
interest computation period shall continue to be computed at the Highest Lawful
Rate applicable to such Lender or Issuing Bank until the total amount of
interest payable to such Lender or Issuing Bank shall equal the total amount of
interest which would have been payable to such Lender or Issuing Bank if the
total amount of interest had been computed without giving effect to this
Section 12.12. To the extent that Chapter 303 of the Texas Finance Code is
relevant for the purpose of determining the Highest Lawful Rate applicable to a
Lender or an Issuing Bank, such Lender or Issuing Bank elects to determine the
applicable rate ceiling under such Chapter by the weekly ceiling from time to
time in effect. Chapter 346 of the Texas Finance Code does not apply to the
Borrower’s obligations hereunder.

Section 12.13 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY

 

123



--------------------------------------------------------------------------------

INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS
OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF
ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN
ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT
RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 12.14 Collateral Matters; Swap Agreements. The benefit of the Security
Instruments and of the provisions of this Agreement relating to any collateral
securing the Secured Obligations shall also extend to and be available to the
Secured Swap Providers with respect to any Swap Agreement including any Swap
Agreement in existence prior to the date hereof, but excluding any additional
transactions or confirmations entered into (a) after such Secured Swap Provider
ceases to be a Lender or an Affiliate of a Lender or (b) after assignment by a
Secured Swap Provider to another Secured Swap Provider that is not a Lender or
an Affiliate of a Lender. No Lender or any Affiliate of a Lender shall have any
voting or consent rights under any Loan Document as a result of the existence of
obligations owed to it under any such Swap Agreements.

Section 12.15 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier or
materialsman) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent, any other Agent,
the Issuing Bank or any Lender for any reason whatsoever. There are no third
party beneficiaries.

Section 12.16 USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

Section 12.17 Waiver of Prior Notice Under Existing Credit Agreement; Assumption
of Secured Obligations Under Existing Credit Agreement.

 

124



--------------------------------------------------------------------------------

By its execution of this Agreement, each Existing Lender hereby waives any
requirement thereunder for prior notice of the termination of the commitments
thereunder and prepayment of any loans outstanding thereunder. By their
execution of this Agreement, each of the Borrower and the Existing Borrower
agrees that as of the Effective Date, all Secured Obligations of the Existing
Borrower in respect of the Existing Credit Agreement are hereby assumed by the
Borrower.

[SIGNATURES BEGIN NEXT PAGE]

 

125



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:    

ECLIPSE RESOURCES CORPORATION,

a Delaware corporation

    By:   /s/ Matthew R. DeNezza     Name: Matthew R. DeNezza     Title:
Executive Vice President and Chief Financial Officer EXISTING BORROWER:    

ECLIPSE RESOURCES I, LP,

a Delaware limited partnership

    By:   /s/ Matthew R. DeNezza     Name: Matthew R. DeNezza     Title:
Executive Vice President and Chief Financial Officer

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT – ECLIPSE RESOURCES
CORPORATION]



--------------------------------------------------------------------------------

BANK OF MONTREAL,

as Administrative Agent and an Issuing Bank

By:   /s/ Kevin Utsey Name: Kevin Utsey Title: Director

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT – ECLIPSE RESOURCES
CORPORATION]



--------------------------------------------------------------------------------

BMO HARRIS FINANCING, INC.,

as a Lender

By:   /s/ Kevin Utsey Name: Kevin Utsey Title: Director

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT – ECLIPSE RESOURCES
CORPORATION]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as Syndication Agent, an Issuing Bank, and a Lender

By: /s/ George E. McKean Name: George E. McKean Title: Senior Vice President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT – ECLIPSE RESOURCES
CORPORATION]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By: /s/ Eamon Baqui Name: Eamon Baqui Title: Vice President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT – ECLIPSE RESOURCES
CORPORATION]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By: /s/ Michael Shannon Name: Michael Shannon Title: Vice President By: /s/
Michael Winters Name: Michael Winters Title: Vice President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT – ECLIPSE RESOURCES
CORPORATION]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By: /s/ Michelle Latzoni Name: Michelle Latzoni Title: Authorized Signatory

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT – ECLIPSE RESOURCES
CORPORATION]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.

as a Lender

By: /s/ Dmitriy Barskiy Name: Dmitriy Barskiy Title: Authorized Signatory

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT – ECLIPSE RESOURCES
CORPORATION]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA

as a Lender

By: /s/ Kristan Spivey Name: Kristan Spivey Title: Authorized Signatory

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT – ECLIPSE RESOURCES
CORPORATION]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

as a Lender

By: /s/ Suzanne F. Ridenhour Name: Suzanne F. Ridenhour Title: Director

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT – ECLIPSE RESOURCES
CORPORATION]



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

Aggregate Maximum Credit Amounts

 

Name of Lender

   Applicable
Percentage     Maximum Credit
Amount      Elected
Commitment  

BMO Harris Financing, Inc.

     14.80 %    $ 74,000,000.00       $ 18,500,000.00   

KeyBank National Association

     13.20 %    $ 66,000,000.00       $ 16,500,000.00   

Citibank, N.A.

     12.00 %    $ 60,000,000.00       $ 15,000,000.00   

Deutsche Bank AG New York Branch

     12.00 %    $ 60,000,000.00       $ 15,000,000.00   

Goldman Sachs Bank USA

     12.00 %    $ 60,000,000.00       $ 15,000,000.00   

Morgan Stanley Bank, N.A.

     12.00 %    $ 60,000,000.00       $ 15,000,000.00   

Royal Bank of Canada

     12.00 %    $ 60,000,000.00       $ 15,000,000.00   

Wells Fargo Bank, National Association

     12.00 %    $ 60,000,000.00       $ 15,000,000.00   

TOTAL

     100.00 %    $ 500,000,000.00       $ 125,000,000.00   

 

Annex I



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

[                    ], 201[    ]

FOR VALUE RECEIVED, Eclipse Resources Corporation, a Delaware corporation (the
“Borrower”), hereby promises to pay to [            ] (the “Lender”), at the
principal office of Bank of Montreal (the “Administrative Agent”), or at such
other place as from time to time may be designated by the holder of this Note,
the principal sum equal to the amount of such Lender’s Maximum credit Amount,
or, if greater or less, the aggregate unpaid principal amount of the Loans made
by the Lender to the Borrower pursuant to the terms of the Credit Agreement (as
hereinafter defined), together with interest on the unpaid principal balance
thereof, at the rates per annum and on the dates provided in the Credit
Agreement, in lawful money of the United States of America and in immediately
available funds.

The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, may be endorsed by the Lender on a schedule attached
hereto or on any separate record maintained by the Lender. Failure to make any
such recordation shall not affect any Lender’s or the Borrower’s rights or
obligations in respect of such Loans or affect the validity of such transfer by
any Lender of this Note.

This Note is one of the Notes referred to in the Second Amended and Restated
Credit Agreement dated as of June 11, 2015 among the Borrower, the
Administrative Agent, and the other agents and lenders signatory thereto
(including the Lender), and evidences Loans made by the Lender thereunder (such
Credit Agreement as the same may be amended, supplemented or restated from time
to time, the “Credit Agreement”). Capitalized terms used in this Note have the
respective meanings assigned to them in the Credit Agreement.

This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is secured by and entitled to the benefits
provided for in the Credit Agreement and the other Loan Documents. The Credit
Agreement provides for the acceleration of the maturity of this Note upon the
occurrence of certain events, for prepayments of Loans upon the terms and
conditions specified therein and other provisions relevant to this Note.

If this Note is placed into the hands of an attorney for collection after
default, or if all or any part of the indebtedness represented hereby is proved,
established or collected in any court or in any bankruptcy, receivership, debtor
relief, probate or other court proceedings, the Borrower agrees to pay all fees
and expenses to the holder hereof as and to the extent required by the Credit
Agreement in addition to the principal and interest payable hereunder.

[Signature page follows.]

 

Exhibit A-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

ECLIPSE RESOURCES CORPORATION, a Delaware corporation By:   Name:   Title:  

 

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

[            ], 201[    ]

Eclipse Resources Corporation, a Delaware corporation (the “Borrower”), pursuant
to Section 2.03 of the Second Amended and Restated Credit Agreement dated as of
June 11, 2015 (together with all amendments, restatements, supplements or other
modifications thereto, the “Credit Agreement”) among the Borrower, Bank of
Montreal, as Administrative Agent and the other agents and lenders (the
“Lenders”) which are or become parties thereto (unless otherwise defined herein,
each capitalized term used herein is defined in the Credit Agreement), hereby
requests a Borrowing as follows:

(i) Aggregate amount of the requested Borrowing is $[            ];

(ii) Date of such Borrowing is [                ], 201[    ];

(iii) Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar Borrowing];

(iv) In the case of a Eurodollar Borrowing, the initial Interest Period
applicable thereto is [            ];

(v) Amount of Borrowing Base in effect on the date hereof is $[            ] and
the Aggregate Elected Commitment Amounts in effect on the date hereof is
$[            ];

(vi) Total Revolving Credit Exposures on the date hereof (i.e., outstanding
principal amount of Loans and total LC Exposure) is $[            ]; and

(vii) Pro forma total Revolving Credit Exposures (giving effect to the requested
Borrowing) is $[            ]; and

(viii) Location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:

[_____________________]

[_____________________]

[_____________________]

[_____________________]

[_____________________]

 

Exhibit B-1



--------------------------------------------------------------------------------

The undersigned certifies that he/she is the [            ] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower. The undersigned further certifies, represents and warrants on behalf
of the Borrower that the Borrower is entitled to receive the requested Borrowing
under the terms and conditions of the Credit Agreement.

 

ECLIPSE RESOURCES CORPORATION,

a Delaware corporation

By:   Name: Title:

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTEREST ELECTION REQUEST

[                    ], 201[    ]

Eclipse Resources Corporation, a Delaware corporation (the “Borrower”), pursuant
to Section 2.04 of the Second Amended and Restated Credit Agreement dated as of
June 11, 2015 (together with all amendments, restatements, supplements or other
modifications thereto, the “Credit Agreement”) among the Borrower, Bank of
Montreal, as Administrative Agent and the other agents and lenders (the
“Lenders”) which are or become parties thereto (unless otherwise defined herein,
each capitalized term used herein is defined in the Credit Agreement), hereby
makes an Interest Election Request as follows:

(i) The Borrowing to which this Interest Election Request applies, and if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information specified pursuant to (iii) and (iv) below shall be specified
for each resulting Borrowing) is [            ];

(ii) The effective date of the election made pursuant to this Interest Election
Request is [            ], 201[    ];[and]

(iii) The resulting Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing][; and]

[(iv) [If the resulting Borrowing is a Eurodollar Borrowing] The Interest Period
applicable to the resulting Borrowing after giving effect to such election is
[            ]].

The undersigned certifies that he/she is the [            ] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower. The undersigned further certifies, represents and warrants on behalf
of the Borrower that the Borrower is entitled to receive the requested
continuation or conversion under the terms and conditions of the Credit
Agreement.

 

ECLIPSE RESOURCES CORPORATION,

a Delaware corporation

By:     Name:     Title:  

 

Exhibit C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he/she is the [            ] of Eclipse
Resources Corporation, a Delaware corporation (the “Borrower”), and that as such
he/she is authorized to execute this certificate on behalf of the Borrower. With
reference to the Second Amended and Restated Credit Agreement dated as of
June 11, 2015 (together with all amendments, restatements, supplements or other
modifications thereto being the “Agreement”) among the Borrower, Bank of
Montreal, as Administrative Agent, and the other agents and lenders (the
“Lenders”) which are or become a party thereto, and such Lenders, the
undersigned represents and warrants as follows (each capitalized term used
herein having the same meaning given to it in the Agreement unless otherwise
specified):

(a) There exists no Default or Event of Default as of [as applicable—last day of
quarter/last day of annual period] [or if a Default or Event of Default then
exists specify Default and describe action taken or proposed to be taken].

(b) Attached hereto are the detailed computations necessary to determine whether
the Borrower is in compliance with Section 9.01 as of the end of the [fiscal
quarter][fiscal year] ending [            ].

(c) There has been no change in GAAP or in the applications thereof since [date
of applicable financial statement] [or if any such change occurred, specify the
effect of such change on the financial statements accompanied hereby].

EXECUTED AND DELIVERED this [            ] day of [            ].

 

ECLIPSE RESOURCES CORPORATION,

a Delaware corporation

By:     Name:     Title:  

 

Exhibit D-1



--------------------------------------------------------------------------------

EXHIBIT E

SECURITY INSTRUMENTS

1) The Amended and Restated Guaranty and Pledge Agreement

2) The Amended and Restated Mortgages

3) UCC-1 financing statements in respect of the foregoing

 

Exhibit E-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF AMENDED AND RESTATED

GUARANTY AND COLLATERAL AGREEMENT

[not attached]

 

Exhibit F-1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor:   2. Assignee:   [and is an Affiliate/Approved Fund of [identify
Lender]1] 3. Borrower: Eclipse Resources Corporation 4. Administrative Agent:
Bank of Montreal, as the administrative agent under the Credit Agreement 5.
Credit Agreement: The Second Amended and Restated Credit Agreement dated as of
June 11, 2015 among Eclipse Resources Corporation, the Lenders parties thereto,
Bank of Montreal, as Administrative Agent, and the other agents parties thereto

 

1  Select as applicable.

 

Exhibit G-1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Maximum Credit Amount Assigned

   Percentage
Assigned of
Aggregate
Maximum
Credit Amounts                 %                %                % 

Effective Date: _____________ ___, 201___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

[signature pages follow]

 

Exhibit G-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

By:   Name: Title:

ASSIGNEE

 

[NAME OF ASSIGNEE]

By:   Name: Title:

 

Exhibit G-3



--------------------------------------------------------------------------------

[Consented to and]2 Accepted:

 

BANK OF MONTREAL,

as Administrative Agent

By  

            Name:             Title:

[Consented to:]3

 

[NAME OF RELEVANT PARTY]

By  

            Name:             Title:

 

 

2  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

3  To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

 

Exhibit G - 4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

Exhibit G - 5



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic transmission (e.g. .pdf) shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

Exhibit G - 6



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOREIGN LENDERS; NOT

PARTNERSHIPS)

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of June 11, 2015 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Eclipse Resources Corporation, as
Borrower, Bank of Montreal, as Administrative Agent, the financial institutions
from time to time party thereto as Lenders, and the other Agents party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

Name:

Title:

Date:                     , 201[    ]

 

Exhibit H-1 - 1



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOREIGN PARTICIPANTS;

NOT PARTNERSHIPS)

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of June 11, 2015 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Eclipse Resources Corporation, as
Borrower, Bank of Montreal, as Administrative Agent, the financial institutions
from time to time party thereto as Lenders, and the other Agents party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

Name:

Title:

Date:                      , 201[    ]

 

Exhibit H-2 - 1



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOREIGN PARTICIPANTS;

PARTNERSHIPS)

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of June 11, 2015 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Eclipse Resources Corporation, as
Borrower, Bank of Montreal, as Administrative Agent, the financial institutions
from time to time party thereto as Lenders, and the other Agents party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

Name:

Title:

Date:                     , 201[    ]

 

Exhibit H-3 - 1



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOREIGN LENDERS;

PARTNERSHIPS)

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of June 11, 2015 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Eclipse Resources Corporation, as
Borrower, Bank of Montreal, as Administrative Agent, the financial institutions
from time to time party thereto as Lenders, and the other Agents party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

Name:

Title:

Date:                      , 201[    ]

 

Exhibit H-4 - 1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF ELECTED COMMITMENT INCREASE CERTIFICATE

[                    ], 201[    ]

 

To: Bank of Montreal,

     as Administrative Agent

The Borrower, the Administrative Agent and certain Lenders and other agents have
heretofore entered into a Second Amended and Restated Credit Agreement dated as
of June 11, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Capitalized terms not otherwise defined
herein shall have the meaning given to such terms in the Credit Agreement.

This Elected Commitment Increase Certificate is being delivered pursuant to
Section 2.06(c) of the Credit Agreement.

Please be advised that the undersigned Lender has agreed (a) to increase its
Elected Commitment under the Credit Agreement effective [                    ],
201[    ] from $[        ] to $[        ] and (b) that it shall continue to be a
party in all respects to the Credit Agreement and the other Loan Documents.

 

Very truly yours,

ECLIPSE RESOURCES CORPORATION,

a Delaware corporation

By:  

        Name:         Title:

 

Exhibit I - 1



--------------------------------------------------------------------------------

Accepted and Agreed:

 

BANK OF MONTREAL,

as Administrative Agent

By:    

Name:    

Title:    

Accepted and Agreed:

 

[Name of Increasing Lender]

By:    

Name:    

Title:    

 

Exhibit I - 2



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF ADDITIONAL LENDER CERTIFICATE

[            ], 201[    ]

 

To: Bank of Montreal,

     as Administrative Agent

The Borrower, the Administrative Agent and certain Lenders and other agents have
heretofore entered into a Second Amended and Restated Credit Agreement dated as
of June 11, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Capitalized terms not otherwise defined
herein shall have the meaning given to such terms in the Credit Agreement.

This Additional Lender Certificate is being delivered pursuant to
Section 2.06(c) of the Credit Agreement.

Please be advised that the undersigned Additional Lender has agreed (a) to
become a Lender under the Credit Agreement effective [            ], 201[    ]
with a Maximum Aggregate Credit Amount of $[            ] and an Elected
Commitment of $[            ] and (b) that it shall be a party in all respects
to the Credit Agreement and the other Loan Documents.

This Additional Lender Certificate is being delivered to the Administrative
Agent together with (i) if the Additional Lender is a Foreign Lender, any
documentation required to be delivered by such Additional Lender pursuant to
Section 5.03(e) of the Credit Agreement, duly completed and executed by the
Additional Lender, and (ii) an Administrative Questionnaire in the form supplied
by the Administrative Agent, duly completed by the Additional Lender. The
[Borrower/Additional Lender] shall pay the fee payable to the Administrative
Agent pursuant to Section 2.06(c)(ii)(G) of the Credit Agreement.

 

Very truly yours,

 

ECLIPSE RESOURCES CORPORATION,

a Delaware corporation

By:   Name: Title:

 

Exhibit J -1



--------------------------------------------------------------------------------

Accepted and Agreed:

 

BANK OF MONTREAL,

as Administrative Agent

By:   Name:   Title:   Accepted and Agreed: [Additional Lender] By:   Name:  
Title:  

 

Exhibit J -1



--------------------------------------------------------------------------------

SCHEDULE 1.01

EXISTING LETTERS OF CREDIT

 

Bank of Montreal Irrevocable Standby Letter of Credit No. BMCH437518OS for
$26,937,000.00 in favor of Columbia Gas Transmission

Bank of Montreal Irrevocable Standby Letter of Credit No. BMCH462896OS for
$843,500.00 in favor of ANR Pipeline Company c/o TRANSCANADA Corporation.

 

Schedule 1.01 - 1



--------------------------------------------------------------------------------

SCHEDULE 7.05

LITIGATION

1. The Oxford Oil Company v. Barry M. West, et al. in the Common Pleas Court of
Belmont County, Ohio (Case No. 11-CV-435, filed October 24, 2011), appeal
pending in the Court of Appeals, Seventh Appellate District (Appeal Case No.
13BE31, filed October 8, 2013).

 

Schedule 7.05 - 1



--------------------------------------------------------------------------------

SCHEDULE 7.06

ENVIRONMENTAL MATTERS

None.

 

Schedule 7.06 - 1



--------------------------------------------------------------------------------

SCHEDULE 7.14

SUBSIDIARIES

 

Restricted Subsidiaries

  

Jurisdiction of Organization

  

Organizational Identification
Number

  

Principal Place of Business and
Chief Executive Office

Eclipse Resources I, LP    Delaware    4929500   

2121 Old Gatesburg Rd.

Suite 110

State College, Pennsylvania 16803

Eclipse GP, LLC    Delaware    4929497   

2121 Old Gatesburg Rd.

Suite 110

State College, Pennsylvania 16803

Eclipse Resources-Ohio, LLC    Delaware    5547529   

2121 Old Gatesburg Rd.

Suite 110

State College, Pennsylvania 16803

Buckeye Minerals & Royalties, LLC    Delaware    5409381   

2121 Old Gatesburg Rd.

Suite 110

State College, Pennsylvania 16803

Eclipse Resources Operating, LLC    Delaware    4908919   

2121 Old Gatesburg Rd.

Suite 110

State College, Pennsylvania 16803

Eclipse Resources Midstream, LP    Delaware    5669909   

2121 Old Gatesburg Rd.

Suite 110

State College, Pennsylvania 16803

Eclipse Resources Marketing, LP    Delaware    5669913   

2121 Old Gatesburg Rd.

Suite 110

State College, Pennsylvania 16803

Unrestricted Subsidiaries

  

Jurisdiction of Organization

  

Organizational Identification
Number

  

Principal Place of Business and
Chief Executive Office

None.

        

 

Schedule 7.14 - 1



--------------------------------------------------------------------------------

SCHEDULE 7.18

GAS IMBALANCES

None.

 

Schedule 7.18 - 1



--------------------------------------------------------------------------------

SCHEDULE 7.19

MARKETING CONTRACTS

None.

 

Schedule 7.19 - 1



--------------------------------------------------------------------------------

SCHEDULE 7.20

SWAP AGREEMENTS

1. ISDA 2002 Master Agreement dated as of January 10, 2014 between Eclipse
Resources I, L.P. and Bank of Montreal

2. Schedule to ISDA 2002 Master Agreement dated as of January 10, 2014 between
Eclipse Resources I, L.P. and Bank of Montreal

3. ISDA 1992 Master Agreement dated as of April 4, 2014 between Eclipse
Resources I, L.P. and KeyBank, National Association

4. Schedule to ISDA 1992 Master Agreement dated as of April 4, 2014 between
Eclipse Resources I, L.P. and KeyBank, National Association

5. ISDA 2002 Master Agreement dated as of April 13, 2015 between Eclipse
Resources I, L.P. and Citibank, National Association

6. Schedule to ISDA 1992 Master Agreement dated as of April 13, 2015 between
Eclipse Resources I, L.P. and Citibank, National Association

7. ISDA 2002 Master Agreement dated as of April 10, 2015 between Eclipse
Resources I, L.P. and Morgan Stanley Capital Group, Inc.

8. Schedule to ISDA 1992 Master Agreement dated as of April 10, 2015 between
Eclipse Resources I, L.P. and Morgan Stanley Capital Group, Inc.

 

Type

  Term/Price   Effective
Date   Termination
Date   Volumes  

Counter-Party

  Margin

NYMEX Natural Gas Swap

  4.0900   1/1/2015   12/31/2015   7,300,000   BMO Financial Group   None

NYMEX Natural Gas Swap

  2.8350   6/1/2015   10/31/2015   1,071,000   BMO Financial Group   None

NYMEX Natural Gas Swap

  3.9950   10/1/2014   9/30/2015   1,825,000   KeyBank   None

NYMEX Natural Gas Swap

  3.5450   1/1/2015   12/31/2015   5,475,000   BMO Financial Group   None

NYMEX Natural Gas Swap

  3.6600   1/1/2015   12/31/2016   7,310,000   KeyBank   None

NYMEX Natural Gas Swap

  3.6600   1/1/2015   12/31/2016   10,965,000   BMO Financial Group   None

Natural Gas Appalachia (Dominion) /Henry Hub Basis Swap

  (1.1750)   11/1/2014   10/31/2015   1,825,000   BMO Financial Group   None

Natural Gas Appalachia (Dominion) /Henry Hub Basis Swap

  (1.1775)   11/1/2014   10/31/2015   1,825,000   BMO Financial Group   None

Natural Gas Appalachia (Dominion) /Henry Hub Basis Swap

  (1.1750)   11/1/2014   10/31/2015   1,825,000   BMO Financial Group   None

Natural Gas Appalachia (Dominion) /Henry Hub Basis Swap

  (1.2700)   4/1/2015   10/31/2015   1,070,000   BMO Financial Group   None

Natural Gas Appalachia (Dominion) /Henry Hub Basis Swap

  (1.2400)   4/1/2015   10/31/2015   1,070,000   KeyBank   None

NYMEX Natural Gas Put Sale

  3.3500   1/1/2015   12/31/2015   6,132,000   BMO Financial Group   N/A

NYMEX Natural Gas Put Purchase

  3.3500   4/1/2105   10/31/2015   3,595,200   BMO Financial Group   N/A

NYMEX Natural Gas Put Sale

  2.7500   1/1/2016   12/31/2016   6,148,800   BMO Financial Group   N/A

NYMEX Natural Gas Put Sale

  2.8700   4/1/2015   12/31/2015   4,620,000   BMO Financial Group   N/A

NYMEX Natural Gas Put —Sale

  3.0000   1/1/2015   12/31/2015   5,475,000   BMO Financial Group   N/A

NYMEX Natural Gas Put -Purchase

  3.6000   1/1/2015   12/31/2015   5,475,000   BMO Financial Group   N/A

NYMEX Natural Gas Call—Sale

  3.8000   1/1/2015   12/31/2015   5,475,000   BMO Financial Group   N/A

NYMEX WTI Oil Collar

  Long $55
Put/Short
$61.40 Call   3/1/2015   2/29/2016   1,098,000   KeyBank   N/A

NYMEX WTI Oil—3 way Collar: Put Purchase

  $60.00   3/1/2016   12/31/2016   306,000   Citibank   N/A

NYMEX WTI Oil—Put Sale

  $45.00   3/1/2016   12/31/2016   306,000   Citibank   N/A

NYMEX WTI Oil—Call Sale

  $70.10   3/1/2016   12/31/2016   306,000   Citibank   N/A

 

Schedule 7.20 - 1



--------------------------------------------------------------------------------

SCHEDULE 9.02

EXISTING DEBT

None.

 

Schedule 9.02 - 1



--------------------------------------------------------------------------------

SCHEDULE 9.03

EXISTING LIENS

None.

 

Schedule 9.03 - 1



--------------------------------------------------------------------------------

SCHEDULE 9.05

INVESTMENTS

None.

 

Schedule 9.05 - 1



--------------------------------------------------------------------------------

SCHEDULE 9.14

AFFILIATE TRANSACTIONS

None.

 

Schedule 9.14 - 1